 



Exhibit 10.1

Published CUSIP Number: 29256UAB9



--------------------------------------------------------------------------------

CREDIT AGREEMENT

by and among

ENCORE WIRE LIMITED

as Borrower,

BANK OF AMERICA, N.A., as Agent,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent and a Lender

and

The Other Lenders Party Thereto

Dated as of August 27, 2004



--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I. DEFINITIONS     1   ARTICLE II. REVOLVING CREDIT
FACILITY     13       2.1 Loans     13       2.2 Interest     13       2.3
Repayment and Line Termination     13       2.4 Mandatory Interim Principal
Payments     14       2.5 Borrowing Procedure     14       2.6 Purpose and Use
of Funds     14       2.7 Borrowing Base     14       2.8 Commitment Fee     14
      2.9 Reduction of Credit Limit     15       2.10 Letters of Credit     15  
    2.11 Continuing Representations     23       2.12 Increase in Commitments  
  23   ARTICLE III. INTEREST     24       3.1 Interest     24  
 
      3.1.1 Applicable Rate     25  
 
      3.1.2 Election of Eurodollar Rate Loan     25  
 
      3.1.3 Interest Payment Dates     25       3.2 Compensation for Losses    
26       3.3 Inability to Determine Rates     26       3.4 Increased Cost and
Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate Loans     26      
3.5 Matters Applicable to all Requests for Compensation     27       3.6
Illegality     27       3.7 Definitions     28       3.8 Computation of Interest
and Fees     30   ARTICLE IV. PAYMENT     30       4.1 Method of Payment     30
      4.2 Pro Rata Treatment     30       4.3 Sharing of Payments, Etc     31  
    4.4 Non-Receipt of Funds by Agent     31       4.5 Return of Funds     32  
    4.6 Withholding Taxes     32       4.7 Withholding Tax Exemption     33  
ARTICLE V. CONDITIONS     34       5.1 Items to be Delivered by Borrower     34
      5.2 Loans and Letters of Credit Under Facility     36  

-i-



--------------------------------------------------------------------------------



 



                  ARTICLE VI. REPRESENTATIONS AND WARRANTIES     36       6.1
Corporate Name; Trade Names     36       6.2 Chief Executive Office     36      
6.3 Partnership and Corporate Existence     36       6.4 Partnership and
Corporate Power and Authority; Validity     36       6.5 No Conflicting
Agreements; No Consents     36       6.6 Share Ownership of Parent     37      
6.7 EWC GP, EWC LP and Aviation     37       6.8 Ownership of Borrower     37  
    6.9 Location of Books and Records     37       6.10 Receivables, Inventory
Free and Clear     37       6.11 Financial Statements     37       6.12
Litigation     38       6.13 Compliance with Laws     38       6.14 Judgments  
  38       6.15 Taxes     38       6.16 Title to Property     38       6.17
Consents     38       6.18 Full Disclosure     38       6.19 Solvency     38    
  6.20 Employee Relations     39       6.21 Employee Benefit Plan     39      
6.22 Environmental Matters     39       6.23 Representations and Warranties
Cumulative     40       6.24 No Default     40       6.25 Insurance     40      
6.26 Margin Regulations; Investment Company Act; Public Utility Company Act    
40   ARTICLE VII. COVENANTS     40       7.1 Compliance Certificate     40      
7.2 Authority     41       7.3 Books and Records; Inspection     41  
 
      7.3.1 Books and Records     41  
 
      7.3.2 Inspection     41       7.4 Existence and Maintenance of Properties
    41       7.5 Annual Financial Statements     41       7.6 Interim Financial
Statements     42       7.7 SEC Filings     42       7.8 Borrowing Base Reports
    42       7.9 Aging Reports     43       7.10 Use of Proceeds     43      
7.11 Notification of Contingent Liabilities     44       7.12 Notification of
Material Changes     44       7.13 Notification Regarding Default     44      
7.14 Payment of Taxes and Other Obligations     44  

-ii-



--------------------------------------------------------------------------------



 



                      7.15 Compliance with Laws     45       7.16 Compliance
with Agreements     45       7.17 Fees, Costs and Expenses     45       7.18
Subordination Agreements     45       7.19 Change of Fiscal Year     45      
7.20 Employee Benefit Plans     45       7.21 Financial Covenants     46      
7.22 No Liens; Inventory     47       7.23 Insurance     48       7.24 Sale of
Assets     48       7.25 Dissolution; Liquidation; Merger     48       7.26
Limitation on Indebtedness     48       7.27 Limitation on Contingent
Liabilities     49       7.28 Change in Business     49       7.29 Change in
Management     49       7.30 Dividends, Distributions, Redemptions     49      
7.31 Burdensome Agreements     50       7.32 Bonuses, Consulting Fees to
Shareholders and Directors     50       7.33 Loans to Employees     50      
7.34 Transactions with Affiliates     51       7.35 Acquisitions     51      
7.36 Limitation on Investments     51       7.37 Prepayments     51       7.38
Amendments to Private Placement Debt     51       7.39 Further Assurances     51
      7.40 Covenants Cumulative     52   ARTICLE VIII. EVENT OF DEFAULT     52  
    8.1 Event of Default     52   ARTICLE IX. REMEDIES     54       9.1 Refusal
of Funding     54       9.2 Remedies     54       9.3 Enforcement Costs;
Application of Proceeds     54       9.4 Waiver of Notices     55       9.5
Setoff     55       9.6 Performance by Agent and/or Lenders     55       9.7
Non-waiver     55       9.8 Application of Payments     55   ARTICLE X. AGENT  
  56       10.1 Appointment and Authorization of Administrative Agent     56    
  10.2 Delegation of Duties     57       10.3 Liability of Administrative Agent
    57       10.4 Reliance by Administrative Agent     57       10.5 Notice of
Default     58       10.6 Credit Decision; Disclosure of Information by
Administrative Agent     58  

-iii-



--------------------------------------------------------------------------------



 



                      10.7 Indemnification of Administrative Agent     59      
10.8 Agent in its Individual Capacity     59       10.9 Successor Administrative
Agent     60       10.10 Agent May File Proofs of Claim     60       10.11
Syndication Agent     61   ARTICLE XI. MISCELLANEOUS     61       11.1 Effective
Date; Termination     61       11.2 Notices Other Communications; Facsimile
Copies     61       11.3 Use of Proceeds     62       11.4 Lender’s Records;
Account Statements     62       11.5 Indemnity     63       11.6
Non-applicability of Chapter 346 of Texas Finance Code     64       11.7
Judgment Interest     64       11.8 Interest Limitation     64       11.9
Successors and Assigns     65       11.10 Continuing Rights of Agent and Lenders
in respect of Obligations     67       11.11 Fees, Costs and Expenses     68    
  11.12 Acceptance and Performance     68       11.13 Obligations     68      
11.14 WAIVER OF TRIAL BY JURY     68       11.15 Copies Valid as Financing
Statements     68       11.16 Governing Law     69       11.17 ENTIRE AGREEMENT
    69       11.18 Amendments     69       11.19 Accounting Terms     69      
11.20 Exhibits     70       11.21 Cumulative Rights     70       11.22
Severability     70       11.23 Multiple Counterparts     70       11.24
Survival     70       11.25 Intentionally Omitted     70       11.26
Confidentiality     70       11.27 Payments Set Aside     71       11.28 USA
Patriot Act Notice     71  

SCHEDULES AND EXHIBITS

6.7    Subsidiary Information
6.12   Pending Litigation
6.15   Tax Returns or Filings
11.2   Addresses for Notices

Exhibit A   Assignment and Assumption
Exhibit B   Form of Revolving Note
Exhibit C   Form of Guaranty

-iv-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     This Credit Agreement dated as of August 27, 2004 is executed and entered
into by and among ENCORE WIRE LIMITED, a Texas limited partnership ("Borrower"),
BANK OF AMERICA, N.A. ("Bank of America") and WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Wells Fargo"), in their individual capacities as "Lenders" (as
such term is defined herein), and BANK OF AMERICA, N.A., as Administrative
Agent.

RECITALS

     The Borrower has requested that the Lenders provide a revolving credit
agreement, and the Lenders are willing to do so on the terms and conditions set
forth herein.

     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS

     The following definitions shall apply throughout this Agreement:

     1.1 “Administrative Questionnaire” means an Administrative Questionnaire in
a form supplied by Agent.

     1.2 “Affiliate” includes any Person (i) that directly or indirectly
controls or is controlled by Borrower (including without limitation all
Subsidiaries), or is under common control with Borrower, or (ii) that directly
or indirectly owns or holds five percent (5%) or more of any class of Voting
Stock of Borrower or (iii) five percent (5%) or more of the Voting Stock of
which is directly or indirectly owned or held by Borrower or (iv) who is an
officer, director or partner of Borrower.

     1.3 “Affiliate Subordination Agreement” means a subordination agreement
respecting officers, directors, shareholders or Affiliates of Borrower as
prescribed by paragraph 7.18.

     1.4 “Agent” or “Administrative Agent” means Bank of America in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

     1.5 “Agent-Related Persons” means Agent, together with its Affiliates, and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.

     1.6 “Aggregate Commitments” means the Commitments of all the Lenders. As of
the Effective Date, the Aggregate Commitments is $85,000,000.

     1.7 “Agreement” means this Credit Agreement and all exhibits and schedules,
and any extension, amendment or modification thereof.

     1.8 “Applicable Margin” means the following percentages per annum, based
upon the Leverage Ratio:

 



--------------------------------------------------------------------------------



 



                                      APPLICABLE   APPLICABLE             MARGIN
FOR   MARGIN FOR         LEVERAGE   BASE RATE   EURODOLLAR   COMMITMENT LEVEL

--------------------------------------------------------------------------------

  RATIO

--------------------------------------------------------------------------------

  LOANS

--------------------------------------------------------------------------------

  RATE LOANS

--------------------------------------------------------------------------------

  FEE

--------------------------------------------------------------------------------

1
  Less than or equal     0 %     0.875 %     0.200 %
 
  to 1.50 to 1.0                        
2
  Greater than 1.50     0 %     1.125 %     0.250 %
 
  to 1.0 and less                        
 
  than or equal to                        
 
  2.25 to 1.0                        
3
  Greater than 2.25     0 %     1.250 %     0.250 %
 
  to 1.0 and less                        
 
  than or equal to                        
 
  3.00 to 1.0                        
4
  Greater than 3.00     0.250 %     1.750 %     0.375 %
 
  to 1.0                        

     The Applicable Margin shall be measured and determined according to the
quarterly consolidated financial statements delivered to Agent under paragraph
7.6. Any adjustment in the Applicable Margin after the Effective Date shall be
deemed effective as of the date the financial statements referred to in the
immediately preceding sentence are due. The Applicable Margin in effect from the
Closing Date until the first day following the receipt by the Agent of the
quarterly consolidated financial statements referred to above for the quarter
ending September 30, 2004 shall be determined based upon Pricing Level 1.

     1.9 “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

     1.10 “Assignment and Assumption” means an Assignment and Assumption in
substantially the form of Exhibit A hereto.

     1.11 “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

     1.12 “Auto-Extension Letter of Credit” has the meaning specified in
paragraph 2.10(b)(iii).

     1.13 “Availability” at any time means (i) the lesser of the Borrowing Base
and the Aggregate Commitments, minus (ii) the aggregate principal amount owing
under the Facility minus (iii) the L/C Obligations.

2



--------------------------------------------------------------------------------



 



     1.14 “Aviation” means EWC Aviation, Inc., a Texas corporation.

     1.15 “Bank of America” means Bank of America, N.A., a national banking
association, in its individual capacity as a Lender.

     1.16 “Base Rate” shall have the meaning specified in paragraph 3.7.

     1.17 “Base Rate Loan” shall have the meaning specified in paragraph 3.7.

     1.18 “Borrower” means Encore Wire Limited, a limited partnership organized
under the laws of the State of Texas, whose chief executive office is located at
1410 Millwood Road, P.O. Box 1149, McKinney, Texas 75069-0545.

     1.19 “Borrowing Base” means the amount determined from time to time
pursuant to paragraph 7.8 which is equal to eighty-five percent (85%) of the net
amount of Eligible Accounts plus (ii) sixty-five percent (65%) of the net amount
of Eligible Inventory.

     1.20 “Borrowing Base Report” means a Borrowing Base Report prescribed by
paragraph 7.8.

     1.21 “Business Day” means any calendar day except Saturday, Sunday and
those legal public holidays specified in 5 U.S.C. §6103(a), as may be amended
from time to time.

     1.22 “Capital Expenditures” shall have the meaning specified in paragraph
7.21(b).

     1.23 “Cash Collateralize” shall have the meaning specified in paragraph
2.10(g).

     1.24 “Change of Control” means (i) the Parent shall cease to own, directly
or indirectly, all of the capital ownership of EWC GP and EWC LP, (ii) EWC GP
shall cease to be the sole general partner of the Borrower or (iii) EWC LP shall
cease to be the sole limited partner of the Borrower.

     1.25 “Code” means the Uniform Commercial Code in effect in the State of
Texas.

     1.26 “Compensation Period” shall have the meaning specified in paragraph
4.4(b).

     1.27 “Commitment” means, as to any Lender, the obligation of such Lender to
make or continue Loans and incur or participate in L/C Obligations hereunder in
an aggregate principal amount at any one time outstanding up to but not
exceeding the amount set forth opposite the name of such Lender on the signature
pages of this Agreement under the heading “Commitment” or, if such Lender is a
party to an Assignment and Acceptance, the amount of the “Commitment” set forth
in the most recent Assignment and Acceptance of such Lender, as the same may be
reduced or terminated pursuant to paragraph 2.9 or 9.2 or increased pursuant to
paragraph 2.12.

     1.28 “Commitment Percentage” means, as to any Lender, the percentage
equivalent of a fraction, the numerator of which is the amount of the
outstanding Commitment of such Lender (or, if such Commitment has terminated or
expired, the outstanding principal amount of the Loans and L/C Obligations of
such Lender) and the denominator of which is the Aggregate

3



--------------------------------------------------------------------------------



 



Commitments (or, if the Aggregate Commitments have terminated or expired, the
aggregate outstanding principal amount of the Loans and L/C Obligations of all
Lenders), as adjusted from time to time in accordance with paragraph 11.9.

     1.29 “Contract Term” means the period beginning on the Effective Date and
continuing through August 27, 2009.

     1.30 “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

     1.31 “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

     1.32 “Default” means an Event of Default or the occurrence of an event or
condition which with notice or lapse of time or both would become an Event of
Default.

     1.33 “Default Rate” means (a) when used with respect to Obligations other
than L/C Fees an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 3% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 3% per annum, and
(b) when used with respect to L/C Fees, a rate equal to the interest rate
otherwise applicable to such Letter of Credit plus 3% per annum, in all cases to
the fullest extent permitted by applicable Laws.

     1.34 “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

     1.35 “Dollars” and “$” means lawful money of the United States of America.

     1.36 “EBITDA” shall have the meaning prescribed in paragraph 7.21(b).

     1.37 “Effective Date” means the effective date specified in the preamble of
this Agreement.

     1.38 “Eligible Accounts” means the net amount of the accounts of Borrower
which meet each of the following criteria: (a) payment terms are within
Borrower’s ordinary course of business, and the account is aged less than one
hundred twenty (120) days from the date of invoice and arose in the ordinary
course of business from the bona fide sale of Inventory under an enforceable
agreement, and such Inventory has been fully delivered thereunder; (b) the title
of Borrower to the account is absolute and is not subject to any assignment,
claim, lien or security

4



--------------------------------------------------------------------------------



 



interest; (c) the full amount shown on the books of Borrower and on the invoice
evidencing the account, and on the Borrowing Base Report delivered to Agent, is
owing to Borrower, and no partial payment has been made thereon, except as
otherwise may be shown on such invoice and disclosed to Agent; (d) the account
is not subject to any dispute, claim of reduction, counterclaim, set-off,
recoupment or any claim for credits, allowances or adjustments by the account
debtor, except for customary discounts allowed for prompt payment as may be
noted on the invoice evidencing such account, or as has been disclosed to and
approved by Agent; (e) the account is not an account that Agent in its sole
discretion determines to be an unacceptable credit risk at the time of such
determination; (f) the account debtor has not rejected, returned or refused to
accept any Inventory relating to the transaction from which the account arose;
(g) the account does not arise out of a contract or purchase order that, by its
terms, forbids assignment, conditions assignment on consent by the account
debtor or otherwise purports to make an assignment thereof conditional, void or
unenforceable; and (h) Borrower has not received any notice and has no knowledge
of the dissolution or termination of existence of any corporate account debtor,
or the insolvency, business failure or the filing of a petition in bankruptcy by
or against any account debtor. Notwithstanding the foregoing, the total amount
at any time includable in Eligible Accounts with respect to any account debtor
shall not exceed an amount equal to ten percent (10.0%) of the aggregate amount
of all of Borrower’s accounts which otherwise meet all criteria for being
Eligible Accounts (including those of such account debtor). Eligible Accounts
shall not include any of the following: “contra accounts;” accounts subject to
credit memos or accounts in connection with “C.O.D.” sales, “bill and hold”
sales, guaranteed sales, consignment sales or other special billing
arrangements; amounts, if any, excludable in respect of returned inventory;
amounts owing by any Affiliate; all amounts owing by any account debtor with
respect to which more than twenty five percent (25.0%) of its aggregate amount
of accounts owing to Borrower is aged one hundred twenty (120) or more days from
the date of invoice; all amounts owing by the United States or any state or
local government (unless otherwise expressly agreed by Agent); amounts owing by
any account debtor whose principal place of business is located outside the
United States.

     1.39 “Eligible Assignees” shall have the meaning specified in paragraph
11.9(g).

     1.40 “Eligible Inventory” means copper raw material inventory and finished
goods inventory owned by Borrower which is wire and cable inventory but unless
otherwise agreed by Agent, does not in any event include (a) Inventory which is
subject to any security interest, lien, encumbrance or claim by any Person, (b)
Inventory acquired by Borrower other than in the ordinary course of business,
and (c) Inventory which is damaged or obsolete or which otherwise is not in good
saleable condition. Eligible Inventory shall be valued at the lesser of its cost
or current market value, in a manner acceptable to Agent. Notwithstanding
anything herein to the contrary, in no event shall work-in-progress be included
in Eligible Inventory.

     1.41 “Environmental Damages” means all costs, judgments, good faith
settlements, claims, damages, losses, penalties, fines, liabilities,
encumbrances, liens, costs, and expenses, of whatever kind or nature, contingent
or otherwise, matured or unmatured, foreseeable or unforeseeable, and any
attorneys’ fees costs and expenses in connection therewith, which are incurred
at any time as a result of the handling of Hazardous Materials, or the existence
of conditions giving rise to a violation of Environmental Requirements resulting
from Borrower’s activities, including without limitation (i) all costs incurred
in connection with the investigation

5



--------------------------------------------------------------------------------



 



or remediation of Hazardous Materials or violations of Environmental
Requirements which are necessary to comply with any Environmental Requirements,
including, fees incurred for the services of attorneys, consultants,
contractors, experts and laboratories, and all other costs incurred in the
preparation of any feasibility studies or reports or the performance of any
cleanup, remediation, removal, response, abatement, containment, closure,
restoration or monitoring work, (ii) damages for personal injury, injury to
property or natural resources occurring on or off of affected real property,
consequential damages, the cost of demolition and rebuilding of any improvements
on real property, and interest and penalties, and (iii) liability to any third
party or governmental agency to reimburse, indemnify or provide contribution to
such person or agency.

     1.42 “Environmental Requirements” means all legislative, regulatory,
administrative and common law requirements relating to the protection of human
health and safety or the environment, including, without limitation, applicable
present and future statutes, regulations, rules, ordinances, codes, licenses,
permits, judgments, orders, judicial opinions, approvals, authorizations,
concessions, franchises, and similar items issued or promulgated by governmental
agencies, departments, commissions, boards, bureaus, or instrumentalities of the
United States, any state or any political subdivisions.

     1.43 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, together with all regulations issued pursuant thereto.

     1.44 “ERISA Affiliate” means any Person which, together with Borrower,
would be treated as a single employer under Section 4001 of ERISA or Section 414
of the IRC.

     1.45 “Eurodollar Base Rate” has the meaning specified in paragraph 3.7.

     1.46 “Eurodollar Business Day” has the meaning specified in paragraph 3.7

     1.47 “Eurodollar Rate” has the meaning specified in paragraph 3.7.

     1.48 “Eurodollar Reserve Percentage” has the meaning specified in paragraph
3.7.

     1.49 “Eurodollar Rate Loan” has the meaning specified in paragraph 3.7.

     1.50 “Event of Default” shall have the meaning specified in paragraph 8.1.

     1.51 “EWC GP” means EWC GP Corp., a Delaware corporation and the sole
general partner of Borrower.

     1.52 “EWC LP” means EWC LP Corp., a Delaware corporation and the sole
limited partner of Borrower.

     1.53 “Facility” means the revolving credit facility established by this
Agreement.

     1.54 “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the

6



--------------------------------------------------------------------------------



 



Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
any day shall be the average rate (rounded upwards, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by Agent.

     1.55 “Fiscal Quarter” means any of the following periods of three calendar
months: (i) January through March, (ii) April through June, (iii) July through
September or (iv) October through December, respectively.

     1.56 “Fixed Charge Ratio” shall have the meaning prescribed in paragraph
7.21(b).

     1.57 “FRB” means the Board of Governors of the Federal Reserve System of
the United States.

     1.58 “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     1.59 “Funded Debt” shall have the meaning prescribed in paragraph 7.21(b).

     1.60 “Governmental Authority” means any nation or government, any state,
provincial or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

     1.61 “Guarantor(s)” means each of Parent, EWC GP, EWC LP, Aviation and each
other Person which from time to time has guaranteed the Obligations or a part
thereof.

     1.62 “Guaranty(ies)” means each guaranty agreement(s) executed by each
Guarantor, substantially in the form Exhibit C hereto.

     1.63 “GAAP” means generally accepted accounting principles as promulgated
by the American Institute of Certified Public Accountants, consistently
applied). The requirement that such principles be consistently applied means
that the accounting principles applied in a current period are comparable in all
material respects to those applied in a preceding period.

     1.64 “Hazardous Materials” means any chemical substances, pollutants,
contaminants, materials, or wastes, or combinations thereof, whether solid,
liquid or gaseous in nature the presence of which requires or may require
investigation or remediation under any federal, state or local statute,
regulations, ordinance, order, action, policy or common law or which poses or
threatens to pose a hazard to the health or safety of persons on or about real
property affected by Borrower’s activities, including without limitation,
material (i) which is or becomes defined as “hazardous waste,” “hazardous
substance,” “pollutant or contaminant” under any Environmental Requirements,
including without limitation, the Comprehensive Environmental Response
Compensation and Liability Act (42 U.S.C. section 9601 et seq.) or the Resource
Conservation and Recovery Act (42 U.S.C. section 6901 et seq.) or (ii) which
contains gasoline, diesel fuel or

7



--------------------------------------------------------------------------------



 



other petroleum hydrocarbons, polychlorinated biphenyls (PCBs), asbestos, urea
formaldehyde from insulation, or radon gas.

     1.65 “Increase Closing Date” shall have the meaning specified in paragraph
2.12(b).

     1.66 “Indemnitees” shall have the meaning specified in paragraph 11.5.

     1.67 “Interest Payment Date” shall have the meaning specified in paragraph
3.7.

     1.68 “Interest Period” shall have the meaning specified in paragraph 3.7.

     1.69 “Inventory” means all of Borrower’s inventory now or hereafter owned
or acquired, including raw materials, work in process, finished goods and all
other goods held for sale or lease, wherever located. “Inventory” also includes
returned inventory.

     1.70 “Issuing Bank” means Bank of America, Wells Fargo or such other Lender
which is a commercial bank as Borrower and Administrative Agent may mutually
designate from time to time which agrees to be the issuer of Letters of Credit,
in its capacity as issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder.

     1.71 “Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the applicable Issuing Bank and Borrower or in favor of such Issuing Bank and
relating to any such Letter of Credit.

     1.72 “IRC” means the Internal Revenue Code of 1986, as amended, and
regulations promulgated thereunder.

     1.73 “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

     1.74 “Lender” and “Lenders” means each of Bank of America and Wells Fargo,
in their individual capacities as lenders hereunder, and each other lending
institution which may from time to time become a party hereto or any successor
or assignee of any thereof.

     1.75 “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify Borrower
and Agent.

     1.76 “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Commitment Percentage.

8



--------------------------------------------------------------------------------



 



     1.77 “L/C Application” means an application and agreement for the issuance
or amendment of a Letter of Credit in the form from time to time in use by any
Issuing Bank.

     1.78 “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Loan.

     1.79 “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

     1.80 “L/C Expiration Date” means the day that is thirty days prior to the
last day of the Contract Term then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

     1.81 “L/C Fee” has the meaning specified in paragraph 2.10(i).

     1.82 “L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

     1.83 “L/C Sublimit” means an amount equal to $5,000,000. The L/C Sublimit
is part of, and not in addition to, the Aggregate Commitments.

     1.84 “Letter of Credit” means any standby letter of credit issued by any
Issuing Bank for the account of Borrower pursuant to this Agreement.

     1.85 “Leverage Ratio” shall have the meaning prescribed in paragraph
7.21(b).

     1.86 “Loan Documents” means this Agreement, the Revolving Notes, the Issuer
Documents, the Guaranties and any other documents or agreements executed in
connection therewith, and also includes any and all renewals, extensions,
modifications or amendments of any of the foregoing.

     1.87 “Loan Party” means (a) Borrower, (b) Parent, and (c) any other Person
who is or becomes a party to any agreement, document or instrument that
guarantees or secures payment or performance of the Obligations or any part
thereof.

     1.88 “Loans” means as specified in paragraph 2.1, and “Loan” means any of
such Loans.

     1.89 “Material Adverse Effect” means (i) a materially adverse effect on the
business, assets, operations, prospects or condition, financial or otherwise, of
Borrower, individually, or Parent and Borrower, on a consolidated basis taken as
a whole, (ii) a material impairment of the ability of any Loan Party to perform
any obligations under the Loan Documents or (iii) a

9



--------------------------------------------------------------------------------



 



materially adverse effect on the rights and remedies of the Agent or the Lenders
under the Loan Documents.

     1.90 “Maximum Rate” means the greater of (i) the “weekly ceiling” as
defined in Section 303.003 of the Texas Finance Code, as amended, or (ii) the
maximum rate of interest permitted from day to day by any other applicable state
or federal law.

     1.91 “Non-Extension Notice Date” has the meaning specified in paragraph
2.10(b)(iii).

     1.92 “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

     1.93 “Outstanding Amount” means (i) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

     1.94 “Note Purchase Agreement” means that certain Note Purchase Agreement,
dated as of August 1, 2004, among Borrower, Parent and the purchasers party
thereto, in the form in effect as of the date hereof.

     1.95 “Parent” means Encore Wire Corporation, a corporation organized under
the laws of the State of Delaware, and the sole owner of EWC GP and EWC LP.

     1.96 “Parent Voting Stock” means sufficient shares of Parent (however
designated) having ordinary voting power for the election of a majority of the
members of its board of directors (not including shares having such power only
in the event of a contingency).

     1.97 “Participant” shall have the meaning specified in paragraph 11.9(d).

     1.98 “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

     1.99 “Permitted Encumbrances” shall mean any liens arising by statute for
taxes not yet due and payable, and subject to paragraph 8.1, any of the
following so long as the validity or amount thereof is being contested in good
faith and by appropriate and lawful proceedings diligently conducted, reserve or
other appropriate provision (if any) required by GAAP shall have been made, levy
and execution thereon shall have been stayed and continue to be stayed,

10



--------------------------------------------------------------------------------



 



and provided that any of such encumbrances do not in the aggregate materially
detract from the value of Borrower’s property, or materially impair the use
thereof in the operation of its business: claims and liens for taxes due and
payable; claims and liens upon, and defects of title to, personal property,
including any attachment of personal property or other legal process prior to
adjudication of a dispute on the merits; claims and liens of mechanics,
materialmen, warehousemen, carriers, landlords, or other like liens; and adverse
judgments on appeal.

     1.100 “Person” means any individual, corporation, joint venture, generator
limited partnership, trust, unincorporated organization or governmental entity
or agency.

     1.101 “Plan” means any (i) any “employee benefit plan,” as defined in
Section 3(3) of ERISA, established or maintained by Borrower or any ERISA
Affiliate now or during any of the preceding six years, and (ii) any other plan
established or maintained now or during any of the preceding six years by
Borrower or any ERISA Affiliate for its employees which is covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
IRC.

     1.102 “Principal Office” means the principal office of Agent in Dallas,
Texas, presently located at 901 Main Street, 7th Floor, Dallas, Texas 75202, or
such other address as Agent may from time to time notify Borrower and Lenders.

     1.103 “Private Placement Debt” means unsecured private placement
indebtedness of the Borrower in an aggregate principal amount not to exceed
$75,000,000 issued pursuant to (a) the terms and conditions set forth in that
certain Note Purchase Agreement and (b) any other documentation containing terms
and conditions substantially similar to the Note Purchase Agreement.

     1.104 “Prohibited Transaction” means any transaction described in Section
406 of ERISA which is not exempt under Section 408 of ERISA and any transaction
described in Section 4975(c) of the IRC which is not exempt under Section
4974(c)(2) or Section 4975(d) of the IRC, or by the transitional rules of
Section 414(c) and Section 2003(c) of ERISA.

     1.105 “Receivables” means all present and future accounts, chattel paper,
contract rights, documents, instruments, deposit accounts, and general
intangibles now or hereafter owned, held, or acquired by Borrower and includes,
without limitation, all of the following: all of Borrower’s accounts receivable,
including all rights to payment for goods sold or leased or for services
rendered, whether or not earned by performance (and in any case where an account
arises from the sale of goods, the interest of Borrower in such goods); lease
receivables; license receivables; notes receivable; all other rights to receive
payments of money from any Person; documents of title; warehouse receipts;
Borrower’s right, title and interest under equipment leases; Borrower’s rights
under any service, lease rental, consulting or similar agreements; trademarks,
trade names and service marks; rights or claims under contracts; all tax refunds
or claims for tax refunds; books of account, customer lists and other records
relating in any way to any of the foregoing.

     1.106 “Reportable Event” means (i) any transaction described in Section 406
of ERISA or the regulations thereunder for which the 30-day notice is not waived
by said regulations, (ii) a

11



--------------------------------------------------------------------------------



 



withdrawal from a plan described in Section 4063 or 4064 of ERISA, or (iii) a
cessation of operations described in Section 4062(f) of ERISA.

     1.107 “Required Lenders” means, at any date of determination, (a) if there
are only two Lenders, Lenders having 100% of the Aggregate Commitments (or, if
the Commitment of each Lender to make Loans and the obligation of the Issuing
Bank to make L/C Credit Extensions shall have terminated or expired, the Total
Outstandings) and (b) if there are more than two Lenders, Lenders having in
aggregate at least 66-2/3% of the Aggregate Commitments (or, if the Commitment
of each Lender to make Loans and the obligation of the Issuing Bank to make L/C
Credit Extensions shall have terminated or expired, the Total Outstandings);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

     1.108 “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

     1.109 “Revolving Notes” means the promissory notes executed by Borrower
payable to the order of a Lender evidencing loans under the Facility, as
provided in paragraph 2.1 and in the form attached hereto as Exhibit B, and
includes any and all renewals, extensions, amendments or modifications thereof.

     1.110 “Subsidiaries” at any time means all subsidiary corporations of the
Parent or Borrower, as the case may be, that would be appropriate for inclusion
in either consolidating or consolidated financial statements of the Parent or
Borrower, as the case may be, determined according to GAAP, and “Subsidiary”
means any of such corporations.

     1.111 “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

12



--------------------------------------------------------------------------------



 



     1.112 “Swap Obligations” means any and all obligations owed by any Loan
Party to any Lender or any Affiliate in respect of a Swap Contract.

     1.113 “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

     1.114 “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.

     1.115 “Tranche” shall have the meaning specified in paragraph 3.7.

     1.116 “Unreimbursed Amounts” shall have the meaning specified in paragraph
2.10(c)(i).

     1.117 “Unused Portion” means an amount equal to the result of (a) the
Aggregate Commitments minus (b) the sum of (i) the outstanding Loans and (ii)
the outstanding L/C Obligations.

     1.118 “Wells Fargo” means Wells Fargo Bank, National Association, in its
individual capacity as a Lender.

     General terms. Unless expressly provided otherwise, any term which is
defined by the Code shall have the same meaning, wherever used in this
Agreement, as is prescribed by the Code.

ARTICLE II. REVOLVING CREDIT FACILITY

     2.1 Loans. Subject to and on the terms and conditions provided in this
Agreement, each Lender hereby approves a revolving credit facility and severally
agrees to make one or more loans to Borrower from time to time during the
Contract Term in the aggregate amount up to such Lender’s Commitment Percentage
times the Availability. Borrower may borrow and repay amounts from time to time
under the Facility, subject in all respects to the terms of this Agreement.
Loans from time to time made by Lenders to Borrower under the Facility, and all
accrued interest thereon, shall be payable as provided in this Agreement and
additionally evidenced by the Revolving Notes. Such loans are referred to herein
individually as a “Loan” and collectively as the “Loans”.

     2.2 Interest. The unpaid principal from day to day outstanding under the
Facility shall bear interest as provided in Article III.

     2.3 Repayment and Line Termination. Borrower shall make all payments with
respect to the Loans to Agent for the account of the Lenders pursuant to the
terms of payment as

13



--------------------------------------------------------------------------------



 



provided in Article IV. All unpaid principal and accrued interest under the
Facility shall be payable as follows: Accrued interest shall be payable as
provided in paragraph 3.1.3.; subject to Lender’s rights under Article IX, all
unpaid principal borrowed under the Facility and all unpaid accrued interest
thereon, and all other amounts payable hereunder relative to the Facility, shall
be due and payable to Agent and/or Lenders in full, and the Facility shall
terminate, on the last day of the Contract Term. To the extent that any accrued
interest is not timely paid when due, Agent may at its option (but with no
obligation to do so), debit the amount thereof to, and collect same from, any
account maintained by Borrower with Agent, or add such amount to the unpaid
principal due by Borrower under the Facility.

     2.4 Mandatory Interim Principal Payments. If at any time, from time to
time, the Total Outstandings exceeds the Availability, Borrower shall make an
immediate payment of principal under the Facility in an amount not less than the
amount of such excess. All such amounts, if any, payable by Borrower shall be
deemed to be payable on demand, and may be offset by Lenders against any amount
owing by Lenders to Borrower, without prior notice to Borrower.

     2.5 Borrowing Procedure. Borrower shall give Agent written notice of each
borrowing hereunder. Not later than 1:00 p.m. (Dallas, Texas time) on the date
specified for each borrowing hereunder (which may be on the same day as Agent’s
receipt of the written notice of borrowing with respect to Base Rate Loans and
which shall be at least three (3) Business Days after Agent’s receipt of the
written notice of borrowing with respect to Eurodollar Rate Loans), each Lender
will make available the amount of the Loan to be made by it on such date to
Agent, at the Principal Office, in immediately available funds, for the account
of Borrower. The amount so received by Agent shall, subject to the terms and
conditions of this Agreement, be made available to Borrower by wire transfer of
immediately available funds to an account designated by Borrower no later than
2:00 p.m. (Dallas, Texas time) on such day.

     2.6 Purpose and Use of Funds. All amounts borrowed under the Facility shall
be used by Borrower for (i) working capital and other general corporate
purposes, (ii) the acquisition of equipment, in the ordinary course of
Borrower’s business, and (iii) dividend of amounts to EWC GP and EWC LP, which
shall in turn dividend such amounts to Parent for the purposes provided in
paragraph 7.30.

     2.7 Borrowing Base. Any request for a Loan under the Facility which, if
funded, would result in an aggregate amount outstanding under the Facility in
excess of the Availability may be declined by Agent in its sole discretion
without prior notice to Borrower.

     2.8 Commitment Fee. Subject in all respects to the provisions of paragraph
11.8, Borrower agrees to pay to Agent, for the account of each Lender (based
upon their respective Commitment Percentages) a commitment fee equal to the
Applicable Margin for the Commitment Fee times the Unused Portion (calculated on
a daily basis for the applicable quarterly period or portion thereof), which
shall be payable quarterly in arrears on the first day of each April, July,
October and January during the term hereof and on the date of termination of the
Facility.

14



--------------------------------------------------------------------------------



 



     2.9 Reduction of Credit Limit. Borrower may reduce the amount of the
Aggregate Commitments by any integral multiple of $1,000,000.00, effective not
earlier than the expiration of five (5) Business Days prior written notice to
Agent; provided, that (i) Borrower may not execute a reduction of the Aggregate
Commitments more than one time during any Fiscal Quarter, (ii) Borrower shall
not reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent payments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iii) if, after giving effect to any reduction of the Aggregate
Commitments, the L/C Sublimit exceeds the amount of the Aggregate Commitments,
such L/C Sublimit shall be automatically reduced by the amount of such excess
and provided further, that the Aggregate Commitments may not be increased
following any such reduction.

     2.10 Letters of Credit.

   (a) (i) Subject to the terms and conditions set forth herein, (A) each
Issuing Bank agrees, in reliance upon the agreements of the other Lenders set
forth in this paragraph 2.10: (1) from time to time on any Business Day during
the period from the Effective Date until the L/C Expiration Date, to issue
Letters of Credit for the account of Borrower or its Subsidiaries, and to amend
or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Outstandings shall not exceed the Aggregate
Commitments, (x) the Total Outstandings shall not exceed the Availability,
(y) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender’s Commitment Percentage of the Outstanding Amount of all L/C Obligations,
shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the L/C Sublimit. Each request by Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

   (ii) No Issuing Bank shall issue any Letter of Credit, if:

   (A) subject to paragraph 2.10(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

   (B) the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless all the Lenders have approved such expiry date.

15



--------------------------------------------------------------------------------



 



   (iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

   (A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it;

   (B) the issuance of such Letter of Credit would violate any Laws or one or
more policies of the applicable Issuing Bank;

   (C) except as otherwise agreed by Agent and the applicable Issuing Bank, such
Letter of Credit is in an initial face amount less than $100,000;

   (D) such Letter of Credit is to be denominated in a currency other than
Dollars;

   (E) a default of any Lender’s obligations to fund under paragraph 2.10(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable Issuing Bank has entered into satisfactory arrangements with Borrower
or such Lender to eliminate such Issuing Bank’s risk with respect to such
Lender; or

   (F) such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after drawing thereunder.

   (iv) No Issuing Bank shall amend any Letter of Credit if the Issuing Bank
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

   (v) No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

16



--------------------------------------------------------------------------------



 



   (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letter of Credit.

   (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to an Issuing Bank (with a copy to Agent)
in the form of a L/C Application, appropriately completed and signed by a
Responsible Officer of Borrower. Such L/C Application must be received by the
applicable Issuing Bank and Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as such Issuing Bank may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such L/C Application shall specify in
form and detail satisfactory to such Issuing Bank: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such Issuing Bank may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail satisfactory to such Issuing Bank (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such Issuing Bank may require. Additionally, Borrower shall furnish
to the applicable Issuing Bank and Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Issuing Bank or Agent may require.

   (ii) Promptly after receipt of any L/C Application at the address set forth
in paragraph 11.2 for receiving L/C Applications and related correspondence, the
applicable Issuing Bank will confirm with Agent (by telephone or in writing)
that Agent has received a copy of such L/C Application from Borrower and, if
not, such Issuing Bank will provide Agent with a copy thereof. Unless such
Issuing Bank has received written notice from any Lender, Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions in Article V shall not then be satisfied, then, subject to the terms
and conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Bank’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable Issuing Bank a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Commitment Percentage times the
amount of such Letter of Credit.

17



--------------------------------------------------------------------------------



 



   (iii) If Borrower so requests in any applicable L/C Application, the
applicable Issuing Bank may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Issuing Bank, the Borrower shall not be required to
make a specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Bank shall not
permit any such extension if (A) such Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of paragraph 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or
Borrower that one or more of the applicable conditions specified in paragraph
5.2 is not then satisfied, and in each such case directing the applicable
Issuing Bank not to permit such extension.

   (iv) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Bank will also deliver to Borrower
and Agent a true and complete copy of such Letter of Credit or amendment.

   (c) Drawings and Reimbursements; Funding of Participations.

   (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Bank who receives such
notice shall notify Borrower and Agent thereof. Not later than 11:00 a.m. on the
date of any payment by any Issuing Bank under a Letter of Credit (each such
date, an “Honor Date”), Borrower shall reimburse such Issuing Bank through Agent
in an amount equal to the amount of such drawing. If Borrower fails to so
reimburse such Issuing Bank by such time, Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Commitment Percentage
thereof. In such event, Borrower shall be deemed to have requested a borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in

18



--------------------------------------------------------------------------------



 



paragraph 5.2. Any notice given by an Issuing Bank or Agent pursuant to this
paragraph 2.10(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

   (ii) Each Lender (including Lender acting as an Issuing Bank) shall upon any
notice pursuant to paragraph 2.10(c)(i) make funds available to Agent for the
account of the applicable Issuing Bank at the Principal Office in an amount
equal to its Commitment Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by Agent, whereupon,
subject to the provisions of paragraph 2.10(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to Borrower in
such amount. Agent shall remit the funds so received to such Issuing Bank.

   (iii) With respect to any Unreimbursed Amount that is not fully refinanced by
a borrowing of Base Rate Loans because the conditions set forth in paragraph 5.2
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to Agent for the account of
such Issuing Bank pursuant to paragraph 2.10(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this paragraph 2.10.

   (iv) Until each Lender funds its Loan or L/C Advance pursuant to this
paragraph 2.10(c) to reimburse the applicable Issuing Bank for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Commitment
Percentage of such amount shall be solely for the account of such Issuing Bank.

   (v) Each Lender’s obligation to make Loans or L/C Advances to reimburse each
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
paragraph 2.10(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against an Issuing Bank,
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Loans pursuant to this paragraph 2.10(c) is subject
to the conditions set forth in paragraph 5.2. No such making of an L/C Advance
shall relieve or otherwise impair the obligation of Borrower to reimburse an
Issuing Bank for the amount of any payment made by such Issuing Bank under any
Letter of Credit, together with interest as provided herein.

   (vi) If any Lender fails to make available to Agent for the account of an
Issuing Bank any amount required to be paid by such Lender pursuant to the

19



--------------------------------------------------------------------------------



 



foregoing provisions of this paragraph 2.10(c) by the time specified in
paragraph 2.10(c)(ii), such Issuing Bank shall be entitled to recover from such
Lender (acting through Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to such Issuing Bank at a rate per annum equal
to the Federal Funds Rate from time to time in effect. A certificate of such
Issuing Bank submitted to any Lender (through Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

   (d) Repayment of Participations.

   (i) At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with paragraph 2.10(c), if Agent receives for the
account of such Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Commitment Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by Agent.

   (ii) If any payment received by Agent for the account of an Issuing Bank
pursuant to paragraph 2.10(c)(i) is required to be returned under any of the
circumstances described in paragraph 11.27 (including pursuant to any settlement
entered into by an Issuing Bank in its discretion), each Lender shall pay to
Agent for the account of such Issuing Bank its Commitment Percentage thereof on
demand of Agent, plus interest thereon from the date of such demand to the date
such amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.

   (e) Obligations Absolute. The obligation of Borrower to reimburse an Issuing
Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

   (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

   (ii) the existence of any claim, counterclaim, set-off, defense or other
right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

20



--------------------------------------------------------------------------------



 



   (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

   (iv) any payment by any Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

   (v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any Subsidiary
of Borrower.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the applicable Issuing Bank. Borrower shall be conclusively
deemed to have waived any such claim against each Issuing Bank and its
correspondents unless such notice is given as aforesaid.

   (f) Role of Issuing Bank. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, no Issuing Bank shall have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. No Issuing Bank, any Agent-Related
Person nor any of the respective correspondents, participants or assignees of
any Issuing Bank shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of Lenders or
the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or L/C Application. Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No Issuing Bank, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any Issuing Bank, shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
paragraph 2.10(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against an Issuing Bank, and
an Issuing

21



--------------------------------------------------------------------------------



 



Bank may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by such Issuing Bank’s willful misconduct or
gross negligence or such Issuing Bank’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

   (g) Cash Collateral. Upon the request of Agent, (i) if any Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the L/C Expiration
Date, any Letter of Credit for any reason remains outstanding and partially or
wholly undrawn, Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the L/C
Expiration Date, as the case may be). Paragraph 9.2(c) sets forth certain
additional requirements to deliver Cash Collateral hereunder. For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to
Agent, for the benefit of each Issuing Bank and the Lenders, as collateral for
the L/C Obligations, cash or deposit account balances pursuant to documentation
in form and substance satisfactory to Agent and each Issuing Bank (which
documents are hereby consented to by Lenders). Derivatives of such term have
corresponding meanings. Borrower hereby grants to Agent, for the benefit of each
Issuing Bank and Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

   (h) Applicability of ISP98. Unless otherwise expressly agreed by any Issuing
Bank and Borrower when a Letter of Credit is issued the rules of the ISP shall
apply to each Letter of Credit.

   (i) L/C Fees. Borrower shall pay to Agent for the account of each Lender in
accordance with its Commitment Percentage a Letter of Credit fee (the “L/C Fee”)
for each Letter of Credit equal to 1% per annum times the daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit). L/C Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all L/C Fees shall accrue at the
Default Rate.

22



--------------------------------------------------------------------------------



 



   (j) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. Borrower shall pay directly to the applicable Issuing Bank for its own
account a fronting fee with respect to each Letter of Credit in an amount equal
to 0.125% per annum, payable on the actual daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). Such fronting fee shall be due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date and thereafter on demand. In
addition, Borrower shall pay directly to the applicable Issuing Bank for its own
account the reasonable and customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Issuing Bank
relating to letters of credit as from time to time in effect. Such individual
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

   (k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

   (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the applicable Issuing Bank hereunder for any and all drawings under such Letter
of Credit. Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

     2.11 Continuing Representations. Except as may have been otherwise
disclosed to Agent in writing, each request for a Loan under the Facility shall
constitute a continuing representation that no event or condition that would be
the subject of a required notice under paragraph 7.11 or paragraph 7.12 is in
existence as of such time.

     2.12 Increase in Commitments.

     (a) Provided there exists no Default, upon notice to Agent (which shall
promptly notify Lenders), Borrower may from time to time, request an increase in
the Commitments by an amount (for all such requests) not exceeding $40,000,000.
At the time of sending such notice, Borrower (in consultation with Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to Lender). Each Lender shall notify Agent within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its pro rata share of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment. Agent shall notify Borrower and each
Lender of Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase as a result of all or a portion of Lenders at
such time not increasing their respective Commitments in an aggregate amount to
the increased amount of Commitments requested by Borrower, Borrower may also

23



--------------------------------------------------------------------------------



 



invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to Agent and its counsel.

     (b) If the Aggregate Commitments are increased in accordance with this
paragraph 2.12, Agent and Borrower shall determine the closing date (the
“Increase Closing Date”) and the final allocation of such increase. Agent shall
promptly notify Borrower and Lenders of the final allocation of such increase
and the Increase Closing Date. As a condition precedent to such increase,
Borrower shall deliver to Agent a certificate of Borrower and each Guarantor
dated as of the Increase Closing Date (in sufficient copies for each Lender)
signed by an officer of Borrower and each Guarantor (i) certifying and attaching
the resolutions adopted by Borrower and each Guarantor approving or consenting
to such increase, and (ii) in the case of Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in ARTICLE VI and the other Loan Documents are true and correct on and
as of such Increase Closing Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (B) no Default or Event of Default
exists or would result therefrom. On the Increase Closing Date, each Lender
shall, to the extent necessary, make a payment to Agent in an amount sufficient,
upon the application of such payments by all Lenders to the reduction of
outstanding Loans held by Lenders, to cause the principal amount of Loans
outstanding made by each Lender to be in the amount of its pro rata share (after
giving effect to the increase in the Commitments in accordance with this
paragraph 2.12) of all outstanding Loans. Borrower hereby irrevocably authorizes
each Lender to fund to Agent the payment required to be made pursuant to the
immediately preceding sentence for application to the reduction of the
outstanding Loans held by the other Lenders. If, as a result of the repayment of
Loans provided for in this paragraph 2.12, any payment of Eurodollar Rate Loans
occurs on a day which is not the last day of the applicable Interest Period,
Borrower will pay to Agent for the benefit of any Lender holding a Eurodollar
Rate Loan any loss or cost incurred by such Lender resulting therefrom in
accordance with paragraph 3.2 to the extent a Eurodollar Rate Loan is paid on
other than the last day of an Interest Period as a result thereof.

     (c) Upon the Increase Closing Date and the making of the payments described
in paragraph 2.12(b), each new Lender and/or increasing Lender shall be deemed
to have irrevocably and unconditionally purchased and received, without recourse
or warranty, an undivided participation in all outstanding L/C Obligations in
accordance with its Commitment Percentage.

     (d) This paragraph shall supersede any provisions in paragraph 4.2 or
paragraph 11.18 to the contrary; provided that no Lender shall be obligated to
increase its Commitment.

ARTICLE III. INTEREST

     3.1 Interest. The unpaid principal from day to day outstanding under the
Facility shall bear interest as follows:

24



--------------------------------------------------------------------------------



 



3.1.1 Applicable Rate.

   (a) Subject to any election by Borrower in respect of the Eurodollar Rate
under paragraph 3.1.1(b), the unpaid principal from day to day outstanding under
the Facility shall bear interest at the lesser of (i) the Base Rate plus the
Applicable Margin or (ii) the Maximum Rate, provided, however that, subject to
the provisions of paragraph 11.8, in the event that the Base Rate plus the
Applicable Margin shall exceed the Maximum Rate at any time and thereafter the
Base Rate plus the Applicable Margin shall be less than the Maximum Rate, the
rate of interest applicable hereunder shall remain at the Maximum Rate until the
aggregate accrued interest to date under the Facility equals the amount that
would have accrued had the Base Rate plus the Applicable Margin at all times
remained in effect.

   (b) Subject to limitation by the Maximum Rate and the terms and provisions of
this Agreement, and in lieu of the rate otherwise applicable under paragraph
3.1.1(a), Borrower shall have the option to elect the Eurodollar Rate as being
applicable during any Interest Period to any Tranche of the Facility, provided,
that any such Tranche shall be in the minimum amount of $500,000.00, and no more
than six (6) separate Tranches may exist in the aggregate at any one time.

   (c) Upon written notification to Borrower at any time when any Event of
Default exists, the unpaid principal outstanding under the Facility shall bear
interest at the Default Rate, beginning on the effective date specified in such
written notice (which shall be on or after the date on which any such Event of
Default shall have first occurred) and continuing thereafter for so long as any
such Event of Default remains uncured or until Lender may agree otherwise,
provided, that all past due principal and all past due accrued interest under
the Facility shall automatically accrue interest at the Default Rate.

     3.1.2 Election of Eurodollar Rate Loan. Borrower may elect a Eurodollar
Rate Loan at any time by written notice of election, in form satisfactory to
Agent, delivered to Agent no later than 1:00 p.m. Dallas, Texas time on the
second Eurodollar Business Day prior to the beginning of the Interest Period to
which such Eurodollar Rate Loan shall be applicable, therein stating (i) the
Eurodollar Rate Loan elected, (ii) the Interest Period selected, and the date
such Interest Period is to begin, and (iii) the principal amount of the Tranche
to be subject to such Eurodollar Rate Loan (which shall beat least $500,000.00).
Any such written notice of election shall be irrevocable by Borrower. Any unpaid
principal under the Facility with respect to which no timely election of an
Eurodollar Rate Loan is made shall automatically be deemed to be subject to, and
shall accrue interest at, the Base Rate as provided by paragraph 3.1.1(a).

     3.1.3 Interest Payment Dates. Accrued interest under the Facility shall be
payable on each Interest Payment Date applicable thereto and at such other times
as specified herein. Interest hereunder shall be due and payable in accordance
with the

25



--------------------------------------------------------------------------------



 



terms hereof before and after judgment, and before and after the commencement
under any Debtor Relief Law.

     3.2 Compensation for Losses. Prepayments of principal under the Facility
shall be applied first in reduction of unpaid principal under the Base Rate
Loan, and thereafter to any Eurodollar Rate Loan, as designated by Borrower
(subject, however to paragraph 9.9). Upon demand of any Lender (with a copy to
Agent) from time to time, Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

   (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

   (b) any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this paragraph 3.2, each Lender shall be deemed to
have funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate
used in determining the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

     3.3 Inability to Determine Rates. If Agent determines in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof for any reason that (a) Dollar deposits are not being offered to banks
in the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan, or (c) that the Eurodollar Base
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, Agent will promptly so notify Borrower and each Lender.
Thereafter, the obligation of Lenders to make or maintain Eurodollar Rate Loans
shall be suspended until Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, Borrower may revoke any
pending request for a borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a borrowing of Base Rate Loans in the amount specified therein.

     3.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans. (a) If any Lender determines that as a result of the
introduction or phase-in of or any

26



--------------------------------------------------------------------------------



 



change in or in the interpretation of any Law after the date hereof, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) taxes, levies,
duties, imposts, assessments or other charges (as to which paragraph 4.6 shall
govern), (ii) changes in the basis of taxation of overall net income or overall
gross income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements utilized in the
determination of the Eurodollar Rate), then from time to time upon demand of
such Lender (with a copy of such demand to Agent), Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

   (b) If any Lender determines that the introduction or phase-in of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof after the date hereof, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to
Agent), Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction.

     3.5 Matters Applicable to all Requests for Compensation. A certificate of
Agent or any Lender claiming compensation under this Article III and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, Agent
or such Lender may use any reasonable averaging and attribution methods.

     3.6 Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, then, on notice thereof by such Lender to Borrower through Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies Agent and Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, Borrower shall, upon
demand from such Lender (with a copy to Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, Borrower shall also pay accrued interest
on the amount so prepaid or converted and all amounts due under paragraph 3.2 in
accordance with the terms thereof due to such prepayment or conversion. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

27



--------------------------------------------------------------------------------



 



     3.7 Definitions. The following terms shall be defined as herein provided:

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Business Day” means any Business Day on which dealings in the United
States Dollars are conducted in the London interbank market.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

         
Eurodollar Rate
  =   Eurodollar Base Rate



      1.00 – Eurodollar Reserve Percentage

Where,

   “Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at

28



--------------------------------------------------------------------------------



 



approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the last day of
the Contract Term and, if applicable, on the day the outstanding Obligations are
due and payable pursuant to paragraph 9.3; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the last day of the
Contract Term and, if applicable, on the day the outstanding Obligations are due
and payable pursuant to paragraph 9.3.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its notice to the Agent; provided that:

   (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

   (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

29



--------------------------------------------------------------------------------



 



   (iii) no Interest Period shall extend beyond the last day of the Contract
Term.

“Tranche” means any portion of the Facility the principal amount of which is
subject to the Eurodollar Rate designated as provided by paragraph 3.1.2,
provided that no Tranche may exist with respect to any principal amount less
than $500,000.00.

     3.8 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when Base Rate is determined by Bank of America’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. Subject to paragraph 11.8, all other computations of fees
and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to paragraph 4.1, bear interest for one day. Each determination by
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

ARTICLE IV. PAYMENT

     4.1 Method of Payment. All payments of principal, interest, fees and other
amounts to be made by Borrower under this Agreement and the other Loan Documents
shall be made to Agent at the Principal Office for the account of each Lender in
Dollars and in immediately available funds, without setoff deduction or
counterclaim, not later than 1:00 p.m. (Dallas, Texas time) on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day).
Borrower shall, at the time of making each such payment, specify to Agent the
sums payable by Borrower under this Agreement and the other Loan Documents to
which such payment is to be applied (and in the event that Borrower fails to so
specify, or if an Event of Default has occurred and is continuing, Agent may
apply such payment to the Obligations in such order and manner as Agent may
elect, subject to paragraph 4.2). Upon the occurrence and during the
continuation of an Event of Default, all funds of Borrower or any Guarantor in
the possession of Agent or any Lender, may be applied by Agent to the
Obligations in such order and manner as Agent may elect, subject to paragraph
4.2. Each payment received by Agent under this Agreement or any other Loan
Document for the account of a Lender shall be paid promptly to such Lender, in
immediately available funds, for the account of such Lender. Whenever any
payment under this Agreement or any other Loan Document shall be stated to be
due on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest and commitment fee, as
the case may be.

     4.2 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) each Loan shall be made by the Lenders under paragraph 2.1, each
payment of commitment fees under paragraph 2.8 shall be made for the account of
the Lenders, and each termination or reduction of the Commitments under
paragraph 2.9 shall be applied to the Commitments of the

30



--------------------------------------------------------------------------------



 



Lenders, pro rata according to the respective unused Commitments; (b) the
making, conversion and continuation of Loans of a particular type shall be made
pro rata among the Lenders holding Loans of such type according to the amounts
of their respective Commitments; (c) each payment and prepayment by Borrower of
principal of or interest on Loans of a particular type shall be made to Agent
for the account of the Lenders holding Loans of such type pro rata in accordance
with the respective unpaid principal amounts of such Loans held by such Lenders;
(d) Interest Periods for Loans of a particular type shall be allocated among the
Lenders holding Loans of such type pro rata according to the respective
principal amounts held by such Lenders; and (e) the Lenders (other than the
applicable Issuing Bank) shall purchase participations in the Letters of Credit
pro rata in accordance with their Commitment Percentages.

     4.3 Sharing of Payments, Etc. If a Lender shall obtain payment of any
principal of or interest on any of the Obligations due to such Lender hereunder
through the exercise of any right of setoff, banker’s lien, counterclaim or
similar right, or otherwise, it shall promptly purchase from the other Lenders
participations in the Obligations held by the other Lenders in such amounts, and
make such adjustments from time to time, as shall be equitable to the end that
all of the Lenders shall share pro rata in accordance with the unpaid principal
and interest on the Obligations then due to each of them. To such end, all of
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if all or any portion of such excess
payment is thereafter rescinded or must otherwise be restored. Each of Borrower
and each other Loan Party agrees, to the fullest extent it may effectively do so
under applicable law, that any Lender so purchasing a participation in the
Obligations by the other Lenders may exercise all rights of setoff, banker’s
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of Obligations in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness,
liability or obligation of Borrower or any other Loan Party.

     4.4 Non-Receipt of Funds by Agent. Unless Borrower or any Lender has
notified Agent, prior to the date any payment is required to be made by it to
Agent hereunder, that Borrower or such Lender, as the case may be, will not make
such payment, Agent may assume that Borrower or such Lender, as the case may be,
has timely made such payment and may (but shall not be so required to), in
reliance thereon, make available a corresponding amount to the Person entitled
thereto. If and to the extent that such payment was not in fact made to Agent in
immediately available funds, then:

   (a) if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Agent the portion of such assumed payment that was made
available to such Lender in immediately available funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by Agent to such Lender to the date such amount is repaid to Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and

   (b) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to Agent the amount thereof in immediately available funds, together
with interest thereon for the period from the date such amount was made
available by Agent to

31



--------------------------------------------------------------------------------



 



Borrower to the date such amount is recovered by Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to Agent, then such amount shall
constitute such Lender’s Loan included in the applicable borrowing. If such
Lender does not pay such amount forthwith upon Agent’s demand therefor, Agent
may make a demand therefor upon Borrower, and Borrower shall pay such amount to
Agent, together with interest thereon for the Compensation Period at a rate per
annum equal to the rate of interest applicable to the applicable borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.

     A notice of Agent to any Lender or Borrower with respect to any amount
owing under this paragraph 4.4 shall be conclusive, absent manifest error.

     4.5 Return of Funds. If any Lender makes available to Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article IV, and such funds are not made available to Borrower by Agent because
the conditions to the applicable Loan or Letter of Credit set forth in Article V
are not satisfied or waived in accordance with the terms hereof, Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

     4.6 Withholding Taxes.

   (a) All payments by Borrower of principal of and interest on the Loans and
the L/C Obligations and of all fees and other amounts payable under the Loan
Documents shall be made free and clear of, and without deduction by reason of,
any present or future taxes, levies, duties, imposts, assessments or other
charges levied or imposed by any Governmental Authority (other than taxes on the
overall net income of any Lender). If any such taxes, levies, duties, imposts,
assessments or other charges are so levied or imposed, Borrower will (i) make
additional payments in such amounts so that every net payment of principal of
and interest on the Loans and the L/C Obligations and of all other amounts
payable by it under the Loan Documents, after withholding or deduction for or on
account of any such present or future taxes, levies, duties, imposts,
assessments or other charges (including any tax imposed on or measured by net
income of a Lender attributable to payments made to or on behalf of a Lender
pursuant to this paragraph 4.6 and any penalties or interest attributable to
such payments), will not be less than the amount provided for herein or therein
absent such withholding or deduction (provided that Borrower shall not have any
obligation to pay such additional amounts to any Lender to the extent that such
taxes, levies, duties, imposts, assessments or other charges are levied or
imposed by reason of the failure of such Lender to comply with the provisions of
paragraph 4.7), (ii) make such withholding or deduction and (iii) remit the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law. Without limiting the generality of the foregoing, Borrower
will, upon written request of any Lender, reimburse each such Lender for the
amount of (A) such taxes, levies, duties, imports, assessments or other charges
so levied or imposed by any

32



--------------------------------------------------------------------------------



 



Governmental Authority and paid by such Lender as a result of payments made by
Borrower under or with respect to the Loans other than such taxes, levies,
duties, imports, assessments and other charges previously withheld or deducted
by Borrower which have previously resulted in the payment of the required
additional amount to such Lender, and (B) such taxes, levies, duties,
assessments and other charges so levied or imposed with respect to any Lender
reimbursement under the foregoing clause A, so that the net amount received by
such Lender (net of payments made under or with respect to the Loans and the L/C
Obligations) after such reimbursement will not be less than the net amount such
Lender would have received if such taxes, levies, duties, assessments and other
charges on such reimbursement had not been levied or imposed. Borrower shall
furnish promptly to Agent for distribution to each affected Lender, as the case
may be, upon request of such Lender, official receipts evidencing any such
payment, withholding or reduction.

   (b) Borrower will indemnify Agent and each Lender (without duplication)
against, and reimburse Agent and each Lender for, all present and future taxes,
levies, duties, imposts, assessments or other charges (including interest and
penalties) levied or collected (whether or not legally or correctly imposed,
assessed, levied or collected), excluding, however, any taxes imposed on the
overall net income of Agent or such Lender or any lending office of Agent or
such Lender by any jurisdiction in which Agent or such Lender or any such
lending office is located, on or in respect of this Agreement, any of the Loan
Documents or the Obligations or any portion thereof (the “reimbursable taxes”).
Any such indemnification shall be on an after-tax basis, taking into account any
such reimbursable taxes imposed on the amounts paid as indemnity. Payment under
this paragraph 4.6(b) shall be made within 30 days after the date Lender or
Agent makes demand therefor.

   (c) Without prejudice to the survival of any other term or provision of this
Agreement, the obligations of Borrower under this paragraph 4.6 shall survive
the payment of the Loans and the other Obligations and termination of the
Commitments.

     4.7 Withholding Tax Exemption. Each Lender that is not incorporated or
otherwise formed under the laws of the U.S. or a state thereof agrees that it
will, prior to or on or about the Effective Date or the date upon which it
becomes a party to this Agreement and if it is legally able to do so, deliver to
Borrower and Agent two duly completed copies of U.S. Internal Revenue Service
Form W-8BEN or W-8ECI, as appropriate, certifying in any case that such Lender
is entitled to receive payments from Borrower under any Loan Document without
deduction or withholding of any U.S. federal income taxes. Each Lender which so
delivers a Form W-8BEN or W-8ECI further undertakes to deliver to Borrower and
Agent two additional copies of such form (or a successor form) on or before the
date such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by Borrower or Agent, in each case certifying that such Lender is
entitled to receive payments from Borrower under any Loan Document without
deduction or withholding

33



--------------------------------------------------------------------------------



 



of any U.S. federal income taxes, unless an event (including without limitation
any change in treaty, law or regulation) has occurred prior to the date on which
any such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender advises Borrower and
Agent that it is not capable of receiving such payments without any deduction or
withholding of U.S. federal income tax.

ARTICLE V. CONDITIONS

     5.1 Items to be Delivered by Borrower. Prior to or simultaneously with
execution and delivery hereof, Borrower shall deliver, or cause to be delivered,
to Agent the following items:

   (a) Certificates of Limited Partnership, Limited Partnership Agreements,
Articles of Incorporation and Certificates of Existence. A copy of the
certificate of limited partnership and agreement of limited partnership, or
articles of incorporation, and all amendments thereto, as appropriate, of
Borrower and each Guarantor accompanied by the certificate of the appropriate
official of their respective states of organization or incorporation, as
appropriate, bearing a date no more than ten (10) days prior to the date hereof,
to the effect that such copies, respectively, are correct and complete and that
Borrower and each Guarantor, as the case may be, is a limited partnership or
corporation, as appropriate, duly incorporated and validly existing in such
state, and certified by the corporate secretary of the general partner of
Borrower and of each Guarantor, as the case may be, dated the date hereof, as
being correct and complete as of the date hereof.

   (b) Good Standing. Certification by the appropriate official of the state of
incorporation of each Guarantor bearing a date no more than ten (10) days prior
to the date hereof, to the effect that each Guarantor is in good standing with
respect to payment of franchise and similar taxes, and certification by the
Comptroller of Public Accounts of the State of Texas for each Guarantor which is
required to be qualified to do business in the State of Texas bearing a date no
more than thirty (30) days prior to the date hereof confirming that such
Guarantor is duly qualified to transact business in the State of Texas and in
good standing. Borrower represents that to the extent required by applicable
law, Borrower and each Guarantor each is qualified or licensed to transact
business in all jurisdictions in which operates or conducts business.

   (c) By-Laws. A copy of the bylaws, and all amendments thereto of each
Guarantor, accompanied by certificates from their respective corporate
secretary, dated the date hereof, to the effect that such copy is correct and
complete as of the date hereof.

   (d) Incumbency. Certification of incumbency of all officers of each Guarantor
(specifically including those of EWC GP in its capacity as general partner of
Borrower), executed by the president or vice president and by the

34



--------------------------------------------------------------------------------



 



corporate secretary, as of the effective date hereof, certifying the name and
signature of each such officer.

   (e) Resolutions. A copy of corporate resolutions of EWC GP as general partner
of Borrower and of each other Guarantor approving this Agreement, authorizing
the transactions contemplated hereby, and authorizing and directing a named
officer or officers to sign and deliver all Loan Documents to be executed, duly
adopted by its board of directors, accompanied by the certificate of the
corporate secretary thereof, dated the date hereof, that such copy is a true and
complete copy of resolutions duly adopted by such board of directors, and that
such resolutions have not been amended, modified, or revoked in any respect and
are in full force and effect as of the date hereof. Such resolutions shall be in
form and substance satisfactory to Agent, and in the case of each Guarantor,
shall include a bona fide finding by its board of directors that execution,
delivery and performance of each Loan Document to which such Guarantor is a
party is expected to directly and indirectly benefit such Guarantor.

   (f) Credit Agreement. This Agreement, duly executed.

   (g) Revolving Notes. The Revolving Notes to be delivered to all Lenders, duly
executed.

   (h) Guaranties. The Guaranties, duly executed by each Guarantor.

   (i) Responsible Officer Certificate — Closing. A certificate signed by a
Responsible Officer of Borrower certifying (A) that the conditions specified in
paragraphs 5.2(c) and (d) have been satisfied, and (B) that there has been no
event or circumstance since December 31, 2003 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.

   (j) Insurance. Evidence of insurance in compliance with the requirements of
paragraph 7.23.

   (k) Affiliate Subordination Agreements. All Affiliate Subordination
Agreements, if any, required by Agent under paragraph 7.18.

   (l) Opinion of Borrower’s and Guarantors’ Counsel. An opinion of counsel for
Borrower and each Guarantor, in form and substance satisfactory to Agent.

   (m) Fees. All fees required to be paid on or before the Effective Date shall
have been paid.

   (n) Note Purchase Agreement. Agent shall have received the executed Note
Purchase Agreement, the terms and conditions of which shall be reasonably
satisfactory to Agent.

35



--------------------------------------------------------------------------------



 



   (o) Other Documents. Such other items as Agent may reasonably request in
order to perfect or protect its interests and rights under the Loan Documents.

     5.2 Loans and Letters of Credit Under Facility. As a condition to each Loan
and L/C Credit Extension under the Facility, each of the following requirements
must be satisfied in Agent’s discretion: (a) Borrower shall be current with
respect to the delivery of Borrowing Base Reports and all items as required
under paragraph 5.1, and the Borrowing Base must be confirmed by Agent, (b) the
amount of Loans or Letter of Credit requested does not exceed the Availability
as of the date of such Loans or Letter of Credit, (c) all representations and
warranties contained in Article VI shall be true, correct and complete in all
material respects except as supplemented pursuant to paragraph 7.12, and (d) no
Default or Event of Default shall have occurred and be continuing, or shall
result from such Loans or Letter of Credit, and no other event or condition
which is reasonably expected to result in a Material Adverse Effect shall be in
existence. Any request for Loans or a Letter of Credit under the Facility at a
time when any of the foregoing requirements is not satisfied may be declined by
Agent without prior notice.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     Borrower hereby represents and warrants to Agent and the Lenders as
follows:

     6.1 Corporate Name; Trade Names. Borrower is conducting, transacting, and
carrying on its business under its corporate name as designated in paragraph
1.18, and under the name “Encore Wire,” and is not engaged in business under any
other name.

     6.2 Chief Executive Office. Borrower’s chief executive office is located at
the address specified for Borrower in paragraph 1.18.

     6.3 Partnership and Corporate Existence. Borrower is a limited partnership,
validly existing under the laws of the State of Texas, and is duly qualified or
licensed to transact business in all jurisdictions the laws of which require it
to be so qualified or licensed. Each Guarantor is a corporation, duly
incorporated, validly existing, and in good standing under the laws of the State
of Delaware, and is duly qualified or licensed to transact business in all
jurisdictions the laws of which require it to be so qualified or licensed.

     6.4 Partnership and Corporate Power and Authority; Validity. Borrower
possesses all requisite partnership power and authority to own, lease and
operate its properties and to carry on its business and to execute, deliver, and
comply with the Loan Documents to which it is a party. Each Guarantor possesses
all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business and to execute, deliver, and comply with
the Loan Documents to which it is a party. Each of the Loan Documents has been
duly authorized by all necessary partnership and/or corporate action, as
appropriate, and has been duly executed and delivered by Borrower and each
Guarantor, as appropriate, and evidences valid and binding obligations of
Borrower and each Guarantor, as appropriate, enforceable such Persons in
accordance with its respective terms.

     6.5 No Conflicting Agreements; No Consents. The execution, delivery and
performance of the Loan Documents will not violate its certificate of limited
partnership or its

36



--------------------------------------------------------------------------------



 



limited partnership agreement or the articles of incorporation or bylaws of any
Guarantor, nor constitute a default under, or result in a breach of, any
contract, agreement, or other instrument to which any such Person is a party or
which is applicable to any such Person’s property. No consents, licenses or
approvals not already obtained are required in connection with the execution,
delivery and performance by Borrower or any Guarantor, or the validity against
Borrower or any Guarantor, of the Loan Documents to which it is a party.

     6.6 Share Ownership of Parent. Each of the Parent’s outstanding shares has
been duly and validly issued and is fully paid and nonassessable. There are no
subscriptions, options to purchase, conversion or exchange rights, warrants or
other agreements, claims or commitments of any nature obligating Parent to
issue, transfer, deliver or sell additional shares of its capital stock, other
than as previously disclosed to Agent in writing.

     6.7 EWC GP, EWC LP and Aviation. Schedule 6.7 is a true and correct copy of
the following with respect to each of EWC GP, EWC LP and Aviation: (i)
jurisdiction of incorporation, (ii) number of shares of stock of each class
authorized, (iii) the number of shares of each class of stock outstanding and
(iv) the ownership, the number, and the percentage, of each such class of
outstanding shares owned. Parent has no Subsidiaries other than Borrower, EWC
GP, EWC LP and Aviation. All outstanding shares of stock of each of EWC GP, EWC
LP and Aviation have been validly issued and are fully paid and non-assessable,
and all such shares are owned by Parent free and clear of any lien, pledge,
security interest or other encumbrance.

     6.8 Ownership of Borrower. EWC GP owns a one percent (1%) general
partnership interest in Borrower and is the sole general partner of Borrower;
and, EWC LP owns a ninety-nine percent (99%) limited partnership interest in
Borrower and is the sole limited partner of Borrower. Each of EWC GP and EWC LP
owns its partnership interest in Borrower free and clear of any lien, pledge,
security interest or other encumbrance.

     6.9 Location of Books and Records. All of its books and records are located
at Borrower’s chief executive office designated in paragraph 1.18, and at such
other locations where Inventory is maintained. Borrower agrees that it will
notify Agent if it maintains such books and records at any other location, and
will provide Agent, upon request, with a report of the location of its
Inventory, which report shall be delivered to Agent within fifteen (15) days
after such request.

     6.10 Receivables, Inventory Free and Clear. No security interests, liens or
other encumbrances exist with respect to any of the Receivables or Inventory,
except for Permitted Encumbrances.

     6.11 Financial Statements. Borrower has delivered to Agent financial
statements respecting its financial condition and operations for Agent’s review
and reliance in connection with approving the Facility. All of such financial
statements were prepared in accordance with GAAP, and are correct and complete,
and fairly present the financial condition of Borrower on the respective dates
thereof and the results of its operations for the respective periods then ended.
There has been no material adverse change in the business, properties or
financial condition of Borrower since the dates of such financial statements,
respectively.

37



--------------------------------------------------------------------------------



 



     6.12 Litigation. Other than as disclosed to Agent in Schedule 6.12, neither
Borrower nor any Guarantor is a party to any pending lawsuits or proceedings
before or by any state or federal court or governmental agency or
instrumentality, and is not aware of any threatened or potential lawsuits,
proceedings, claims, or investigations with respect to such Persons that could
reasonably be expected, if adversely determined, to have a Material Adverse
Effect.

     6.13 Compliance with Laws. Neither Borrower nor any Guarantor is in
violation of any laws, regulations and orders in any respect which will result
in or cause, or reasonably would be expected to result in or cause, a Material
Adverse Effect.

     6.14 Judgments. There are no outstanding or unpaid judgments against
Borrower or any Guarantor.

     6.15 Taxes. Except as set forth in Schedule 6.15, all tax returns or
filings required to be filed by Borrower and each Guarantor have been filed and
all taxes imposed upon Borrower and each Guarantor which are due and payable
have been paid.

     6.16 Title to Property. Borrower has good and marketable title to all
property reflected in the financial statements previously delivered to Agent or
purported to have been acquired since such date, except property sold or
otherwise disposed of subsequent to such date in the ordinary course of
business. Borrower possesses all patents, patent rights, licenses, trademarks,
trademark rights, trade names, trade name rights, and copyrights which are
required to conduct its business as now conducted without any known infringement
or conflict by or against the rights of any Person. All such property is owned
by Borrower free and clear of any lien, pledge, security interest or other
encumbrance except for Permitted Encumbrances and liens for indebtedness
permitted by paragraph 7.22.

     6.17 Consents. No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution, delivery and
performance of the Loan Documents. Borrower and each Guarantor has all required
governmental permits and licenses, if any, on account of its operations and
activities and is in full compliance with the terms and conditions thereof, and
all such permits and licenses are in full force and effect.

     6.18 Full Disclosure. Borrower has disclosed to Agent all material facts
known to Borrower concerning its and each Guarantor’s financial condition and
business operations. All information furnished by Borrower to Agent was true and
complete at the time of delivery thereof to Agent, and there has been no
material change in any such information except as may have been disclosed by
Borrower to Agent in writing. There is no fact known to Borrower which would be
reasonably expected to result in a Material Adverse Effect during the term of
this Agreement.

     6.19 Solvency. (i) the fair saleable value of all assets of Borrower and
its Subsidiaries exceeds the amount of all of Borrower’s and its Subsidiaries’
existing debts and liabilities (including contingent liabilities), (ii) the
assets of Borrower and its Subsidiaries do not constitute an unreasonably small
capital for the operation of Borrower’s and its Subsidiaries’ business as now
conducted and as intended to be conducted, taking into account all known or
projected

38



--------------------------------------------------------------------------------



 



capital requirements for such operations, (iii) neither Borrower nor any of its
Subsidiaries intend to incur debts beyond their respective ability to pay as
they mature, and (iv) Borrower’s and its Subsidiaries’ consolidated cash flow is
sufficient to pay all existing debts and liabilities as they become due.

     6.20 Employee Relations. Borrower is not aware of any contemplated,
threatened or pending strike, work stoppage or other labor dispute involving its
employees or the employees of any Affiliate.

     6.21 Employee Benefit Plan. Neither Borrower nor any of its ERISA
Affiliates, nor any Plan, is in material violation in form or in operation of
any provision of ERISA or any other applicable state or federal law, including
the requirements of the IRC. No Prohibited Transaction or Reportable Event has
occurred with respect to any Plan which reasonably would be expected to result
in a Material Adverse Effect. No notice of intent to terminate a Plan under
Title IV of ERISA has been filed within the 24-month period preceding the date
hereof, nor has any Plan been terminated under Section 4041(c) of ERISA since
September 2, 1974. The PBGC has not instituted proceedings to terminate or
appoint a trustee to administer a Plan, and no event has occurred and no
condition exists which might constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan.
Neither Borrower nor any ERISA Affiliate has incurred or expects to incur any
withdrawal liability to any multiemployer plan within the meaning of Section 3
(37) or Section 3001(a)(3) of ERISA or Section 414 of the IRC. Neither Borrower
nor any ERISA Affiliate has any obligation to provide medical benefits or
coverage to any former employee other than as required under Section 4980B of
the IRC or Part 6 of Title I of ERISA. Each Employee Benefit Plan subject to
Section 4980B of the IRC has satisfied the applicable requirements of
Section 4980B of the IRC. Each Plan meets the minimum funding requirements of
IRC Section 412 and no waiver from the minimum funding requirements has been
applied for or approved pursuant to Section 412(d) of the IRC. The reporting and
disclosure requirements of each Plan have been timely and completely satisfied.
Neither Borrower, any ERISA Affiliate nor any fiduciary of any Plan has engaged
in conduct that would be a breach of any duty under Part 4, Subtitle B, Title I
of ERISA. There are no actions, suits or claims pending (other than routine
claims for benefits) or, to the knowledge of Borrower or any ERISA Affiliate,
threatened against, or with respect to, any Plan or its assets, if any. Each
Plan which is a “welfare benefit plan,” as described in Section 3(1) of ERISA,
may be unilaterally amended or terminated in its entirety without liability
except as to benefits accrued prior to such amendment. Termination of employment
of any employee of Borrower or any ERISA Affiliate would not result in payments
which, in the aggregate, would result in imposition of the sanctions imposed
under Section 280G or Section 4999 of the IRC.

     6.22 Environmental Matters. To the best of Borrower’s knowledge: (a) all of
Borrower’s activities and conduct of business related to the use and handling of
Hazardous Materials, comply and have at all times complied in all material
respects with all Environmental Requirements; (b) none of the Parent, the
Borrower or their Subsidiaries, has received notice or other communication
concerning any alleged violation of Environmental Requirements, whether or not
corrected to the satisfaction of the appropriate authority, or notice or other
communication concerning alleged liability for Environmental Damages, and there
exists no writ, injunction, decree, order, judgment or lien, nor any lawsuit,
claim, proceeding citation, directive, summons or investigation, pending or
threatened, relating to the ownership, use, maintenance or operation

39



--------------------------------------------------------------------------------



 



of Borrower’s business or any associated real property, by any Person, or from
alleged violation of Environmental Requirements; (c) Borrower has all permits
and licenses required to be issued to it by any governmental authority on
account of any or all of its activities, and is in compliance in all material
respects with the terms and conditions of all such permits and licenses. No
change in the facts or circumstances reported or assumed in the application for
or granting of any such permits or licenses exists, and such permits and
licenses are in full force and effect.

     6.23 Representations and Warranties Cumulative. The representations and
warranties contained in this Article VI are in addition to all other
representations and warranties provided in the Loan Documents.

     6.24 No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

     6.25 Insurance. The properties of Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Borrower, in such amounts, after giving effect to any self-insurance compatible
with the following standards, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.

     6.26 Margin Regulations; Investment Company Act; Public Utility Company
Act.

     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

     (b) None of (i) Borrower, (ii) any Person possessing, directly or
indirectly, the power to direct or cause the direction of the management or
policies of Borrower, or (iii) any Subsidiary (x) is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (y) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

ARTICLE VII. COVENANTS

     Throughout the Contract Term and until payment and performance in full of
the Obligations, Borrower agrees as follows (unless otherwise allowed by prior
written consent of Agent):

     7.1 Compliance Certificate. Within forty-five (45) days following the end
of each fiscal quarter, Borrower shall deliver to Agent a certificate signed by
the president or chief financial officer of EWC GP in its capacity as the
general partner of Borrower certifying to Agent that no event or condition that
would be the subject of a required notice under paragraph 7.12 or paragraph 7.13
is in existence as of the date of such certificate. Such certificate shall be
deemed to be a continuing representation and warranty pending any subsequent
certification or

40



--------------------------------------------------------------------------------



 



notification by Borrower respecting its compliance or non-compliance with this
Agreement, and Borrower acknowledges that Agent shall rely upon the same in
making loans under the Facility.

     7.2 Authority. Immediately following any effective change thereof (and at
such other times, from time to time, at the request of Agent) Borrower shall
certify to Agent the names and signatures of all Persons authorized to execute
and deliver Borrowing Base Reports to Agent and any other documentation
contemplated by or relating to any of the Loan Documents.

     7.3 Books and Records; Inspection.

   7.3.1 Books and Records. Borrower shall keep and maintain proper, complete
and consistent books of record and account respecting Borrower’s affairs and
financial condition in accordance with GAAP consistently applied and in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Borrower.

   7.3.2 Inspection. Agent shall have the right without hindrance or delay to
conduct field examinations to inspect, audit and copy Borrower’s books, records,
journals, correspondence and other records and data relating to Borrower’s
business and its properties. During normal business hours, Agent is authorized
to discuss Borrower’s affairs with any Person, including without limitation
employees of Borrower, as Agent may deem necessary in relation to Borrower’s
financial condition or Agent’s rights under the Loan Documents. To the extent
not prohibited under the terms of Borrower’s agreement with any credit reporting
service, bureau or similar service, Agent shall have full access to all records
available to Borrower from such credit reporting service, bureau or similar
service and shall have the right to examine and make copies of any such records.
Agent may exhibit a copy of this Agreement to such service and such service
shall be entitled to rely on the provisions hereof in providing access to Agent
as provided herein. If an Event of Default exists, the Agent may do any of the
foregoing at the expense of the Borrower.

     7.4 Existence and Maintenance of Properties. Borrower and each Guarantor
shall (a) preserve and maintain its partnership or corporate existence, as
appropriate, and shall maintain its good standing and authority to transact
business in all jurisdictions where necessary for the proper conduct of its
business; (b) maintain all of its rights, permits, licenses, privileges and
franchises necessary or desirable in the normal conduct of its business; (c)
maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (d) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

     7.5 Annual Financial Statements. Borrower shall deliver to Agent, as soon
as practicable after the end of each fiscal year, and in any event within one
hundred forty-five (145) days thereafter, its unqualified audited consolidated
and consolidating balance sheet as of the end of such fiscal year, and its
audited consolidated and consolidating statement of income and retained earnings
and consolidated and consolidating statements of cash flow, in reasonable
detail, prepared in accordance with GAAP and certified by an independent
certified public accounting firm acceptable to Agent as fairly presenting
Borrower’s financial condition and

41



--------------------------------------------------------------------------------



 



results of operations. Such financial statements shall be accompanied by a copy
of the report to management delivered to Borrower by such accountants and also
by a statement signed by the president or chief financial officer of EWC GP in
its capacity as general partner of Borrower representing to Agent that such
financial statements are true and complete and fairly present Borrower’s
financial condition and results of operation, and that no event or condition
that would be the subject of a required notice under paragraph 7.12 or paragraph
7.13 is in existence as of the date of delivery of such statements.

     7.6 Interim Financial Statements. Borrower shall deliver to Agent, as soon
as practicable after the end of each Fiscal Quarter and in any event within
forty-five (45) days thereafter, a consolidated and consolidating balance sheet
as of the end of such quarter, and consolidated and consolidating income
statement for such quarter and for the period from the beginning of the current
fiscal year to the end of such quarter, in reasonable detail and prepared in
accordance with GAAP. Such financial statements shall be accompanied by a
statement signed by the president or chief financial officer of EWC GP in its
capacity as general partner of Borrower representing to Agent that such
financial statements are true and complete and fairly present Borrower’s
financial condition and results of operations, and that no event or condition
that would be the subject of a required notice under paragraph 7.12 or paragraph
7.13 is in existence as of the date of delivery of such statements.

     7.7 SEC Filings. Borrower shall deliver to Agent a correct and complete
copy of (i) each Form 10-K Report of Parent filed with the Securities and
Exchange Commission, which shall be delivered to Agent as soon as possible upon
filing thereof and in any event within one hundred forty-five (145) days after
the end of each fiscal year of Parent, (ii) each Form 10-Q Report of Parent
filed with the Securities and Exchange Commission, which shall be delivered to
Agent as soon as possible upon filing thereof and in any event within forty-five
(45) days after the end of each fiscal quarter of Parent, (iii) each other
filing from time to time to be made with the Securities and Exchange Commission,
which shall be delivered to Agent as soon as possible upon filing thereof, and
(iv) each IRS Form 8886 or any successor form, which shall be delivered to Agent
promptly after the Borrower has notified the Agent of any intention by the
Borrower to treat the Loans and/or Letters of Credit and related transactions as
being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4).

     7.8 Borrowing Base Reports. No later than the thirtieth (30th) day after
the last day of each calendar quarter, and at such other times as Agent may
request, Borrower shall execute and deliver to Agent, in form satisfactory to
Agent and Borrower, a Borrowing Base Report setting forth a certification of
Eligible Accounts and Eligible Inventory as of the last day of such calendar
quarter and such other date as may be specified in such other Borrowing Base
Reports Borrower may deliver to Agent, and calculation of the Borrowing Base.
Each Borrowing Base Report shall include a reconciliation of the calculation of
the Borrowing Base as certified in the most recent Borrowing Base Report
delivered to Agent, and be accompanied by such documents and supporting
information relating to Eligible Accounts and Eligible Inventory as Agent may
request. Each Borrowing Base Report shall include a reconciliation of the
calculation of the Borrowing Base as certified in the most recent Borrowing Base
Report delivered to Agent, and be accompanied by such documents and supporting
information relating to Eligible Accounts and Eligible Inventory as Agent may
request. Borrower shall maintain, and shall furnish to Agent at Agent’s request,
such supporting documents or copies as Agent may require including,

42



--------------------------------------------------------------------------------



 



but not limited to: a schedule of Eligible Accounts created, and Eligible
Inventory purchased and received, since the previous Borrowing Base Report
delivered to Agent; copies of invoices and supporting delivery or service
records in connection therewith; a schedule of collections received; copies of
credit memos or other advices of credit or reductions against amounts previously
billed; and such other reports as Agent may request from time to time. If any of
such records or reports are prepared by an accounting service or other agent,
Borrower hereby authorizes such service or agent to deliver such records,
reports and related documents to Agent. Agent may exhibit a copy of this
Agreement to any such service or agent and such service or agent shall be
entitled to rely on the provisions hereof in providing such documentation to
Agent. Each Borrowing Base Report shall bear a signed statement by an authorized
officer of EWC GP in its capacity as general partner of Borrower certifying the
accuracy and completeness of all information included therein and shall
incorporate therein by reference, as if fully set forth therein, all the terms
and provisions hereof. The execution and delivery of a Borrowing Base Report
shall in each instance constitute an agreement, representation and warranty by
Borrower to Agent that: Borrower is the sole owner of Receivables and Inventory
included therein free from any lien, security interest or encumbrance; each
account included therein is in existence, unconditional and valid, and arose
from a bona fide outright sale of Inventory by Borrower in the ordinary course
of business, for liquidated amounts as set forth in the Borrowing Base Report,
and such Inventory has been delivered or provided to the respective account
debtors; no account included therein arose in connection with a contract or
assignment which purports to make an assignment or security interest therein
void or conditions such assignment or security interest on consent of the
account debtor; no account is subject to any sale, assignment, claim or security
interest of any character and Borrower will not make any sale or other
assignment thereof or create any other security interest therein; no account is
subject to any claim for credit, deduction, allowance, extension or adjustment,
defense, dispute, setoff or counterclaim, except for discounts for early payment
and volume purchases and credits for returns of merchandise; as allowed by
Borrower in the ordinary course of business as previously disclosed to Agent and
with respect to early payment discounts, as reflected on the face of the invoice
evidencing such account; all Inventory reflected in such Borrowing Base Report
is held for sale in the ordinary course of Borrower’s business, and no such
Inventory is located at any location in breach of the requirements of this
Agreement and no negotiable documents have been issued in respect of any such
Inventory; no Inventory reflected in such Borrowing Base Report is returned
Inventory subject to the restrictions of paragraph 7.22 unless otherwise
disclosed to Agent in writing.

     7.9 Aging Reports. Contemporaneously with delivery of each Borrowing Base
Report, and in any event within thirty (30) days after the end of each calendar
quarter, Borrower shall furnish to Agent an analysis of amounts owing on all
accounts included within the Receivables, showing an aging as follows: (i) those
aged 60 days or less from date of invoice, (ii) those aged over 60 days, but
less than 91 days, from date of invoice, (ii) those aged over 90 days, but less
than 121 days, from date of invoice, and (iii) those aged over 120 days from
date of invoice. Such analysis shall include a listing of the name and complete
address of each account debtor and such other information as Agent may request.

     7.10 Use of Proceeds. All amounts borrowed under the Facility shall be used
by Borrower in accordance with paragraph 2.6.

43



--------------------------------------------------------------------------------



 



     7.11 Notification of Contingent Liabilities. Promptly upon receiving notice
or otherwise becoming aware thereof, Borrower shall notify Agent of any pending
or threatened lawsuit, claim, action, liability, investigation or proceeding
against Parent or Borrower, or any other Person included in Parent’s or
Borrower’s consolidated financial statements, that would be treated as a
contingent liability under GAAP and is in an amount in excess of $100,000.00.

     7.12 Notification of Material Changes. Borrower will notify Agent in
writing at least thirty (30) days prior to the occurrence of any of the
following: (i) change of Borrower’s name, (ii) change of Borrower’s address or
principal place of business, (iii) change of the location of Borrower’s books
and records, (iv) the opening of any new place of business or the closing of any
existing place of business (excluding any such places of business that result
solely from arrangements made by Borrower with its sales representatives) in the
ordinary course of business, (v) use of any trade name, fictitious name or other
assumed name or (vi) any change in accounting policies or financial reporting
practices by Parent or any Subsidiary other than standard changes required in
accordance with GAAP. Borrower shall promptly notify Agent of any change in any
other material fact or circumstance represented or warranted in any of the Loan
Documents.

     7.13 Notification Regarding Default. Borrower shall immediately notify
Agent in writing upon becoming aware of the existence of any condition or event
which constitutes an Event of Default or any condition or event which, after
notice or lapse of time, or both, would constitute an Event of Default, therein
specifying the nature and period of existence thereof and what action Borrower
is taking or proposes to take with respect to such condition or event. Borrower
shall immediately notify Agent in writing if it knows, or reasonably expects,
that an Event of Default will occur, therein specifying the nature of the
anticipated Event of Default. Without limiting the foregoing, Borrower will also
immediately notify Agent of any of the following: (i) the board of directors of
EWC GP in its capacity as general partner of Borrower has authorized the filing
by Borrower of a petition in bankruptcy, (ii) Borrower is aware that any
covenant under this Agreement has been breached, or reasonably expects that any
such covenant will be breached, (iii) Borrower is aware that any account debtor
obligated on any Receivables pledge to Agent is in bankruptcy (provided, that no
such notice shall be required with respect to any such account debtor (a) from
whom the aggregate account balance owing to Borrower is less than ten percent
(10%) of the total aggregate amount of Borrower’s accounts and (b) to whom
Borrower’s aggregate sales during the preceding twelve (12) calendar months was
less than ten percent (10%) of the total aggregate of all of Borrower’s sales
during such period), and (iv) repossession or attempted repossession by any
Person of any Inventory.

     7.14 Payment of Taxes and Other Obligations. Borrower and each Guarantor
shall promptly pay, or cause to be paid, when due, any and all taxes except such
taxes as may be contested in good faith by appropriate proceedings, provided,
that adequate reserves shall be maintained as are appropriate according to GAAP.
At Agent’s request pending resolution of any such contest and prior to the
delinquency of such tax, Borrower and each Guarantor, as the case may be, shall
furnish to Agent a cash reserve in the amount of the tax, together with a
reasonable additional sum to pay all projected costs, interest and penalties in
connection therewith, conditioned that such tax, together with the applicable
interest, cost, and penalties, if any, be timely paid to the extent required
upon resolution of such contest. Borrower agrees that it shall immediately
notify Agent of the initiation of any such contest and advise Agent from time to

44



--------------------------------------------------------------------------------



 



time of the status thereof. Borrower and each Guarantor shall promptly pay any
amounts adjudged to be due pursuant to any such contest, with all costs,
penalties, and interest thereon, before such judgment becomes final or any writ
or order is issued under which Borrower’s or such Guarantor’s property, or any
portion thereof, may become subject to any lien or encumbrance.

     7.15 Compliance with Laws. Borrower and each Guarantor shall comply with
all applicable laws, regulations and orders applicable to it or its property, a
violation of which would reasonably be expected to result in a Material Adverse
Effect. At Agent’s request, Borrower will provide Agent with evidence of
Borrower’s or any Guarantor’s compliance with Environmental Requirements.

     7.16 Compliance with Agreements. Borrower shall comply in all material
respects with all agreements, indentures, mortgages, or documents binding upon
Borrower or affecting its property or business.

     7.17 Fees, Costs and Expenses. Borrower agrees to promptly pay upon demand
all costs, fees and expenses as provided in paragraph 11.11.

     7.18 Subordination Agreements. At Agent’s request, all present and future
obligations due by Borrower to Affiliates (excluding ordinary course items such
as travel and expense reimbursements and other similar ordinary course items
determined by agreement) shall be subordinate in right of payment and claim to
the Obligations, pursuant to definitive subordination agreements executed by
Borrower and such Affiliates in form satisfactory to Agent.

     7.19 Change of Fiscal Year. Borrower shall notify Agent at least ninety
(90) days prior to the effective date of any change in its fiscal year.

     7.20 Employee Benefit Plans. Borrower shall timely deliver the following to
Agent: (a) a copy of any notice of noncompliance received from the PBGC under
Section 4041(b)(2)(c), within three (3) days after receipt of such notice; (b) a
copy of any notice received by Borrower or any ERISA Affiliate, or the
administrator of any Plan, that the PBGC has instituted proceedings to terminate
such Plan or to appoint a trustee to administer such Plan, promptly upon receipt
and in no event more than three (3) days after the receipt of such notice; (c) a
copy of any notice received by Borrower or any ERISA Affiliate concerning the
imposition of any withdrawal liability under Section 4202 of ERISA, within ten
(10) days after receipt thereof by Borrower or such ERISA Affiliate; (d) a copy
of any notification of intention to impose or assert withdrawal liability under
ERISA against Borrower or any ERISA Affiliate, promptly upon receipt thereof and
in any event within three (days) of receipt thereof; and (e) a copy of any
notice from the Internal Revenue Service regarding revocation or investigation
of possible revocation of the qualified status of any Plan under the IRC,
promptly upon receipt thereof and in any event within three (3) days after
receipt thereof. If requested by Agent, Borrower shall timely deliver the
following to Agent: (f) a copy of all materials required to be filed with the
PBGC with respect to any Reportable Event, within ten (10) days after the
earlier of the filing or the occurrence thereof; (g) a copy of any notice sent
by Borrower to participants of a Plan of Borrower’s intent to terminate such
Plan, no later than the date such notice is required to be provided to
participants under Section 4041(a)(2) of ERISA; (h) a copy of each annual and
other

45



--------------------------------------------------------------------------------



 



report with respect to each Plan or any trustee created thereunder, promptly
after the filing thereof with the United States Secretary of Labor or the PBGC;
and (i) such additional information concerning any of Borrower’s Employee
Benefit Plans as may be requested by Agent. Borrower shall make prompt payment
of all contributions required under all Plans to the extent required to meet the
minimum funding standard set forth in ERISA with respect to such Plans, but
shall reduce contributions or benefits if and to the extent necessary to avoid
an Event of Default hereunder to the extent such reduction is not prohibited by
applicable provisions of ERISA.

     7.21 Financial Covenants.

   (a) Borrower agrees that the following financial covenants must be maintained
as set forth herein. Borrower’s compliance shall be measured as of the end of
each Fiscal Quarter, unless the context provides otherwise.



  1.   Fixed Charge Ratio. Fixed Charge Ratio shall not at any time be less than
3.50 to 1.00.     2.   Leverage Ratio. Leverage Ratio shall not at any time be
more than 3.50 to 1.0.     3.   Leverage Ratio. Leverage Ratio for more than two
consecutive Fiscal Quarters shall not exceed 3.00 to 1.00.     4.   Capital
Expenditures. Capital Expenditures shall not exceed $25,000,000 during any
fiscal year.

   (b) For purposes of measuring the financial covenants under this paragraph,
the following definitions shall apply, each determined on a consolidated basis
for Parent and the Subsidiaries according to GAAP.



  1.   “Capital Expenditures” means all expenditures which are classified as
capital expenditures according to GAAP.     2.   “Cash Taxes” means, for any
period, all federal, state, local and foreign income taxes paid in cash during
such period.     3.   “Current Maturities of Long-Term Indebtedness” means, for
any period, the scheduled principal payments during such period in respect of
indebtedness having a final maturity date of more than one year (excluding
indebtedness under the Facility).     4.   “EBITDA” means an amount equal to the
sum of the following, determined for the preceding four (4) completed Fiscal
Quarters: (i) income before provision for income taxes plus (ii) all interest
charges paid or accrued plus (iii) depreciation and amortization.

46



--------------------------------------------------------------------------------



 



  5.   “Fixed Charge Ratio” means the ratio of the following, determined for the
preceding four (4) Fiscal Quarters: (a) the sum of EBITDA less Cash Taxes less
Maintenance Capital Expenditures, (b) divided by the sum of Interest Expense
plus Current Maturities of Long-Term Indebtedness plus cash dividends paid by
the Parent to its shareholders.     6.   “Funded Debt” at any time means an
amount equal to the aggregate principal amount outstanding at such time of
indebtedness described in clauses (a), (c) and (e) of paragraph 7.26.     7.  
“Interest Expense” means all interest charges paid or assumed, excluding
capitalized interest, if any.     8.   “Leverage Ratio” means the ratio of the
following: (a) Funded Debt as of the end of a Fiscal Quarter, (b) divided by
EBITDA for the preceding four (4) Fiscal Quarters ending with such Fiscal
Quarter.     9.   “Maintenance Capital Expenditures” means, for any period of
four (4) Fiscal Quarters, an amount equal to $6,000,000.

     7.22 No Liens; Inventory. Borrower and each Guarantor covenants and agrees
that (i) it will not grant, or suffer to exist, any security interest, lien or
other encumbrance on any of its assets other than liens with respect to
indebtedness permitted by paragraph 7.26(c) and Permitted Encumbrances and (ii)
all such assets shall at all times be and remain free and clear of security
interests, liens or other encumbrances other than Permitted Encumbrances.
Borrower represents and warrants to Agent that all Inventory shall be held for
sale in the ordinary course of Borrower’s business, and is and will be fit for
such purpose. Borrower will keep the Inventory in good and marketable condition,
at its own expense. All sales of Inventory shall be in accordance with
applicable law. Borrower will maintain a perpetual inventory system for finished
goods at all times. Borrower will conduct a physical count of the Inventory at
least once per calendar year and at Agent’s request shall promptly supply Agent
with a copy of such count. No negotiable documents have been issued in respect
of any Inventory, and none shall be issued without prior written notice to
Agent. No Inventory is held by Borrower on consignment or approval, or on a sale
or return, bill-and-hold, guaranteed sale, repurchase or similar basis and, no
Inventory has been sold or delivered to any Person on consignment or approval,
or on a sale or return, bill-and-hold, guaranteed sale, repurchase or similar
basis. Borrower will not acquire or accept any Inventory on consignment or
approval, or on a sale or return, bill-and-hold, guaranteed sale, repurchase or
similar basis without the prior written consent of Agent and Borrower will not
sell any Inventory on consignment or approval, or on a sale or return,
bill-and-hold, guaranteed sale, repurchase or similar basis without the prior
written consent of Agent, provided that, this shall not preclude Borrower from
holding at Borrower’s facilities raw materials and other goods owned by
suppliers and other third parties (separately identified and segregated from the
Inventory), in exchange for such consideration as Borrower deems to be adequate.
Unless Agent agrees otherwise, all returned Inventory shall be segregated from
all other Inventory, and shall

47



--------------------------------------------------------------------------------



 



not be reported as Eligible Inventory, unless and until Borrower demonstrates to
Agent’s satisfaction that such returned Inventory is in saleable condition and
meets all criteria for Eligible Inventory. Unless otherwise agreed by Agent, the
amount of Borrower’s accounts relating to all returned Inventory shall be deemed
excluded from Eligible Accounts. Except for sales in the ordinary course of
business, Borrower will not deliver possession or control of any Inventory held
at Borrower’s chief executive office to any Person without Agent’s prior written
consent. At Agent’s request, Borrower will cause the landlord to execute and
deliver to Agent a landlord’s waiver with respect to any leased locations where
any Inventory will be located, thereby waiving any right to claim a landlord’s
lien therein. Borrower shall immediately notify Agent upon receipt of any notice
from any Person claiming past due rent, fees or other charges in respect of any
Inventory.

     7.23 Insurance. Borrower shall keep and maintain adequate insurance with
respect to its business and property, written by insurers acceptable to Agent
(or, as to workers’ compensation or similar insurance, self-insurance authorized
by the jurisdiction in which it operates). Such insurance shall be with respect
to loss, damages, and liability of amounts not less than reasonably requested by
Agent, and shall include, at minimum, extended coverage insurance, insurance
against business interruption, insurance for workers compensation, and insurance
for general premises liability, fire, theft, burglary, pilferage, loss in
transit, casualty and all risk. Borrower will make timely payment of all
premiums required to maintain such insurance in force. Borrower shall deliver
copies of each insurance policy to Agent upon request. If Borrower fails to
procure such insurance or to pay the premiums therefor when due, Agent shall
have the right (but with no obligation) to make such payment, which amount
Borrower shall pay to Agent on demand or, at Agent’s option (but with no
obligation to do so) Agent may add such amount to the unpaid principal due by
Borrower under the Facility, in which event such amount will be deemed paid and
the aggregate amount thereof shall be treated as a loan under the Facility.

     7.24 Sale of Assets. Borrower will not sell or dispose of any assets other
than the sale of Inventory, or disposal or replacement of equipment, in the
ordinary course of business.

     7.25 Dissolution; Liquidation; Merger. Neither Borrower nor Parent shall
dissolve or liquidate, or become a party to any merger or consolidation with any
Person.

     7.26 Limitation on Indebtedness. Neither Borrower nor any Guarantor will be
obligated, directly or indirectly, for borrowed money or otherwise under any
promissory note, bond, indenture or similar instrument, other than (a) in favor
of Agent and the Lenders hereunder, (b) trade indebtedness incurred in the
normal and ordinary course of Borrower’s or such Guarantor’s business and not
more than ninety (90) days past due, (c)(i) indebtedness of Borrower or any
Guarantor under capitalized leases and (ii) purchase money indebtedness in
connection with the purchase of equipment, if the payments required in respect
of such capitalized leases and purchase money indebtedness do not exceed
$2,100,000.00 in the aggregate during any 12-month period, (d) loans from
Borrower to any of the Parent, EWC LP or EWC GP, the proceeds of which shall be
used solely for reasonable operating expenses of Parent, EWC LP or EWC GP
incurred in the ordinary course of business, provided, however, that the
aggregate principal amount of such loans from Borrower to Parent, EWC LP or EWC
GP shall at no time during any fiscal year exceed an amount equal to the
difference between

48



--------------------------------------------------------------------------------



 



$2,000,000 and the dividends permitted and actually paid during such fiscal year
under paragraph 7.30(a), (e) the Private Placement Debt, so long as (i) there is
no Default or Event of Default immediately before and, on a pro forma basis,
after incurrence of such indebtedness and (ii) the aggregate amount of such
indebtedness, including the amount to be issued, does not exceed 75% of net
consolidated fixed assets of Parent at time of the incurrence of such
indebtedness, and (f) obligations (contingent or otherwise) of the Borrower or
any Subsidiary existing or arising under any Swap Contract with any Lender or
any Affiliate of any Lender, provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

     7.27 Limitation on Contingent Liabilities. Neither Borrower nor any
Guarantor will be directly or indirectly liable in connection with the
obligations of any Person, whether by guarantee, surety, endorsement (other than
endorsement of negotiable instruments for collection in the ordinary course of
business), agreement to purchase or repurchase, agreement to make investments,
agreement to provide funds or maintain working capital, or any agreement to
assure a credit against loss, other than (a) those in favor of Agent and the
Lenders hereunder, and (b) indemnities by Borrower or any Guarantor of
liabilities of directors and officers pursuant to provisions contained in
Borrower’s partnership agreement or any Guarantor’s governance documents or
otherwise permitted by applicable law and other contractual indemnities (such as
contractual indemnifications in favor of customers) typically entered into in
the normal course of business or in the course of the issuance and sale of
securities.

     7.28 Change in Business. Borrower shall not discontinue, or make any
material change in, its business as currently established, or enter any new or
different line of business not directly related to Borrower’s existing line of
business.

     7.29 Change in Management. There will be no change of the personnel
performing the functions of Chairman of the Board and President and Chief
Executive Officer of EWC GP as such positions are presently constituted.

     7.30 Dividends, Distributions, Redemptions. Borrower will not (i) declare,
pay or issue any dividends or other distributions in respect of its partnership
interests, (ii) distribute, reserve, secure or otherwise commit distributions in
respect of its partnership interests or (iii) make any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination in respect of its partnership interests; provided, however, that if
no Default or Event of Default exists or will result therefrom Borrower may make
distributions to its shareholders (a) in the aggregate amount equal to or less
than $2,000,000 per fiscal year, the proceeds of which shall be used solely for
reasonable operating expenses of Parent, EWC LP and EWC GP incurred in the
ordinary course of business or to repay intercompany loans permitted under
paragraph 7.26(d), and (b) in addition to the distributions permitted under
clause (a) of this paragraph, in an aggregate amount during any period of four
(4) Fiscal Quarters not to exceed

49



--------------------------------------------------------------------------------



 



25% of net income of Borrower during such period, it being agreed that such
distributions shall be made to either EWC GP or EWC LP who shall then distribute
such distributions to Parent, provided, further, that the proceeds of the
distributions permitted under clause (b) above shall be used solely for
dividends to the shareholders of the Parent and/or for repurchasing shares of
Parent to be held as treasury shares.

     7.31 Burdensome Agreements. Borrower shall not, and shall not permit any
Subsidiary to enter into any Contractual Obligation (other than this Agreement
or any other Loan Document) that (a) limits the ability (i) of any Subsidiary to
make dividends or other distributions to Borrower or any Guarantor or otherwise
transfer property to Borrower or any Guarantor or (ii) of Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Persons, provided, however, that this clause (ii) shall not prohibit any
negative pledge incurred or provided (A) in favor of any holder of indebtedness
permitted under paragraph 7.26(c) solely to the extent any negative pledge
relates to property financed by or the subject of such indebtedness or, (B) as
provided in the documents governing the Private Placement Debt, (C) relating to
property existing at the time of the acquisition thereof, so long as the
restriction or condition relates only to the property so acquired, (D) in
connection with a renewal, extension, refinancing, refund or replacement (or
successive extensions, renewals, refinancings, refunds or replacements) of
indebtedness issued under an agreement referred to in clauses (A) through (C)
above, so long as the restrictions and conditions contained in any such renewal,
extension, refinancing, refund or replacement agreement, taken as a whole, are
not materially more restrictive that the restrictions and conditions contained
in the original agreement, (E) constituting customary provisions restricting
subletting or assignment of any leases of Borrower or any Subsidiary or
provisions in agreements that restrict the assignment of such agreement or any
rights thereunder, (F) constituting restrictions on the sale or other
disposition of any property securing indebtedness as a result of a Lien on such
property permitted hereunder, (G) constituting customary restrictions on cash,
other deposits or assets imposed by customers and other persons under contract
entered into in the ordinary course of business, (H) constituting any
restriction or condition with respect to property under an agreement that has
been entered into for the disposition of such property, provided that such
disposition is otherwise permitted hereunder, or (I) constituting any
restriction or condition with respect to property under a charter, lease or
other agreement that has been entered into for the employment of such property;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, except as provided
herein or in the documents governing the Private Placement Debt.

     7.32 Bonuses, Consulting Fees to Shareholders and Directors. Borrower will
not declare or pay any bonus compensation, or pay any consulting fees, to any
Affiliates in the aggregate for any calendar year in excess of ten percent (10%)
of the prior year’s after-tax income.

     7.33 Loans to Employees. Except for usual and customary extensions of
credit to customers of Borrower made in the ordinary course of its business,
Borrower will not make any loans or advances to or for the benefit of any
employee or any officer, director or shareholder of Borrower or its corporate
general partner or any other Guarantor other than (i) usual expense allowances
for employees in the ordinary course of business, and (ii) loans to employees
(who

50



--------------------------------------------------------------------------------



 



are not executive officers or the equivalent or directors) in excess of an
aggregate amount of $200,000 at any one time outstanding.

     7.34 Transactions with Affiliates. Borrower will not make any payment on
any obligation owing to any Affiliate (excluding reasonable expense
reimbursements in the ordinary course of business) unless specifically allowed
under any Affiliate Subordination Agreement or otherwise allowed by Agent.
Borrower will not enter into any transaction with an Affiliate except in the
ordinary course of business on terms no less favorable to Borrower, nor more
favorable to such Affiliate, than would be obtainable in a comparable arm’s
length transaction with a Person who is not an Affiliate. Borrower will not
enter into any transaction with an Affiliate unless such transaction is
specifically approved by the board of directors of EWC GP in its capacity as
general partner of Borrower as being an arm’s length transaction on terms no
less favorable to Borrower, nor more favorable to such Affiliate, than would be
obtainable in a comparable arm’s length transaction with a Person who is not an
Affiliate.

     7.35 Acquisitions. Borrower shall not purchase or otherwise acquire assets
from any Person outside the ordinary course of business of Borrower, except for
Capital Expenditures permitted pursuant to paragraph 7.21(a).

     7.36 Limitation on Investments. Borrower shall not invest in or otherwise
purchase or acquire the securities of any Person, except for ordinary course
investments in securities of the United States and certificates of deposit
issued by commercial banks organized in the United States which have assets in
excess of $1,000,000,000.

     7.37 Prepayments. Neither Borrower nor any Guarantor shall prepay any
Indebtedness if at the time of such proposed prepayment or after giving effect
thereto any Default or Event of Default shall exist and be continuing.

     7.38 Amendments to Private Placement Debt. Borrower shall not change or
permit any Subsidiary to change or amend or accept any waiver or consent with
respect to, any document, instrument or agreement relating to the Private
Placement Debt or the Note Purchase Agreement that would result in (a) an
increase in the principal (above $75,000,000), interest, overdue interest, fees
or other amounts payable in respect of the Private Placement Debt, provided
however, that notwithstanding the foregoing, the restriction on the increase of
interest set forth in clause (a) shall not prohibit the issuance of the Private
Placement Debt after the date hereof with a market rate of interest for private
placements of companies of similar size and similar credit quality, (b) an
acceleration in any date fixed for payment or prepayment of principal, interest,
fees or other amounts payable in respect of the Private Placement Debt
(including, without limitation, as a result of any redemption) or (c) a change
in any covenant, term or provision in the Private Placement Debt or the Note
Purchase Agreement which would result in such term or provision being more
restrictive than the terms of this Agreement and the other Loan Documents.

     7.39 Further Assurances. Parent and Borrower will, and Borrower will cause
each Subsidiary to, execute and deliver such further documentation and take such
further action as may be reasonably requested by the Agent to carry out the
provisions and purposes of the Loan Documents.

51



--------------------------------------------------------------------------------



 



     7.40 Covenants Cumulative. The covenants contained in this Article VII are
in addition to all other covenants provided in the Loan Documents.

ARTICLE VIII. EVENT OF DEFAULT

     8.1 Event of Default. Each of the following shall constitute an Event of
Default under this Agreement:

   (a) The failure to pay the outstanding principal, accrued interest, fees or
other sums constituting a part of the Obligations, or any part thereof, when due
in accordance with the terms of the Loan Documents;

   (b) Any violation, breach or default of any covenant, agreement or other
obligation under this Agreement (not otherwise covered by paragraph 8.1(a)) or
any of the Loan Documents and, in the case of any such violation, breach or
default under paragraphs 7.1, 7.2, 7.6, 7.7, 7.8, 7.9, 7.10, 7.11, 7.14, 7.17,
7.20 or 7.21, the same is not cured within ten (10) days after the occurrence
thereof, and in the case of any such violation, breach or default under
paragraphs 7.3.1, 7.4, 7.5, 7.12, 7.15, 7.16, 7.18 or 7.19, the same is not
remedied within thirty (30) days after the occurrence thereof.

   (c) Any representation or warranty made by Borrower or any Guarantor in the
Loan Documents was false in any material respect at the time when made;

   (d) The filing of any petition or proceeding by or against Borrower or any
Guarantor under the United States Bankruptcy Code, as amended from time to time,
or any other applicable state or federal law relating to bankruptcy
reorganization or other relief for debtors, or the appointment of a conservator,
receiver, trustee, or liquidator of all or a substantial part of the assets of
Borrower or any Guarantor; provided that if any such petition, proceeding or
appointment is filed or made without the consent of Borrower or any Guarantor,
an Event of Default shall not occur unless such petition, proceeding or
appointment shall continue undismissed or unstayed for a period of sixty
(60) consecutive calendar days;

   (e) The use of any finds borrowed from any Lender under this Agreement for
any purpose other than as provided in this Agreement;

   (f) Any violation, breach or default of any covenant, agreement or other
obligation of any Guarantor under any Guaranty or other Loan Document to which
it is a party which is not cured within ten (10) days after the occurrence
thereof;

   (g) Borrower fails to have discharged within a period of thirty (30) days of
filing of commencement of any attachment, sequestration, garnishment, execution
or other action against or with respect to any of Borrower’s or any

52



--------------------------------------------------------------------------------



 



Guarantor’s property if the outcome, pendency or effect thereof is reasonably
expected to result in or cause a Material Adverse Effect;

(h) (i) Any breach or default in the payment or performance of any material
obligation, or any defined event of default, under the terms, provisions or
conditions of any contract or instrument pursuant to which Borrower or any
Guarantor has incurred any indebtedness or obligation or other liability to any
Person, the effect of which is to have caused, or to create an enforceable right
to cause, indebtedness in a principal amount in excess of $1,750,000.00 to be
declared to be due and payable prior to stated maturity; (ii) any other event
occurs with respect to indebtedness of Borrower or any Guarantor in a principal
amount in excess of $1,750,000.00, the effect of which is to cause, or create an
enforceable right to cause, such indebtedness to be demanded or to become due or
to be repurchased, prepaid, defeased or redeemed or an offer to repurchase,
prepay, defease or redeem to be made, prior to its stated maturity; or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than
$1,750,000.00

(i) Borrower fails to have discharged within a period of thirty (30) days after
the signing or entry of any judgment against Borrower or any Guarantor in an
amount equal to or exceeding $1,750,000.00;

(j) The dissolution or liquidation of Borrower or any Guarantor, or the taking
of any action by the board of directors, shareholders or any partner of Borrower
or any Guarantor to dissolve or liquidate;

(k) A Reportable Event or Prohibited Transaction with respect to a Plan which
could, in the opinion of Agent, result in a Material Adverse Effect;

(l) The filing of a notice of intent to terminate a Plan under a distress
termination as described in section 4041(c) of ERISA which could, in the opinion
of Agent, result in a Material Adverse Effect;

(m) The receipt of a notice by the plan administrator of Borrower that the PBGC
has instituted proceedings to terminate a Plan or appoint a trustee to
administer a Plan;

(n) The withdrawal by Borrower or any ERISA Affiliate from a multiemployer plan
as defined in Section 3(37) or Section 4001(a)(3) of ERISA or Section 414 of the
IRC if such action could, in the opinion of Agent, result in a Material Adverse
Effect;

53



--------------------------------------------------------------------------------



 



(o) The revocation by the Internal Revenue Service of the qualified status of
any Employee Benefit Plan if such action could, in the opinion of Agent, result
in a Material Adverse Effect;

(p) Any qualification by a certified public accountant relative to any annual
audited financial statement delivered to Agent under paragraph 7.5 of this
Agreement that is not acceptable to Agent, in its discretion; or

(q) Any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(r) A Change of Control occurs.

ARTICLE IX. REMEDIES

     9.1 Refusal of Funding. No Lender shall have any obligation to make any
Loan (i) at any time when any applicable condition for funding prescribed under
this Agreement has not been fulfilled to Agent’s satisfaction, (ii) at any time
when any Event of Default is in existence, or when any Default exists, (iii) if
Agent or any Lender has received any notice under paragraph 7.13 or has
knowledge of any event or condition which would be the subject of any notice
required thereunder, or (iv) if Borrower has repudiated or made any anticipatory
breach of any of its obligations under this Agreement; and any Loan requested by
Borrower at any such time may be declined by all or any of the Lenders, in whole
or in part, in such Lender’s sole discretion without prior notice.

     9.2 Remedies. Should an Event of Default occur at any time, Agent may at
its option, and shall if directed by all the Required Lenders, (a) terminate the
Commitments upon written notice to Borrower; (b) declare the entire outstanding
principal amount and unpaid accrued interest of any part of the Obligations to
be immediately due and payable; and (c) require that Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof);
and, in addition, may exercise and avail itself of any and all other remedies as
may be available under the Loan Documents or as otherwise may be available
according to law; provided, however, upon the occurrence of an Event of Default
under paragraph 8.1(d), the Commitments shall automatically terminate, the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, and the entire outstanding principal
amount and unpaid accrued interest of any part of the Obligations shall
automatically become due and payable, without further action by Agent or any
Lender.

     9.3 Enforcement Costs; Application of Proceeds. Borrower shall pay to Agent
and to the Lenders on demand any and all expenses, including legal expenses,
reasonable attorneys’ fees, court costs, collection costs, and traveling
expenses, incurred or paid by Agent or such Lenders in protecting or enforcing
any of its or their rights hereunder. Until reimbursed or

54



--------------------------------------------------------------------------------



 



otherwise paid, Agent and the Lenders are hereby authorized to add all such
expenses to the principal amount of the Obligations.

     9.4 Waiver of Notices. Except as otherwise expressly provided in this
Agreement, Borrower expressly waives presentment, demand, notice of intention to
accelerate, notice of acceleration, protest and any other notices of any kind
with respect to the Obligations.

     9.5 Setoff. Borrower irrevocably authorizes Agent and each Lender to charge
any account of Borrower maintained with Agent or any Lender with such amount as
may be necessary from time to time to pay any Obligations. Borrower agrees that
Agent and each Lender shall have a contractual right to setoff any and all
deposits or other sums at any time credited by or due from Agent or any such
Lender to Borrower against any part of the Obligations. Such right of setoff may
be exercised at any time by Agent and/or any Lender without prior notice,
irrespective of whether an Event of Default exists or whether Agent or any such
Lender has accelerated the Obligations; provided, following any such setoff,
Agent or such Lender shall promptly notify Borrower thereof, but failure to give
such notice shall not invalidate the setoff or otherwise impair or affect any
rights with respect thereto. Upon the occurrence of an Event of Default and for
so long as the same shall remain in existence and not cured or waived, each of
Agent and any Lender shall be entitled in its discretion to hold any such
deposits or other sums pending acceleration of the Obligations.

     9.6 Performance by Agent and/or Lenders. Should Borrower fail to perform
any covenant, duty, or agreement required by the Loan Documents, Agent and/or
any Lender may, at its sole option and election, perform or attempt to perform
same on behalf of Borrower at Borrower’s cost and expense, provided that neither
Agent not any such Lender shall have an obligation or duty to take any such
action. Borrower agrees to reimburse Agent and/or the Lenders for such costs and
expenses on demand.

     9.7 Non-waiver. Forbearance or indulgence by Agent and Lenders of any Event
of Default or any other event or condition which is or would be the subject of a
required notice under paragraph 7.13, at any time from time to time, shall not
be deemed a waiver of any rights of Agent and Lenders under the Loan Documents.
The acceptance by Agent and/or Lender at any time and from time to time of any
partial payment of the Obligations shall not be deemed to be a waiver of any
Event of Default then existing. No delay or omission by Agent and/or Lenders in
exercising any right or remedy shall impair such right or remedy, or be
construed as a waiver thereof, nor shall any single or partial exercise of any
such rights or remedies preclude other or further exercise thereof. Neither
Agent nor any Lender shall not be required or obligated to file suit or
otherwise pursue any other Person for enforcement or collection of any of the
Obligations.

     9.8 Application of Payments. During the continuance of an Event of Default,
upon (a) the written direction of the Required Lenders or (b) after the exercise
of remedies provided for in Section 9.2 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 9.2), any amounts received on account of the Obligations shall be
applied by the Agent in the following order:

55



--------------------------------------------------------------------------------



 



   First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent in its capacity as such;

   Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the Issuing Banks (including fees, charges and disbursements of
counsel to the respective Lenders and the Issuing Banks (including fees and time
charges for attorneys who may be employees of any Lender or the Issuing Banks)
and amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

   Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause Third payable to them;

   Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
Fourth held by them;

   Fifth, to the Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

   Sixth, to payment of Swap Obligations, ratably among the Guarantied Parties
(as defined in the Guaranty Agreement) in proportion to the respective amounts
described in this clause Sixth held by them; and

   Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.10(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE X. AGENT

     10.1 Appointment and Authorization of Administrative Agent.

     (a) Each Lender hereby irrevocably appoints, designates and authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or

56



--------------------------------------------------------------------------------



 



in any other Loan Document, Agent shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall Agent have or be deemed to
have any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

     (b) Each Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the Issuer Documents associated
therewith, and each Issuing Bank shall have all of the benefits and immunities
(i) provided to Agent in this Article IX with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the Issuer Documents pertaining
to such Letters of Credit as fully as if the term “Administrative Agent” as used
in this Article IX and in the definition of “Agent-Related Person” included such
Issuing Bank with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such Issuing Bank.

     10.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

     10.3 Liability of Administrative Agent. No Agent-Related Person shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein as determined by a
final non-appealable judgment by a court of competent jurisdiction), or (b) be
responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by Agent under or in connection with, this Agreement or any other Loan Document,
or the validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document, or for any failure of any Loan Party
or any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or Participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

     10.4 Reliance by Administrative Agent.

     (a) Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate,

57



--------------------------------------------------------------------------------



 



affidavit, letter, telegram, facsimile, telex or telephone message, electronic
mail message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by Agent.
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

     (b) The Agent shall not be responsible for or have any duty to ascertain or
inquire into the satisfaction of any condition set forth in paragraph 5.1 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.

     10.5 Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to Agent for the
account of the Lenders, unless Agent shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.” Agent will notify the Lenders
of its receipt of any such notice. Agent shall take such action with respect to
such Default as may be directed by the Required Lenders in accordance with
Article IX; provided, however, that unless and until Agent has received any such
direction, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.

     10.6 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrower and the other Loan
Parties hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and

58



--------------------------------------------------------------------------------



 



creditworthiness of Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
Agent herein, Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

     10.7 Indemnification of Administrative Agent. WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY
UPON DEMAND EACH AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY OR ON
BEHALF OF ANY LOAN PARTY AND WITHOUT LIMITING THE OBLIGATION OF ANY LOAN PARTY
TO DO SO), PRO RATA, AND HOLD HARMLESS EACH AGENT-RELATED PERSON FROM AND
AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT; PROVIDED, HOWEVER,
THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO ANY AGENT-RELATED PERSON OF
ANY PORTION OF SUCH INDEMNIFIED LIABILITIES TO THE EXTENT DETERMINED IN A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH AGENT-RELATED PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;
PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE
REQUIRED LENDERS SHALL BE DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT FOR PURPOSES OF THIS PARAGRAPH. WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER SHALL REIMBURSE AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS
OR OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY COSTS) INCURRED BY AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENT
CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT AGENT IS NOT
REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF BORROWER. THE UNDERTAKING IN
THIS PARAGRAPH SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS, THE
PAYMENT OF ALL OTHER OBLIGATIONS AND THE RESIGNATION OF AGENT.

     10.8 Agent in its Individual Capacity. Bank of America and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though Bank of America were not Agent
or an Issuing Bank hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, Bank of America or
its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
Agent shall be under no obligation to provide such information to them. With
respect to its Loans, Bank of America shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not

59



--------------------------------------------------------------------------------



 



Agent or an Issuing Bank, and the terms “Lender” and “Lenders” include Bank of
America in its individual capacity.

     10.9 Successor Administrative Agent. Agent may resign as Administrative
Agent upon 30 days notice to the Lenders; provided that any such resignation by
Bank of America shall also constitute its resignation as an Issuing Bank. If
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, which
successor administrative agent shall be consented to by Borrower at all times
other than during the existence of an Event of Default (which consent of
Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor administrative agent from among the Lenders. Upon the acceptance of
its appointment as successor administrative agent hereunder, the Person acting
as such successor administrative agent shall succeed to all the rights, powers
and duties of the retiring Administrative Agent and Issuing Bank and the
respective terms “Administrative Agent,” “Agent” and “Issuing Bank” shall mean
such successor administrative agent and Letter of Credit issuer, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated and the retiring Issuing Bank’s rights, powers and
duties as such shall be terminated, without any other or further act or deed on
the part of such retiring Issuing Bank or any other Lender, other than the
obligation of the successor Issuing Bank to issue letters of credit in
substitution for the Letters of Credit issued by the retiring Issuing Bank, if
any, outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article X and paragraphs 11.11 and 11.5 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.

     10.10 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
Agent (irrespective of whether the principal of any Loan or L/C Obligations
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise:

     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Agent and their respective agents and counsel
and all other amounts due the Lenders and Agent under paragraphs 2.10(a), 2.8
and 11.11) allowed in such judicial proceeding; and

60



--------------------------------------------------------------------------------



 



     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent
under paragraphs 2.8 and 11.1. Nothing contained herein shall be deemed to
authorize Agent to authorize or consent to or accept or adopt on behalf of any
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize Agent to
vote in respect of the claim of any Lender in any such proceeding.

     10.11 Syndication Agent. The Lender identified herein as “Syndication
Agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of such Lender, those
applicable to all Lenders as such. Without limiting the foregoing, the
Syndication Agent shall not have or be deemed to have any fiduciary relationship
with any Lender.

ARTICLE XI. MISCELLANEOUS

     11.1 Effective Date; Termination. This Agreement shall become effective
upon acceptance by Agent and each Lender, as of the effective date specified in
the preamble of this Agreement and shall continue in effect until expiration of
the Contract Term. The Facility and all Commitments hereunder may be terminated
by Agent or by the Required Lenders upon written notice to Borrower at any time
when an Event of Default is in existence. Notwithstanding any termination or
notice of termination, the Obligations and all rights and remedies of Agent and
the Lenders hereunder with respect thereto shall remain in full force and effect
until the Obligations have been paid in full.

     11.2 Notices Other Communications; Facsimile Copies.

     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

   (i) if to Borrower, Agent or any Issuing Bank, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties;

   (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or

61



--------------------------------------------------------------------------------



 



to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Borrower, Agent, and
the Issuing Banks.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

     (b) Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

     (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, Agent and the Lenders. Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

     (d) Reliance by Agent and Lenders. Agent and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other communications with Agent may be recorded by Agent, and each of the
parties hereto hereby consents to such recording.

     11.3 Use of Proceeds. No portion of the proceeds of any Loans or Letters of
Credit under the Facility shall be used to purchase or carry any “margin stock”
as defined under Regulation “U” of the Board of Governors of the Federal Reserve
System, or to repay or refinance any debt previously incurred by Borrower for
such purpose.

     11.4 Lender’s Records; Account Statements. Agent’s records in respect of
Loans advanced, accrued interest, payments received and applied and other
matters in respect of calculation of the amount of the Obligations shall be
deemed conclusive absent demonstration of

62



--------------------------------------------------------------------------------



 



error. All statements of account rendered by Agent to Borrower relating to
principal, accrued interest or costs owing by Borrower under this Agreement
shall be presumed to be correct and accurate unless, within thirty (30) days
after receipt thereof, Borrower shall notify Agent in writing of any claimed
error therein.

     11.5 Indemnity. WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED, BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH AGENT-RELATED
PERSON, EACH LENDER AND THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, COUNSEL, AGENTS AND ATTORNEYS-IN-FACT (COLLECTIVELY THE
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES
AND DISBURSEMENTS (INCLUDING ATTORNEY COSTS) OF ANY KIND OR NATURE WHATSOEVER
WHICH MAY AT ANY TIME BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH
INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH (A)
THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY LOAN
DOCUMENT OR ANY OTHER AGREEMENT, LETTER OR INSTRUMENT DELIVERED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY COMMITMENT, LOAN OR LETTER OF CREDIT
OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY
ANY ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), (C) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY BORROWER, ANY SUBSIDIARY OR ANY OTHER LOAN PARTY, OR ANY
ENVIRONMENTAL DAMAGES RELATED IN ANY WAY TO BORROWER, ANY SUBSIDIARY OR ANY
OTHER LOAN PARTY, OR (D) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING ANY INVESTIGATION OF, PREPARATION
FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR
PROCEEDING) AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE
INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM (1) THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (2) A BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT. NO INDEMNITEE SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY

63



--------------------------------------------------------------------------------



 



OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT, NOR SHALL ANY INDEMNITEE HAVE ANY LIABILITY FOR ANY INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE EFFECTIVE DATE). ALL AMOUNTS DUE UNDER THIS PARAGRAPH 11.5
SHALL BE PAYABLE WITHIN TEN BUSINESS DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS
IN THIS PARAGRAPH SHALL SURVIVE THE RESIGNATION OF AGENT, THE REPLACEMENT OF ANY
LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.

     11.6 Non-applicability of Chapter 346 of Texas Finance Code. Chapter 346 of
the Texas Finance Code shall not be applicable to this Agreement or the
Facility.

     11.7 Judgment Interest. It is agreed that any judgment entered by a court
in favor of Lender against Borrower for payment of the Obligations, or any part
thereof, shall provide for post-judgment interest on the amount thereof at a
rate equal to the Maximum Rate.

     11.8 Interest Limitation. In no contingency or event whatsoever shall the
amount of interest under the Loan Documents paid by any Loan Party, received by
Agent or any Lender, agreed to be paid by any Loan Party, or requested or
demanded to be paid by Agent or any Lender, exceed the Maximum Rate. In the
event any such sums paid to Agent or any Lender by any Loan Party would exceed
the Maximum Rate, Agent or such Lender, as applicable, shall automatically apply
such excess to any unpaid principal or, if the amount of such excess exceeds
said unpaid principal, such excess shall be paid to such Loan Party. All sums
paid, or agreed to be paid, by any Loan Party which are or hereafter may be
construed to be compensation for the use, forbearance, or detention of money
shall be amortized, prorated, spread and allocated in respect of the Obligations
throughout the full Contract Term until the Obligations are paid in full.
Notwithstanding any provisions contained in the Loan Documents, or in any notes
or other related documents executed pursuant hereto, neither Agent nor any
Lender shall ever be entitled to receive, collect or apply as interest any
amount in excess of the Maximum Rate and, in the event Agent or any Lender ever
receives, collects, or applies any amount that otherwise would be in excess of
the Maximum Rate, such amount shall automatically be deemed to be applied in
reduction of the unpaid principal balance of the Obligations and, if such
principal balance is paid in full, any remaining excess shall forthwith be paid
to the Loan Party which made such excess payment. In determining whether or not
the interest paid or payable under any specific contingency exceeds the Maximum
Rate, each Loan Party, Agent and each Lender shall, to the maximum extent
permitted under applicable law, (i) characterize any non-principal payment as a
standby fee, commitment fee, prepayment charge, delinquency charge or
reimbursement for a third-party expense rather than as interest, (ii) exclude
voluntary prepayments and the effect thereof, and (iii) amortize, prorate,
allocate and spread in equal parts throughout the entire period during which the
indebtedness was outstanding the total amount of interest at any time contracted
for, charged or received. Nothing herein contained shall be construed or so
operate as to require any Loan Party to

64



--------------------------------------------------------------------------------



 



pay any interest, fees, costs, or charges greater than is permitted by
applicable law. Subject to the foregoing, each Loan Party hereby agrees that the
actual effective rate of interest from time to time existing with respect to
Loans made by any Lender to Borrower, including all amounts agreed to by
Borrower or charged or received by any Lender, which may be deemed to be
interest under applicable law, shall be deemed to be a rate which is agreed to
and stipulated by the Loan Parties, Agent and such Lenders in accordance with
applicable law.

     11.9 Successors and Assigns.

     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subparagraph (b) of this paragraph, (ii) by way of participation
in accordance with the provisions of subparagraph (d) of this paragraph, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subparagraph (f) of this paragraph (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subparagraph (d) of
this paragraph and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subparagraph (b), participations in L/C Obligations) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to Agent or, if “Trade Date” is specified in the Assignment and Assumption, as
of the Trade Date, shall not be less than $5,000,000 unless each of Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned; (iii) any
assignment of a Commitment must be approved by Agent and the Issuing Banks
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
(iv) the parties to each assignment shall execute and deliver to Agent an
Assignment and Assumption, together with a processing and recordation fee of
$2,500. Subject to acceptance and recording thereof by Agent pursuant to
subparagraph (c) of this Paragraph, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights

65



--------------------------------------------------------------------------------



 



and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of paragraphs
4.6, 3.4, 3.2, 11.11 and 1.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, Borrower shall
execute and deliver a Revolving Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subparagraph shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with subparagraph (d) of this Paragraph.

     (c) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the Principal Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and Borrower,
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or other substantive change to the Loan Documents is
pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from Agent a copy of the Register.

     (d) Any Lender may at any time, without the consent of, or notice to,
Borrower or Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates or Subsidiaries (each a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
paragraph 11.18 that directly affects such Participant. Subject to subparagraph
(e) of this paragraph, Borrower agrees that each Participant shall be entitled
to the benefits of paragraphs 4.6, 3.4 and 3.2 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subparagraph
(b) of this paragraph. To the extent permitted by law, each Participant also
shall be entitled to the benefits of paragraph 9.5 as though it were a Lender,
provided such Participant agrees to be subject to paragraph 4.3 as though it
were a Lender.

66



--------------------------------------------------------------------------------



 



     (e) A Participant shall not be entitled to receive any greater payment
under paragraph 4.6 or 3.4 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Borrower’s prior
written consent.

     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

     (g) “Eligible Assignee” as used herein, means (i) a Lender; (ii) an
Affiliate of a Lender; (iii) an Approved Fund and (iv) any other Person (other
than a natural person) approved by (A) Agent and the Issuing Bank, and (B)
unless an Event of Default has occurred and is continuing, Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include Borrower or
any of Borrower’s Affiliates or Subsidiaries.

     (h) If the consent of Borrower to an assignment to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the proviso to the first
sentence of paragraph 11.9(b)), Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has been delivered to
Borrower by the assigning Lender (through Agent) unless such consent is
expressly refused by Borrower prior to such fifth Business Day.

     (i) Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subparagraph (b) above, Bank of America may, upon 30 days’ notice to Borrower
and the Lenders, resign as an Issuing Bank. In the event of any such resignation
as an Issuing Bank, Borrower shall be entitled to appoint from among the Lenders
a successor Issuing Bank hereunder; provided, however, that no failure by
Borrower to appoint any such successor shall affect the resignation of Bank of
America as an Issuing Bank. If Bank of America resigns as an Issuing Bank, it
shall retain all the rights and obligations of an Issuing Bank hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an Issuing Bank and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
paragraph 2.10(c)).

     11.10 Continuing Rights of Agent and Lenders in respect of Obligations. In
the event any amount from time to time applied in reduction of the Obligations
is subsequently set aside, avoided, declared invalid or recovered by Borrower,
or any taxing authority or any trustee or in bankruptcy, or in the event Agent
or any Lender is otherwise required to refund or repay any such amount pursuant
to any applicable law, then the Obligations shall automatically be deemed to be
revived and increased to the extent of such amount as if such amount had not
been so applied.

67



--------------------------------------------------------------------------------



 



     11.11 Fees, Costs and Expenses. Borrower agrees to pay all costs and
expenses (a) incurred by Agent in connection with the Loan Documents, including
without limitation: (i) negotiation, preparation and closing of the Loan
Documents, including reasonable attorneys fees and disbursements, search fees,
filing and recording fees and environmental assessment report fees and title
policy premiums, (ii) ongoing administration of the Loan Documents, including
without limitation, fees and costs incurred in consultation with attorneys,
accountants or appraisers or in connection with any factual investigation, and
(iii) negotiation, preparation and closing of any amendment, waiver or consent
relating to the Loan Documents, including attorneys fees and disbursements,
search fees, filing and recording fees, and (b) incurred by Agent and each
Lender in enforcing any provision of the Loan Documents, collecting the
Obligations, exercising any rights or remedies or pursuing or defending any
claim arising out of, or in any way relating to the Loan Documents, including in
each case, without limitation, fees and costs of attorneys, experts or other
consultants retained by Agent and each Lender in connection therewith and any
other fees pursuant to paragraph 9.3. All fees, costs and expenses for which
Borrower is obligated under the Loan Documents shall be payable to Agent and
each such Lender on demand. At such Lender’s option, the amount of such fees,
costs and expenses may be deducted from the proceeds of any Loan hereunder or
added to the unpaid principal due by Borrower under the Facility, in which event
such fees, costs and expenses will be deemed paid and the amount thereof shall
be treated as a Loan under the Facility.

     11.12 Acceptance and Performance. This Agreement shall become effective
only upon acceptance by Agent at its offices in Dallas, Dallas County, Texas.
The Obligations are payable at Agent’s offices in Dallas, Dallas County, Texas.
Borrower and Agent each agrees that Dallas County, Texas shall be the exclusive
venue for litigation of any dispute or claim arising under or relating to the
Loan Documents, and that such county is a convenient forum in which to decide
any such dispute. Borrower and Agent each consents to the personal jurisdiction
of the state and federal courts located in Dallas County, Texas for the
litigation of any such dispute or claim.

     11.13 Obligations. Neither Agent’s nor any Lender’s rights in respect of
the Obligations shall be impaired by reason that the amount thereof at any time
exceeds any stated maximum or other limitation provided herein.

     11.14 WAIVER OF TRIAL BY JURY. THE PARTIES HERETO AGREE THAT NO PARTY
HERETO SHALL REQUEST A TRIAL BY JURY IN THE EVENT OF LITIGATION BETWEEN OR AMONG
THEM CONCERNING THE LOAN DOCUMENTS OR ANY CLAIMS OR TRANSACTIONS IN CONNECTION
THEREWITH, IN EITHER A STATE OR FEDERAL COURT, THE RIGHT TO TRIAL BY JURY BEING
EXPRESSLY WAIVED BY ALL PARTIES HERETO. AGENT, EACH LENDER AND BORROWER
ACKNOWLEDGES THAT SUCH WAIVER IS MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF
THE NATURE OF THE RIGHTS AND BENEFITS WAIVED HEREBY, AND WITH THE BENEFIT OF
ADVICE OF COUNSEL OF ITS CHOOSING.

     11.15 Copies Valid as Financing Statements. A carbon, photographic or other
reproduction, including photocopy, telecopy or electronic transmission, of this
Agreement or any financing statement shall be sufficient as a financing
statement.

68



--------------------------------------------------------------------------------



 



     11.16 Governing Law. This Agreement, and all documents and instruments
executed in connection herewith, shall be governed by and construed according to
the laws of the State of Texas, provided, that to the extent federal law would
allow a higher rate of interest than would be allowed by the laws of the State
of Texas, then with respect to the provisions of any law which purport to limit
the amount of interest that may be contracted for, charged or received in
connection with any of the Obligations, such federal law shall apply.

     11.17 ENTIRE AGREEMENT. THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, TERM SHEETS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.

     11.18 Amendments. No amendment or waiver of any provision of this
Agreement, the Revolving Notes or any other Loan Document to which any Loan
Party is a party, nor any consent to any departure by such Loan Party therefrom,
shall in any event be effective unless the same shall be agreed or consented to
by the Required Lenders and the applicable Loan Party or Loan Parties in
writing, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all of
the Lenders and the applicable Loan Party or Loan Parties, do any of the
following: (a) increase the Commitments of the Lenders or subject the Lenders to
any additional obligations; (b) reduce the principal of, or interest on, the
Loans or any fees or other amounts payable hereunder; (c) postpone any date
fixed for any payment (including, without limitation, any mandatory prepayment)
of principal of, or interest on, the Loans or any fees or other amounts payable
hereunder; (d) waive any of the conditions precedent specified in Article V;
(e) change the Commitment Percentages or the aggregate unpaid principal amount
of the Loans or the number or interests of the Lenders which shall be required
for the Lenders or any of them to take any action under this Agreement; or
(f) except as expressly authorized by this Agreement and provided such Guarantor
has been, or concurrently with the release of the Lenders, will be released and
discharged as guarantor under and in respect of the Private Placement Debt,
release any guaranty of all or any portion of the Obligations; and provided
further, however, that no amendment, waiver or consent relating to Article X
shall require the agreement of any Loan Party. Notwithstanding anything to the
contrary contained in this paragraph 11.18, no amendment, waiver or consent
shall be made with respect to Article X hereof without the prior written consent
of Agent.

     11.19 Accounting Terms. Except as otherwise specifically provided herein,
all accounting and financial terms used herein, and the compliance with each
financial covenant contained herein, shall be determined in accordance with
GAAP.

69



--------------------------------------------------------------------------------



 



     11.20 Exhibits. All exhibits referenced herein, and attached hereto, are
incorporated in this Agreement and made a part hereof for all purposes.

     11.21 Cumulative Rights. All rights and remedies of Agent and the Lenders
under the Loan Documents are cumulative, and are in addition to rights and
remedies available to Agent and the Lenders by law. Such rights and remedies may
be exercised concurrently or successively, at such times as Agent and the
Lenders may determine in their discretion. Borrower waives any right to require
marshalling.

     11.22 Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future laws effective
during the Contract Term, such provisions shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part of this Agreement. In such
case, the remaining provisions of the Agreement shall remain in full force and
effect and shall not be effected thereby.

     11.23 Multiple Counterparts. This Agreement may be executed simultaneously
in one or more multiple originals, each of which shall be deemed an original,
but all of which together shall constitute one and the same Agreement.

     11.24 Survival. All covenants, agreements, representations, and warranties
made by Borrower herein shall survive the execution, delivery, and closing of
this Agreement, and all documents executed in connection herewith, and shall not
be affected by any investigation made by any party.

     11.25 Intentionally Omitted.

     11.26 Confidentiality. Each of the Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereof, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this paragraph, to (i) any assignee of or
participant in, or any prospective assignee or proposed participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this paragraph or (y) becomes available to the Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. For
purposes of this paragraph, “Information” means all information received from
any Loan Party relating to any Loan Party or any of their respective businesses,
other than any such information

70



--------------------------------------------------------------------------------



 



that is available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party, provided that, in the case of information received
from a Loan Party after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this paragraph shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

     11.27 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent or any Lender, or Agent or any Lender exercises its
right of set-off, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to Agent upon demand
its applicable share of any amount so recovered from or repaid by Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

     11.28 USA Patriot Act Notice. Each Lender and Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2003)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or the Agent, as applicable,
to identify Borrower in accordance with the Act.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

71



--------------------------------------------------------------------------------



 



EXECUTED effective as of the 27th day of August, 2004.

              BORROWER:
 
            ENCORE WIRE LIMITED
 
            By: EWC GP Corp., its general partner
 
       

  By:   /s/ DANIEL L. JONES

     

--------------------------------------------------------------------------------

 

          Daniel L. Jones, President
 
            Address for Notices:
 
            1410 Millwood Road, P.O. Box 1149     McKinney, Texas 75069-0545    
Telecopy: 972-562-4744     Telephone: 972-562-9473     Attention:              
                                                                  
                                                                            

72



--------------------------------------------------------------------------------



 



              AGENT:
 
            BANK OF AMERICA, N.A.
 
       

  By:   /s/ SUZANNE M. PAUL

     

--------------------------------------------------------------------------------

      Name: Suzanne M. Paul     Title: Vice-President
 
            Address for Notices:
 
            Bank of America, N.A.     231 S LA SALLE ST, 8th Floor     CHICAGO
IL 60604     Attn: Rosanne Parsill
 
            BANK OF AMERICA, N.A., as a Lender
 
       
Commitment: $50,000,000
       
 
       

  By:   /s/ STEVEN MACKENZIE

     

--------------------------------------------------------------------------------

 

      Steven Mackenzie
Senior Vice President
 
            Address for Notices:
 
            Bank of America, N.A.     901 Main Street, 67th Floor     Dallas, TX
75202     Attention: Steven Mackenzie

73



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, NATIONAL     ASSOCIATION, as a Lender
 
       
Commitment: $35,000,000
       
 
       

  By:   /s/ RALPH C. HAMM, III

     

--------------------------------------------------------------------------------

 

      Name: Ralph C. Hamm, III
Title: Vice-President
 
            Address for Notices:
 
            Wells Fargo Bank, National Association     4975 Preston Park
Boulevard, Suite 280     Plano, Texas 75093     Attention: Ralph C. Hamm, III

74



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

     This Assignment and Assumption (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, the Letters of Credit and the Guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.    Assignor:                                                                 
           

2.    Assignee:                                                                 
            [and is an Affiliate of [identify Lender]

3.    Borrower(s):                                                             
               

4.    Administrative Agent::                                                    
                        , as Agent under the Credit Agreement

5.    Credit Agreement: Credit Agreement, dated as of August 27, 2004 among
Borrower, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Issuing Bank

6.    Assigned Interest:

 



--------------------------------------------------------------------------------



 



                                      Aggregate                 Amount of  
Amount of   Percentage         Commitment/Loans   Commitment/Loans   Assigned of
    Facility Assigned

--------------------------------------------------------------------------------

  For all Lenders*

--------------------------------------------------------------------------------

  Assigned*

--------------------------------------------------------------------------------

  Commitment/Loans*

--------------------------------------------------------------------------------

  CUSIP No.

--------------------------------------------------------------------------------

 
  $       $           %        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

         
 
  $       $           %        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

         
 
  $       $           %        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

         

7.    Trade Date:                                                               
             ]

Effective Date:                                       , 20__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                                          

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                                          

Title:

 



--------------------------------------------------------------------------------



 



[Consented to and] Accepted:

BANK OF AMERICA as

Administrative Agent

By:                                                          

     Title:

[Consented to:]

By:                                                          

     Title:

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

     1. Representations and Warranties.

   1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

   1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to paragraphs 7.5 and 7.6 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Agent or any other Lender, and (v) if it is a Lender that is not incorporated
or otherwise formed under the laws of the U.S. or a state thereof, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 



--------------------------------------------------------------------------------



 



   2. Payments. From and after the Effective Date, Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

   3. General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 



--------------------------------------------------------------------------------



 



EXHIBIT B

REVOLVING NOTE

     
$                                                                            
  Effective as of                                       

     FOR VALUE RECEIVED, the undersigned, ENCORE WIRE LIMITED, a Texas limited
partnership (“Borrower”) hereby promises to pay to the order of                
                      , a national bank (“Lender”), at the principal office of
Agent at 901 Main Street, 7th Floor, Dallas, Texas 75202 the principal amount of
                                       MILLION and NO/100 DOLLARS ($           
       000,000.00) or such lesser amount as may from time to time be advanced
and remain unpaid and outstanding hereunder, together with accrued interest as
provided hereinbelow.

     This promissory note is executed and delivered by Borrower pursuant to the
certain Credit Agreement dated as of August 27 2004, among Borrower, certain
lenders, including Lender, and Bank of America, N.A., as agent for such lenders
(as it may be amended, restated or otherwise modified from time to time,
hereinafter called the “Credit Agreement”) and is one of the Revolving Notes
defined therein. All terms defined in the Credit Agreement, wherever used
herein, shall have the same meaning prescribed by the Credit Agreement.

     All loans from time to time requested by Borrower hereunder are subject to
the terms and provisions of the Credit Agreement. The maximum principal amount
at any time outstanding hereunder shall not at any time exceed an amount equal
to Lender’s Commitment. The unpaid principal from day to day outstanding under
this promissory note shall bear interest at the applicable rate prescribed for
the Facility as provided by the Credit Agreement. Lender’s records shall be
conclusive proof of loans, payments and interest accruals hereunder, absent
proof by Borrower of error.

     All unpaid principal and accrued interest under this promissory note shall
be payable as follows: (a) accrued interest on Base Rate Loans shall be payable
quarterly on the first day of each calendar quarter, and (b) accrued interest on
any Eurodollar Rate Loan shall be payable on the last day of the Interest Period
applicable thereto, respectively. All unpaid principal borrowed under the
Facility and all unpaid accrued interest thereon, and all other amounts payable
hereunder relative to the Facility, shall be due and payable to Lender in full,
and the Facility shall terminate, on the last day of the Contract Term. To the
extent that any accrued interest is not paid on its due date as specified above,
Lender may at its option (but with no obligation to do so), debit the amount of
such accrued interest against any account maintained by Borrower with Lender or
add such amount to the unpaid principal due by Borrower under the Facility.

     If at any time, from time to time, the aggregate unpaid principal amount
outstanding hereunder exceeds the maximum amount allowed to be outstanding
hereunder, Borrower shall make an immediate payment of principal in an amount
not less than the amount of such excess. All such amounts, if any, payable by
Borrower shall be deemed to be payable on demand, and may be offset by Lender
against any amount owing by Lender to Borrower, without prior notice to
Borrower.

 



--------------------------------------------------------------------------------



 



     This promissory note in all respects is subject to the Credit Agreement.
Lender and Agent shall have all rights and remedies as provided in the Credit
Agreement, specifically including, without limitation, the right of acceleration
and all other rights and remedies as are provided by Article IX (“Remedies”)
thereof.

     No delay by Lender and/or Agent in the exercise of any power or right
hereunder shall operate as a waiver or impair Lender’s or Agent’s rights and
remedies under this promissory note or the Loan Documents. Borrower and each
other party ever liable hereunder severally hereby expressly waives presentment,
demand, notice of intention to demand, notice of intention to accelerate, notice
of acceleration, protest, notice of protest and any other notice of any kind,
and agrees that its liability hereunder shall not be affected by any renewals,
extensions or modifications, from time to time, of the time or manner of payment
hereof, or by any release or modification of any security for the obligations
and indebtedness evidenced hereby.

     Borrower hereby promises to pay to Lender and Agent all reasonable fees,
costs and expenses incurred by Lender or Agent, as applicable, in enforcement
and collection of any amounts under this promissory note, including without
limitation, reasonable attorneys fees.

     In no contingency or event whatsoever shall the amount of interest under
this promissory note paid by Borrower, received by Lender and/or Agent, agreed
to be paid by Borrower, or requested or demanded to be paid by Lender or Agent,
exceed the Maximum Rate. In the event any such sums paid to Lender and/or Agent
by Borrower would exceed the maximum amount permitted by applicable law, Lender
and/or Agent, as applicable, shall automatically apply such excess to any unpaid
principal or, if the amount of such excess exceeds said unpaid principal, such
excess shall be paid to Borrower. All sums paid, or agreed to be paid, by
Borrower hereunder which are or hereafter may be construed to be compensation
for the use, forbearance, or detention of money shall be amortized, prorated,
spread and allocated in respect of the Obligations throughout the full Contract
Term until the Obligations are paid in full. Notwithstanding any provisions
contained in the Loan Documents or herein, neither Lender nor Agent shall ever
be entitled to receive, collect or apply as interest any amount in excess of the
Maximum Rate and, in the event Lender and/or Agent ever receives, collects, or
applies any amount that otherwise would be in excess of the Maximum Rate, such
amount shall automatically be deemed to be applied in reduction of the unpaid
principal balance of the Obligations and, if such principal balance is paid in
full, any remaining excess shall forthwith be paid to Borrower. In determining
whether or not the interest paid or payable under any specific contingency
exceeds the Maximum Rate, Borrower, Lender and/or Agent, as applicable, shall,
to the maximum extent permitted under applicable law, (i) characterize any
non-principal payment as a standby fee, commitment fee, prepayment charge,
delinquency charge or reimbursement for a third-party expense rather than as
interest, (ii) exclude voluntary prepayments and the effect thereof, and
(iii) amortize, prorate, allocate and spread in equal parts throughout the
entire period during which the indebtedness was outstanding the total amount of
interest at any time contracted for, charged or received. Nothing herein
contained shall be construed or so operate as to require Borrower to pay any
interest, fees, costs, or charges greater than is permitted by applicable law.
Subject to the foregoing, Borrower hereby agrees that the actual effective rate
of interest from time to time existing with respect to loans made by Lender to
Borrower hereunder, including all amounts agreed to by Borrower or charged or
received by Lender and/or Agent,

 



--------------------------------------------------------------------------------



 



which maybe deemed to be interest under applicable law, shall be deemed to be a
rate which is agreed to and stipulated by Borrower and/or Lender in accordance
with applicable law.

     This promissory note may not be changed, amended or modified except in
writing executed by Lender and Borrower.

     This promissory note shall be governed by and construed according to the
laws of the State of Texas, except as to provisions relating to the rate of
interest to be charged on the unpaid principal hereof, in which case, to the
extent federal law otherwise would allow a higher rate of interest than would be
allowed by the laws of the State of Texas, such federal law shall apply.

     EXECUTED this                     day of                                   
                      , effective as the date specified above.

              ENCORE WIRE LIMITED
 
            By: EWC GP CORP., its general partner
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF GUARANTY



--------------------------------------------------------------------------------



 



EXHIBIT C-1

PARENT GUARANTY

     GUARANTY (this “Guaranty”), dated as of August 27, 2004, made by Encore
Wire Corporation (the “Guarantor”), in favor of the Guarantied Parties referred
to below.

W I T N E S S E T H:

     WHEREAS, Encore Wire Limited, a Texas limited partnership (the “Borrower”),
has entered into a Credit Agreement, dated as of August 27, 2004, among the
Lenders party thereto, and Bank of America, N.A., as the Administrative Agent
and Issuing Bank (hereinafter, the “Administrative Agent”) for the Lenders,
(said Credit Agreement, as it may be amended, supplemented or otherwise modified
from time to time, being the “Credit Agreement”, and capitalized terms not
defined herein but defined therein being used herein as therein defined); and

     WHEREAS, the Guarantor indirectly owns all of the partnership interests in
the Borrower, and the Guarantor will derive direct and indirect economic benefit
from the Loans and Letters of Credit under the Credit Agreement; and

     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make Loans and issue or participate in Letters of Credit under the Credit
Agreement that the Guarantor shall have executed and delivered this Guaranty;
and

     WHEREAS, the Lenders, the Administrative Agent, any Lender or Affiliate of
any Lender entering into a Swap Contract (provided that such Lender was a Lender
at the time such Swap Contract was entered into) with the Borrower or any
Affiliate of the Borrower, and the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document are herein
referred to as the “Guarantied Parties”;

     NOW, THEREFORE, in consideration of the premises and to induce the Lenders
to make Loans and the Issuing Bank to issue Letters of Credit, the Guarantors
hereby agree as follows:

     SECTION 1. Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees the full and prompt payment when due, whether at stated maturity, by
acceleration or otherwise, of, and the performance of, (a) the Obligations,
whether now or hereafter existing and whether for principal, interest, fees,
expenses or otherwise, (b) all Swap Obligations owed to any Lender or any
Affiliate of a Lender (provided at the time of execution of the Swap Contract
related to such Swap Obligations such Lender is a party to the Credit Agreement,
herein called a “Guarantied Swap Contract”), (c) any and all reasonable
out-of-pocket expenses (including, without limitation, reasonable expenses and
reasonable counsel fees and expenses of the Administrative Agent and the
Lenders) incurred by any of the Guarantied Parties in enforcing any rights under
this Guaranty and (d) all present and future amounts that would become due but
for the operation of any provision of Debtor Relief Laws, and all present and
future accrued and unpaid interest, including, without limitation, all
post-petition interest if the Borrower or any Guarantor voluntarily or
involuntarily becomes subject to any Debtor Relief Laws (the items set forth in
clauses (a), (b), (c) and (d) immediately above being herein referred to as the
“Guarantied Obligations”). Upon failure of the Borrower to pay any of the
Guarantied

Page - 1
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



Obligations when due after the giving by the Administrative Agent and/or the
Lenders of any notice and the expiration of any applicable cure period in each
case provided for in the Credit Agreement and other Loan Documents, or any
Guarantied Swap Contract (whether at stated maturity, by acceleration or
otherwise), the Guarantor hereby further agrees to promptly pay the same after
the Guarantor’s receipt of notice from the Administrative Agent of the
Borrower’s failure to pay the same, without any other demand or notice
whatsoever, including without limitation, any notice having been given to the
Guarantor of either the acceptance by the Guarantied Parties of this Guaranty or
the creation or incurrence of any of the Guarantied Obligations. This Guaranty
is an absolute guaranty of payment and performance of the Guarantied Obligations
and not a guaranty of collection, meaning that it is not necessary for the
Guarantied Parties, in order to enforce payment by the Guarantor, first or
contemporaneously to accelerate payment of any of the Guarantied Obligations, to
institute suit or exhaust any rights against any Loan Party, or to enforce any
rights against any collateral. Notwithstanding anything herein or in any other
Loan Document or Guarantied Swap Contract to the contrary, in any action or
proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if, as a result of applicable law relating to fraudulent
conveyance or fraudulent transfer, including Section 548 of Bankruptcy Code or
any applicable provisions of comparable state law (collectively, “Fraudulent
Transfer Laws”), the obligations of the Guarantor under this Section 1 would
otherwise, after giving effect to (a) all other liabilities of the Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of the Guarantor in respect of
intercompany indebtedness to the Borrower to the extent that such indebtedness
would be discharged in an amount equal to the amount paid by the Guarantor
hereunder) and (b) to the value as assets of the Guarantor (as determined under
the applicable provisions of such Fraudulent Transfer Laws) of any rights of
subrogation, contribution, reimbursement, indemnity or similar rights held by
the Guarantor pursuant to (i) applicable requirements of Law, (ii) Section 10
hereof or (iii) any other contractual obligations providing for an equitable
allocation among the Guarantor and other Subsidiaries or Affiliates of the
Borrower of obligations arising under this Guaranty or other guaranties of the
Guarantied Obligations by such parties, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under this Section 1, then the amount
of such liability shall, without any further action by the Guarantor, any
Lender, the Administrative Agent or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

     SECTION 2. Guaranty Absolute. The Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement, the Revolving Notes, the other Loan Documents and the Guarantied Swap
Contracts, without set-off or counterclaim, and regardless of any Applicable Law
(as hereafter defined) now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of the Guarantied Parties with respect thereto.
For purposes hereof, “Applicable Law” means (a) in respect of any Person, all
provisions of Laws applicable to such Person, and all orders and decrees of all
courts and determinations of arbitrators applicable to such Person and (b) in
respect of contracts made or performed in the State of Texas, “Applicable Law”
shall also mean the laws of the United States of America, including, without
limitation in addition to the foregoing, 12 USC Sections 85 and 86, as amended
to the date hereof and as the same may be amended at any time and from time to
time hereafter, and any other statute of the United States of America now or at
any time hereafter

Page - 2
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



prescribing the maximum rates of interest on loans and extensions of credit, and
the laws of the State of Texas. The liability of the Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:

     (a) any lack of validity or enforceability of any provision of any other
Loan Document, any Guarantied Swap Contract or any other agreement or instrument
relating to any Loan Document, or avoidance or subordination of any of the
Guarantied Obligations;

     (b) any change in the time, manner or place of payment of, or in any other
term of, or any increase in the amount of, all or any of the Guarantied
Obligations, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, the Credit Agreement, the Revolving Notes,
the Guarantied Swap Contracts or any of the other Loan Documents;

     (c) any exchange, release or non-perfection of any lien on any collateral
for, or any release of any other Loan Party or amendment or waiver of any term
of any other guaranty of, or any consent to departure from any requirement of
any other guaranty of, all or any of the Guarantied Obligations;

     (d) the absence of any attempt to collect any of the Guarantied Obligations
from the Borrower or from any other Loan Party or any other action to enforce
the same or the election of any remedy by any of the Guarantied Parties;

     (e) any waiver, consent, extension, forbearance or granting of any
indulgence by any of the Guarantied Parties with respect to any provision of any
Guarantied Swap Contract or any other Loan Document;

     (f) the election by any of the Guarantied Parties in any proceeding under
any Debtor Relief Law;

     (g) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under any Debtor Relief Law; or

     (h) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of the Borrower or any other Guarantor other than
payment or performance of the Guarantied Obligations.

     SECTION 3. Waiver.

     (a) The Guarantor hereby (i) waives (A) promptness, diligence, and, except
as otherwise provided herein, notice of acceptance and any and all other notices
except as otherwise expressly provided for in the Loan Documents, including,
without limitation, notice of intent to accelerate and notice of acceleration,
with respect to any of the Guarantied Obligations or this Guaranty, (B) any
requirement that any of the Guarantied Parties protect, secure, perfect or
insure any security interest in or other lien on any property subject thereto or
exhaust any right or take any action against the Borrower or any other Person or
any collateral, (C) the filing of any claim with a court in the event of
receivership or bankruptcy of the Borrower or any other Person, (D) except as
otherwise provided herein, protest or notice with respect to nonpayment of

Page - 3
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



all or any of the Guarantied Obligations, (E) the benefit of any statute of
limitation, (F) except as otherwise provided herein, all demands whatsoever (and
any requirement that demand be made on the Borrower or any other Person as a
condition precedent to the Guarantor’s obligations hereunder), (G) all rights by
which the Guarantor might be entitled to require suit on an accrued right of
action in respect of any of the Guarantied Obligations or require suit against
the Borrower, the Guarantor or any other Person, whether arising pursuant to
Section 34.02 of the Texas Business and Commerce Code, as amended, Section
17.001 of the Texas Civil Practice and Remedies Code, as amended, Rule 31 of the
Texas Rules of Civil Procedure, as amended, or otherwise, (H) any defense based
upon an election of remedies by any Guarantied Party, or (I) notice of any
events or circumstances set forth in clauses (a) through (h) of Section 2
hereof; and (ii) covenants and agrees that, except as otherwise agreed by the
parties, this Guaranty will not be discharged except by complete payment and
performance of the Guarantied Obligations and any other obligations of the
Guarantor contained herein.

     (b) If, in the exercise of any of its rights and remedies in accordance
with the provisions of Applicable Law, any of the Guarantied Parties shall
forfeit any of its rights or remedies, including, without limitation, its right
to enter a deficiency judgment against the Borrower or any other Person, whether
because of any Applicable Law pertaining to “election of remedies” or the like,
the Guarantor hereby consents to such action by such Guarantied Party and waives
any claim based upon such action. Any election of remedies which, by reason of
such election, results in the denial or impairment of the right of such
Guarantied Party to seek a deficiency judgment against the Borrower shall not
impair the obligation of the Guarantor to pay the full amount of the Guarantied
Obligations or any other obligation of the Guarantor contained herein.

     (c) The Guarantor agrees that notwithstanding the foregoing and without
limiting the generality of the foregoing if, after the occurrence and during the
continuance of an Event of Default, the Guarantied Parties are prevented by
Applicable Law from exercising their respective rights to accelerate the
maturity of the Guarantied Obligations, to collect interest on the Guarantied
Obligations, or to enforce or exercise any other right or remedy with respect to
the Guarantied Obligations, or the Administrative Agent is prevented from taking
any action to realize on any collateral, the Guarantor agrees to pay to the
Administrative Agent for the account of the Guarantied Parties, upon demand
therefor, for application to the Guarantied Obligations, the amount that would
otherwise have been due and payable had such rights and remedies been permitted
to be exercised by the Guarantied Parties.

     (d) The Guarantor hereby assumes responsibility for keeping itself informed
of the financial condition of the Borrower and of each other Loan Party, and of
all other circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations or any part thereof, that diligent inquiry would reveal. The
Guarantor hereby agrees that the Guarantied Parties shall have no duty to advise
the Guarantor of information known to any of the Guarantied Parties regarding
such condition or any such circumstance. In the event that any of the Guarantied
Parties in its sole discretion undertakes at any time or from time to time to
provide any such information to the Guarantor, such Guarantied Party shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which, pursuant to accepted
or reasonable banking or commercial finance practices, such Guarantied Party
wishes to maintain as confidential, or (iii) to make any other or future
disclosures of such information or any other information to the Guarantor.

Page - 4
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



     (e) The Guarantor consents and agrees that the Guarantied Parties shall be
under no obligation to marshal any assets in favor of the Guarantor or otherwise
in connection with obtaining payment of any or all of the Guarantied Obligations
from any Person or source.

     SECTION 4. Representations and Warranties. The Guarantor hereby represents
and warrants to the Guarantied Parties that the representations and warranties
set forth in Article VI of the Credit Agreement as they relate to the Guarantor
or to the Loan Documents to which the Guarantor is a party are true and correct
in all material respects in the manner specified in the Credit Agreement and the
Guarantied Parties shall be entitled to rely on each of them as if they were
fully set forth herein.

     SECTION 5. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor herefrom shall in any
event be effective unless the same shall be in writing, approved by the Required
Lenders (or by all the Lenders where the approval of each Lender is required
under the Credit Agreement) and signed by the Administrative Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

     SECTION 6. Addresses for Notices. All notices and other communications
provided for hereunder shall be effectuated in the manner provided for in
Section 11.2 of the Credit Agreement, provided that if a notice or communication
hereunder is sent to the Guarantor, said notice shall be addressed to the
Guarantor, in care of the Borrower at the Borrower’s then current address (or
facsimile number) for notice under the Credit Agreement.

     SECTION 7. No Waiver; Remedies.

     (a) No failure on the part of any Guarantied Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
Applicable Law or any of the other Loan Documents or Guarantied Swap Contracts.

     (b) No waiver by the Guarantied Parties of any default shall operate as a
waiver of any other default or the same default on a future occasion, and no
action by any of the Guarantied Parties permitted hereunder shall in way affect
or impair any of the rights of the Guarantied Parties or the obligations of the
Guarantor under this Guaranty, under any Guarantied Swap Contract or under any
of the other Loan Documents, except as specifically set forth in any such
waiver. Any determination by a court of competent jurisdiction of the amount of
any principal and/or interest or other amount constituting any of the Guarantied
Obligations shall be conclusive and binding on the Guarantor irrespective of
whether the Guarantor was a party to the suit or action in which such
determination was made provided that the Borrower was so a party.

     SECTION 8. Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default under the Credit Agreement, each of the Guarantied
Parties is hereby authorized at any time and from time to time, to the fullest
extent permitted by Applicable Law, to set-off and apply any and all deposits
(general or special (except trust and escrow accounts), time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Guarantied Party to or for the credit or the account of the Guarantor
against any and all of the obligations of the Guarantor now or hereafter
existing under this Guaranty, irrespective of

Page - 5
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



whether or not such Guarantied Party shall have made any demand under this
Guaranty and although such obligations may be contingent and unmatured;
provided, however, such Guarantied Party shall promptly notify the Guarantor and
the Borrower after such set-off and the application made by such Guarantied
Party. The rights of each Guarantied Party under this Section 8 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which such Guarantied Party may have.

     SECTION 9. Continuing Guaranty; Transfer of Revolving Notes. This Guaranty
(a)(i) is a continuing guaranty and shall remain in full force and effect until
the date upon which all of the Guarantied Obligations are paid in full, the
Commitments are terminated and all Letters of Credit have expired (the “Release
Date”) and (ii) binding upon the Guarantor, its permitted successors and
assigns, and (b) inures to the benefit of and be enforceable by the Guarantied
Parties and their respective successors, permitted transferees, and permitted
assigns. Without limiting the generality of the foregoing clause (b), each of
the Guarantied Parties may assign or otherwise transfer any Revolving Note held
by it or the Guarantied Obligations owed to it to any other Person, and such
other Person shall thereupon become vested with all the rights in respect
thereof granted to such Guarantied Party herein or otherwise with respect to
such of the Revolving Notes and the Guarantied Obligations so transferred or
assigned, subject, however, to compliance with the provisions of Section 11.9 of
the Credit Agreement in respect of assignments. The Guarantor may not assign any
of its obligations under this Guaranty without first obtaining the written
consent of the Lenders as set forth in the Credit Agreement.

     SECTION 10. Reimbursement. To the extent that the Guarantor shall be
required hereunder to pay a portion of the Guarantied Obligations exceeding the
greater of (a) the amount of the economic benefit actually received by the
Guarantor from the Loans and the Letters of Credit and (b) the amount the
Guarantor would otherwise have paid if the Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as the Guarantor’s net worth at the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors (as defined in the Credit Agreement) at the date enforcement is
sought hereunder, then such Guarantor shall be reimbursed by such other
Guarantors (as defined in the Credit Agreement) for the amount of such excess,
pro rata, based on the respective net worths of such other Guarantors (as
defined in the Credit Agreement) at the date enforcement hereunder is sought.
Notwithstanding anything to the contrary, the Guarantor agrees that the
Guarantied Obligations may at any time and from time to time exceed the amount
of the liability of the Guarantor hereunder without impairing its guaranty
herein or effecting the rights and remedies of the Guarantied Parties hereunder.
This Section 10 is intended only to define the relative rights of the Guarantors
(as defined in the Credit Agreement), and nothing set forth in this Section 10
is intended to or shall impair the obligations of the Guarantor to pay to the
Guarantied Parties the Guarantied Obligations as and when the same shall become
due and payable in accordance with the terms hereof.

     SECTION 11. Reinstatement. This Guaranty shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Loan Party for liquidation or reorganization, should any Loan Party become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any Loan
Party’s assets, and shall, to the fullest extent permitted by Applicable Law,
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Guarantied Obligations, or any part thereof, is,
pursuant to Applicable Law, rescinded or reduced

Page - 6
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



in amount, or must otherwise be restored or returned by any obligees of the
Guarantied Obligations or such part thereof, whether as a “voidable preference,”
“fraudulent transfer,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Guarantied Obligations shall, to
the fullest extent permitted by law, be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

     SECTION 12. GOVERNING LAW.

     (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

     (b) The parties hereto agree that Chapter 346 (other than 346.004) of the
Texas Finance Code (which regulates certain revolving credit accounts and
revolving tri-party accounts) shall not apply to Loans under this Guaranty.

     (c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING
IN DALLAS COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS (DALLAS DIVISION), AND BY EXECUTION, DELIVERY AND ACCEPTANCE
OF THIS GUARANTY, THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

     SECTION 13. Waiver of Jury Trial. THE GUARANTOR, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY (OR BY ACCEPTANCE HEREOF) EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF ANY ONE OR MORE OF THE GUARANTOR, THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH OF THE GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL

Page - 7
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



WITHOUT A JURY, AND THAT ANY OF THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE GUARANTOR, THE ADMINISTRATIVE AGENT
AND EACH LENDER TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

     SECTION 14. Section Titles. The Section titles contained in this Guaranty
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Guaranty.

     SECTION 15. Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same Guaranty.

     SECTION 16. Miscellaneous. All references herein to the Borrower or to the
Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or the Guarantor. All references to the singular shall be deemed to
include the plural where the context so requires.

     SECTION 17. Subrogation and Subordination.

     (a) Subrogation. Notwithstanding any reference to subrogation contained
herein to the contrary, until the Release Date, the Guarantor hereby irrevocably
waives any claim or other rights which it may have or hereafter acquire against
the Borrower that arise from the existence, payment, performance or enforcement
of the Guarantor’s obligations under this Guaranty, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution,
indemnification, any right to participate in any claim or remedy of any Lender
against the Borrower or any collateral which any Lender now has or hereafter
acquires, whether or not such claim, remedy or right arises in equity, or under
contract, statutes or common law, including without limitation, the right to
take or receive from the Borrower, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim or other rights. If any amount shall be paid to the Guarantor in
violation of the preceding sentence and the Guarantied Obligations shall not
have been paid in full, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and held in trust for the benefit of, the Lenders,
and shall forthwith be paid to the Administrative Agent to be credited and
applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement. The Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Credit Agreement and that the waiver set forth
in this Section 17 is knowingly made in contemplation of such benefits.

     (b) Subordination. With respect to the Guarantor, all debt and other
liabilities of the Borrower or any other Loan Party to the Guarantor (“Loan
Party Debt”) are expressly subordinate and junior to the Guarantied Obligations
and any instruments evidencing the Guarantied Obligations to the extent provided
below.

     (i) Until the Release Date, the Guarantor agrees that it will not request,
demand, accept, or receive (by set-off or other manner) any payment amount,
credit or

Page - 8
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



reduction of all or any part of the amounts owing under the Loan Party Debt or
any security therefor, except as specifically allowed pursuant to clause
(ii) below;

     (ii) Notwithstanding the provisions of clause (i) above, the Borrower and
each other Loan Party may pay to the Guarantor and the Guarantor may request,
demand, accept and receive and retain from the Borrower payments, credits or
reductions of all or any part of the amounts owing under the Loan Party Debt or
any security therefor on the Loan Party Debt, provided that the Borrower’s and
other Loan Party’s right to pay and such Guarantor’s right to receive any such
amount shall automatically and be immediately suspended and cease (A) upon the
occurrence and during the continuance of an Event of Default or (B) if, after
taking into account the effect of such payment, an Event of Default would occur
and be continuing. The Guarantor’s right to receive amounts under this clause
(ii) (including any amounts which theretofore may have been suspended) shall
automatically be reinstated at such time as the Event of Default which was the
basis of such suspension has been cured or waived (provided that no subsequent
Event of Default has occurred) or such earlier date, if any, as the
Administrative Agent gives notice to the Guarantor of reinstatement by the
Required Lenders, in the Required Lenders’ sole discretion;

     (iii) If the Guarantor receives any payment on the Borrower Debt in
violation of this Guaranty, the Guarantor will hold such payment in trust for
the Lenders and will immediately deliver such payment to the Administrative
Agent; and

     (iv) In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law against the Borrower or any other Loan Party (an “Insolvency
Proceeding”) and subject to court orders issued pursuant to the Bankruptcy Code,
the Guarantied Obligations shall first be paid, discharged and performed in full
before any payment or performance is made upon the Loan Party Debt
notwithstanding any other provisions which may be made in such Insolvency
Proceeding. In the event of any Insolvency Proceeding, the Guarantor will at any
time prior to the Release Date (A) file, at the request of any Guarantied Party,
any claim, proof of claim or similar instrument necessary to enforce the
Borrower’s or such other Loan Party’s obligation to pay the Loan Party Debt, and
(B) hold in trust for and pay to the Guarantied Parties any and all monies,
obligations, property, stock dividends or other assets received in any such
proceeding on account of the Loan Party Debt in order that the Guarantied
Parties may apply such monies or the cash proceeds of such other assets to the
Guarantied Obligations.

     SECTION 18. Guarantor Insolvency. Should the Guarantor voluntarily seek,
consent to, or acquiesce in the benefits of any Debtor Relief Law or become a
party to or be made the subject of any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of any Guarantied Party granted hereunder,
then, the obligations of the Guarantor under this Guaranty shall be, as between
the Guarantor and such Guarantied Party, a fully-matured, due, and payable
obligation of the Guarantor to such Guarantied Party (without regard to whether
there is an Event of Default under the Credit Agreement or whether any part of
the Guarantied Obligations is then due and owing by the Borrower to such
Guarantied Party), payable in full by the Guarantor to such

Page - 9
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



Guarantied Party upon demand, which shall be the estimated amount owing in
respect of the contingent claim created hereunder.

     SECTION 19. Rate Provision. It is not the intention of any Guarantied Party
to make an agreement violative of the laws of any applicable jurisdiction
relating to usury. Regardless of any provision in this Guaranty, no Guarantied
Party shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Maximum
Rate. In no event shall the Guarantor be obligated to pay any amount in excess
of the Maximum Rate. If from any circumstance the Administrative Agent or any
Guarantied Party shall ever receive, collect or apply anything of value deemed
excess interest under Applicable Law, an amount equal to such excess shall be
applied to the reduction of the principal amount of outstanding Loans and L/C
Borrowings, and any remainder shall be promptly refunded to the payor. In
determining whether or not interest paid or payable with respect to the
Guarantied Obligations, under any specified contingency, exceeds the Maximum
Rate, the Guarantor and the Guarantied Parties shall, to the maximum extent
permitted by Applicable Law, (a) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (b) amortize, prorate, allocate
and spread the total amount of interest throughout the full term of such
Guarantied Obligations so that the interest paid on account of such Guarantied
Obligations does not exceed the Maximum Rate and/or (c) allocate interest
between portions of such Guarantied Obligations; provided that if the Guarantied
Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Rate, the Guarantied Parties shall refund
to the payor the amount of such excess or credit the amount of such excess
against the total principal amount owing, and, in such event, no Guarantied
Party shall be subject to any penalties provided by any laws for contracting
for, charging or receiving interest in excess of the Maximum Rate.

     SECTION 20. Guarantor’s Covenants. Guarantor covenants to and agrees with
Administrative Agent and Lenders as follows:

          (a) As long as the Guaranteed Obligations or any part thereof is
outstanding or any Lender has any commitment under the Credit Agreement,
Guarantor will comply with all covenants set forth in the Credit Agreement
specifically applicable to Guarantor, the terms of which are incorporated herein
by reference.

          (b) Guarantor will not make any payment on account of the purchase,
redemption or other acquisition or retirement of any shares of capital stock,
provided, that notwithstanding the foregoing, for so long as no Default or Event
of Default shall have occurred and be continuing, and no other event or
condition which is reasonably expected to result in a Material Adverse Effect is
in existence, Guarantor shall not be prohibited from repurchasing shares to be
held as treasury shares, provided further that no Default or Event of Default
shall result from, or exist immediately following, any such repurchase.

          (c) There shall be no change of the personnel performing the functions
of Chairman of the Board and President and Chief Executive Officer of Guarantor
as such positions are presently constituted.

          (d) Guarantor will not declare, pay or issue any dividends or other
distributions in respect of its ownership interests, or distribute, reserve,
secure or otherwise

Page - 10
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



commit distributions in respect thereof, unless no Default or Event of Default
shall have occurred and be continuing or would result therefrom.

     SECTION 21. Severability. Any provision of this Guaranty which is for any
reason prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

     SECTION 22. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER
HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS. OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

Page - 11
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly
executed and delivered by its duly authorized officer on the date first above
written.

                  ENCORE WIRE CORPORATION
 
           

  By:                

--------------------------------------------------------------------------------

 

      Name:    

         

--------------------------------------------------------------------------------

 

      Title:    

         

--------------------------------------------------------------------------------

 

12
Form of Parent Guaranty



--------------------------------------------------------------------------------



 



EXHIBIT C-2

GUARANTY

     GUARANTY (this “Guaranty”), dated as of August 27, 2004, made by each of
the parties listed on the signature pages hereof (collectively, the
“Guarantors”, and each, a “Guarantor”), in favor of the Guarantied Parties
referred to below.

W I T N E S S E T H:

     WHEREAS, Encore Wire Limited, a Texas limited partnership (the “Borrower”),
has entered into a Credit Agreement, dated as of August 27, 2004, among the
Lenders party thereto, and Bank of America, N.A., as the Administrative Agent
and Issuing Bank (hereinafter, the “Administrative Agent”) for the Lenders,
(said Credit Agreement, as it may be amended, supplemented or otherwise modified
from time to time, being the “Credit Agreement”, and capitalized terms not
defined herein but defined therein being used herein as therein defined); and

     WHEREAS, EWC GP Corp. and EWC LP Corp. collectively own all of the
partnership interests in the Borrower, and the Borrower owns all of the capital
stock of EWC Aviation Corp., and the Borrower and EWC Aviation Corp. are engaged
in operations which require financing on a basis in which credit can be made
available from time to time to the Borrower, and the Guarantors will derive
direct and indirect economic benefit from the Loans and Letters of Credit under
the Credit Agreement; and

     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make Loans and issue or participate in Letters of Credit under the Credit
Agreement that the Guarantors shall have executed and delivered this Guaranty;
and

     WHEREAS, the Lenders, the Administrative Agent, any Lender or Affiliate of
any Lender entering into a Swap Contract (provided that such Lender was a Lender
at the time such Swap Contract was entered into) with the Borrower or any
Affiliate of the Borrower, and the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document are herein
referred to as the “Guarantied Parties”;

     NOW, THEREFORE, in consideration of the premises and to induce the Lenders
to make Loans and the Issuing Bank to issue Letters of Credit, the Guarantors
hereby agree as follows:

     SECTION 1. Guaranty. The Guarantors hereby jointly and severally
unconditionally and irrevocably guarantee the full and prompt payment when due,
whether at stated maturity, by acceleration or otherwise, of, and the
performance of, (a) the Obligations, whether now or hereafter existing and
whether for principal, interest, fees, expenses or otherwise, (b) all Swap
Obligations owed to any Lender or any Affiliate of a Lender (provided at the
time of execution of the Swap Contract related to such Swap Obligations such
Lender is a party to the Credit Agreement), (c) any and all reasonable
out-of-pocket expenses (including, without limitation, reasonable expenses and
reasonable counsel fees and expenses of the Administrative Agent and the
Lenders) incurred by any of the Guarantied Parties in enforcing any rights under
this Guaranty and (d) all present and future amounts that would become due but
for the operation of any provision of Debtor Relief Laws, and all present and
future accrued and unpaid interest,

Page - 1
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



including, without limitation, all post-petition interest if the Borrower or any
Guarantor voluntarily or involuntarily becomes subject to any Debtor Relief Laws
(the items set forth in clauses (a), (b), (c) and (d) immediately above being
herein referred to as the “Guarantied Obligations”). Upon failure of the
Borrower to pay any of the Guarantied Obligations when due after the giving by
the Administrative Agent and/or the Lenders of any notice and the expiration of
any applicable cure period in each case provided for in the Credit Agreement and
other Loan Documents (whether at stated maturity, by acceleration or otherwise),
the Guarantors hereby further jointly and severally agree to promptly pay the
same after the Guarantors’ receipt of notice from the Administrative Agent of
the Borrower’s failure to pay the same, without any other demand or notice
whatsoever, including without limitation, any notice having been given to any
Guarantor of either the acceptance by the Guarantied Parties of this Guaranty or
the creation or incurrence of any of the Guarantied Obligations. This Guaranty
is an absolute guaranty of payment and performance of the Guarantied Obligations
and not a guaranty of collection, meaning that it is not necessary for the
Guarantied Parties, in order to enforce payment by the Guarantors, first or
contemporaneously to accelerate payment of any of the Guarantied Obligations, to
institute suit or exhaust any rights against any Loan Party, or to enforce any
rights against any Collateral. Notwithstanding anything herein or in any other
Loan Document to the contrary, in any action or proceeding involving any state
corporate law, or any state or federal bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if, as a result of
applicable law relating to fraudulent conveyance or fraudulent transfer,
including Section 548 of Bankruptcy Code or any applicable provisions of
comparable state law (collectively, “Fraudulent Transfer Laws”), the obligations
of any Guarantor under this Section 1 would otherwise, after giving effect to
(a) all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany indebtedness to the
Borrower to the extent that such indebtedness would be discharged in an amount
equal to the amount paid by such Guarantor hereunder) and (b) to the value as
assets of such Guarantor (as determined under the applicable provisions of such
Fraudulent Transfer Laws) of any rights of subrogation, contribution,
reimbursement, indemnity or similar rights held by such Guarantor pursuant to
(i) applicable requirements of Law, (ii) Section 10 hereof or (iii) any other
contractual obligations providing for an equitable allocation among such
Guarantor and other Subsidiaries or Affiliates of the Borrower of obligations
arising under this Guaranty or other guaranties of the Guarantied Obligations by
such parties, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under this Section 1, then the amount of such liability shall,
without any further action by such Guarantor, any Lender, the Administrative
Agent or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

     SECTION 2. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement, the Revolving Notes and the other Loan Documents, without set-off or
counterclaim, and regardless of any Applicable Law (as defined herein) now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Guarantied Parties with respect thereto. For purposes hereof,
“Applicable Law” means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State of Texas,

Page - 2
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



“Applicable Law” shall also mean the laws of the United States of America,
including, without limitation in addition to the foregoing, 12 USC Sections 85
and 86, as amended to the date hereof and as the same may be amended at any time
and from time to time hereafter, and any other statute of the United States of
America now or at any time hereafter prescribing the maximum rates of interest
on loans and extensions of credit, and the laws of the State of Texas. The
liability of each Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:

     (a) any lack of validity or enforceability of any provision of any other
Loan Document or any other agreement or instrument relating to any Loan
Document, or avoidance or subordination of any of the Guarantied Obligations;

     (b) any change in the time, manner or place of payment of, or in any other
term of, or any increase in the amount of, all or any of the Guarantied
Obligations, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, the Credit Agreement, the Revolving Notes or
any of the other Loan Documents;

     (c) any exchange, release or non-perfection of any lien on any collateral
for, or any release of any other Loan Party or amendment or waiver of any term
of any other guaranty of, or any consent to departure from any requirement of
any other guaranty of, all or any of the Guarantied Obligations;

     (d) the absence of any attempt to collect any of the Guarantied Obligations
from the Borrower or from any other Loan Party or any other action to enforce
the same or the election of any remedy by any of the Guarantied Parties;

     (e) any waiver, consent, extension, forbearance or granting of any
indulgence by any of the Guarantied Parties with respect to any provision of any
other Loan Document;

     (f) the election by any of the Guarantied Parties in any proceeding under
any Debtor Relief Law;

     (g) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under any Debtor Relief Law; or

     (h) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of the Borrower or any other Guarantor other than
payment or performance of the Guarantied Obligations.

     SECTION 3. Waiver.

     (a) Each Guarantor hereby (i) waives (A) promptness, diligence, and, except
as otherwise provided herein, notice of acceptance and any and all other
notices, except as otherwise expressly provided for in the Loan Documents,
including, without limitation, notice of intent to accelerate and notice of
acceleration, with respect to any of the Guarantied Obligations or this
Guaranty, (B) any requirement that any of the Guarantied Parties protect,
secure, perfect or insure any security interest in or other lien on any property
subject thereto or exhaust any right

Page - 3
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



or take any action against the Borrower or any other Person or any collateral,
(C) the filing of any claim with a court in the event of receivership or
bankruptcy of the Borrower or any other Person, (D) except as otherwise provided
herein, protest or notice with respect to nonpayment of all or any of the
Guarantied Obligations, (E) the benefit of any statute of limitation, (F) except
as otherwise provided herein, all demands whatsoever (and any requirement that
demand be made on the Borrower or any other Person as a condition precedent to
such Guarantor’s obligations hereunder), (G) all rights by which any Guarantor
might be entitled to require suit on an accrued right of action in respect of
any of the Guarantied Obligations or require suit against the Borrower or any
other Guarantor or Person, whether arising pursuant to Section 34.02 of the
Texas Business and Commerce Code, as amended, Section 17.001 of the Texas Civil
Practice and Remedies Code, as amended, Rule 31 of the Texas Rules of Civil
Procedure, as amended, or otherwise, (H) any defense based upon an election of
remedies by any Guarantied Party, or (I) notice of any events or circumstances
set forth in clauses (a) through (h) of Section 2 hereof; and (ii) covenants and
agrees that, except as otherwise agreed by the parties, this Guaranty will not
be discharged except by complete payment and performance of the Guarantied
Obligations and any other obligations of such Guarantor contained herein.

     (b) If, in the exercise of any of its rights and remedies in accordance
with the provisions of Applicable Law, any of the Guarantied Parties shall
forfeit any of its rights or remedies, including, without limitation, its right
to enter a deficiency judgment against the Borrower or any other Person, whether
because of any Applicable Law pertaining to “election of remedies” or the like,
each Guarantor hereby consents to such action by such Guarantied Party and
waives any claim based upon such action. Any election of remedies which, by
reason of such election, results in the denial or impairment of the right of
such Guarantied Party to seek a deficiency judgment against the Borrower shall
not impair the obligation of such Guarantor to pay the full amount of the
Guarantied Obligations or any other obligation of such Guarantor contained
herein.

     (c) Each Guarantor agrees that notwithstanding the foregoing and without
limiting the generality of the foregoing if, after the occurrence and during the
continuance of an Event of Default, the Guarantied Parties are prevented by
Applicable Law from exercising their respective rights to accelerate the
maturity of the Guarantied Obligations, to collect interest on the Guarantied
Obligations, or to enforce or exercise any other right or remedy with respect to
the Guarantied Obligations, or the Administrative Agent is prevented from taking
any action to realize on any collateral, such Guarantor agrees to pay to the
Administrative Agent for the account of the Guarantied Parties, upon demand
therefor, for application to the Guarantied Obligations, the amount that would
otherwise have been due and payable had such rights and remedies been permitted
to be exercised by the Guarantied Parties.

     (d) Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and of each other Loan
Party, and of all other circumstances bearing upon the risk of nonpayment of the
Guarantied Obligations or any part thereof, that diligent inquiry would reveal.
Each Guarantor hereby agrees that the Guarantied Parties shall have no duty to
advise any Guarantor of information known to any of the Guarantied Parties
regarding such condition or any such circumstance. In the event that any of the
Guarantied Parties in its sole discretion undertakes at any time or from time to
time to provide any such information to any Guarantor, such Guarantied Party
shall be under no obligation (i) to undertake any investigation not a part of
its regular business routine, (ii) to disclose any information which,

Page - 4
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



pursuant to accepted or reasonable banking or commercial finance practices, such
Guarantied Party wishes to maintain as confidential, or (iii) to make any other
or future disclosures of such information or any other information to such
Guarantor.

     (e) Each Guarantor consents and agrees that the Guarantied Parties shall be
under no obligation to marshal any assets in favor of any Guarantor or otherwise
in connection with obtaining payment of any or all of the Guarantied Obligations
from any Person or source.

     SECTION 4. Representations and Warranties. Each Guarantor hereby represents
and warrants to the Guarantied Parties that the representations and warranties
set forth in Article VI of the Credit Agreement as they relate to such Guarantor
or to the Loan Documents to which such Guarantor is a party are true and correct
in all material respects in the manner specified in the Credit Agreement and the
Guarantied Parties shall be entitled to rely on each of them as if they were
fully set forth herein.

     SECTION 5. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor herefrom shall in any
event be effective unless the same shall be in writing, approved by the Required
Lenders (or by all the Lenders where the approval of each Lender is required
under the Credit Agreement) and signed by the Administrative Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

     SECTION 6. Addresses for Notices. All notices and other communications
provided for hereunder shall be effectuated in the manner provided for in
Section 11.2 of the Credit Agreement, provided that if a notice or communication
hereunder is sent to a Guarantor, said notice shall be addressed to such
Guarantor, in care of the Borrower at the Borrower’s then current address (or
facsimile number) for notice under the Credit Agreement.

     SECTION 7. No Waiver; Remedies.

     (a) No failure on the part of any Guarantied Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
Applicable Law or any of the other Loan Documents.

     (b) No waiver by the Guarantied Parties of any default shall operate as a
waiver of any other default or the same default on a future occasion, and no
action by any of the Guarantied Parties permitted hereunder shall in way affect
or impair any of the rights of the Guarantied Parties or the obligations of any
Guarantor under this Guaranty or under any of the other Loan Documents, except
as specifically set forth in any such waiver. Any determination by a court of
competent jurisdiction of the amount of any principal and/or interest or other
amount constituting any of the Guarantied Obligations shall be conclusive and
binding on each Guarantor irrespective of whether such Guarantor was a party to
the suit or action in which such determination was made provided that the
Borrower was so a party.

     SECTION 8. Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default under the Credit Agreement, each of the Guarantied
Parties is hereby authorized at any time and from time to time, to the fullest
extent permitted by Applicable Law,

Page - 5
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



to set-off and apply any and all deposits (general or special (except trust and
escrow accounts), time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Guarantied Party to or for the
credit or the account of each Guarantor against any and all of the obligations
of such Guarantor now or hereafter existing under this Guaranty, irrespective of
whether or not such Guarantied Party shall have made any demand under this
Guaranty and although such obligations may be contingent and unmatured;
provided, however, such Guarantied Party shall promptly notify such Guarantor
and the Borrower after such set-off and the application made by such Guarantied
Party. The rights of each Guarantied Party under this Section 8 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which such Guarantied Party may have.

     SECTION 9. Continuing Guaranty; Transfer of Revolving Notes. This Guaranty
(a)(i) is a continuing guaranty and shall remain in full force and effect until
the date upon which all of the Guarantied Obligations are paid in full, the
Commitments are terminated and all Letters of Credit have expired (the “Release
Date”) and (ii) binding upon each Guarantor, its permitted successors and
assigns, and (b) inures to the benefit of and be enforceable by the Guarantied
Parties and their respective successors, permitted transferees, and permitted
assigns. Without limiting the generality of the foregoing clause (b), each of
the Guarantied Parties may assign or otherwise transfer any Revolving Note held
by it or the Guarantied Obligations owed to it to any other Person, and such
other Person shall thereupon become vested with all the rights in respect
thereof granted to such Guarantied Party herein or otherwise with respect to
such of the Revolving Notes and the Guarantied Obligations so transferred or
assigned, subject, however, to compliance with the provisions of Section 11.9 of
the Credit Agreement in respect of assignments. No Guarantor may assign any of
its obligations under this Guaranty without first obtaining the written consent
of the Lenders as set forth in the Credit Agreement.

     SECTION 10. Reimbursement. To the extent that any Guarantor shall be
required hereunder to pay a portion of the Guarantied Obligations exceeding the
greater of (a) the amount of the economic benefit actually received by such
Guarantor from the Loans and the Letters of Credit and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth at the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worths of such other Guarantors at the date
enforcement hereunder is sought. Notwithstanding anything to the contrary, each
Guarantor agrees that the Guarantied Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing its guaranty herein or effecting the rights and remedies of the
Guarantied Parties hereunder. This Section 10 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 10 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay to the Guarantied Parties the Guarantied Obligations as and
when the same shall become due and payable in accordance with the terms hereof.

     SECTION 11. Reinstatement. This Guaranty shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Loan Party for liquidation or reorganization, should any Loan Party become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of

Page - 6
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



any Loan Party’s assets, and shall, to the fullest extent permitted by
Applicable Law, continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Guarantied Obligations, or any
part thereof, is, pursuant to Applicable Law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligees of the Guarantied
Obligations or such part thereof, whether as a “voidable preference,”
“fraudulent transfer,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Guarantied Obligations shall, to
the fullest extent permitted by law, be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

     SECTION 12. GOVERNING LAW.

     (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

     (b) The parties hereto agree that Chapter 346 (other than 346.004) of the
Texas Finance Code (which regulates certain revolving credit accounts and
revolving tri-party accounts) shall not apply to Loans under this Guaranty.

     (c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING
IN DALLAS COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS (DALLAS DIVISION), AND BY EXECUTION, DELIVERY AND ACCEPTANCE
OF THIS GUARANTY, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

     SECTION 13. Waiver of Jury Trial. EACH GUARANTOR, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY (OR BY ACCEPTANCE HEREOF) EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF ANY ONE OR MORE OF EACH GUARANTOR, THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR

Page - 7
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



OTHERWISE; AND EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY OF THE
GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

     SECTION 14. Section Titles. The Section titles contained in this Guaranty
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Guaranty.

     SECTION 15. Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same Guaranty.

     SECTION 16. Miscellaneous. All references herein to the Borrower or to any
Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or such Guarantor. All references to the singular shall be deemed to
include the plural where the context so requires.

     SECTION 17. Subrogation and Subordination.

     (a) Subrogation. Notwithstanding any reference to subrogation contained
herein to the contrary, until the Release Date, each Guarantor hereby
irrevocably waives any claim or other rights which it may have or hereafter
acquire against the Borrower that arise from the existence, payment, performance
or enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of any Lender against the Borrower or any collateral which any Lender now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statutes or common law, including without limitation, the
right to take or receive from the Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim or other rights. If any amount shall be paid to any
Guarantor in violation of the preceding sentence and the Guarantied Obligations
shall not have been paid in full, such amount shall be deemed to have been paid
to such Guarantor for the benefit of, and held in trust for the benefit of, the
Lenders, and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement. Each Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Credit Agreement and that the waiver set forth
in this Section 17 is knowingly made in contemplation of such benefits.

     (b) Subordination. With respect to each Guarantor, all debt and other
liabilities of the Borrower or any other Loan Party to such Guarantor (“Loan
Party Debt”) are expressly subordinate and junior to the Guarantied Obligations
and any instruments evidencing the Guarantied Obligations to the extent provided
below.

Page - 8
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



     (i) Until the Release Date, each Guarantor agrees that it will not request,
demand, accept, or receive (by set-off or other manner) any payment amount,
credit or reduction of all or any part of the amounts owing under the Loan Party
Debt or any security therefor, except as specifically allowed pursuant to clause
(ii) below;

     (ii) Notwithstanding the provisions of clause (i) above, the Borrower and
each other Loan Party may pay to such Guarantor and such Guarantor may request,
demand, accept and receive and retain from the Borrower payments, credits or
reductions of all or any part of the amounts owing under the Loan Party Debt or
any security therefor on the Loan Party Debt, provided that the Borrower’s and
other Loan Party’s right to pay and such Guarantor’s right to receive any such
amount shall automatically and be immediately suspended and cease (A) upon the
occurrence and during the continuance of an Event of Default or (B) if, after
taking into account the effect of such payment, an Event of Default would occur
and be continuing. Such Guarantor’s right to receive amounts under this clause
(ii) (including any amounts which theretofore may have been suspended) shall
automatically be reinstated at such time as the Event of Default which was the
basis of such suspension has been cured or waived (provided that no subsequent
Event of Default has occurred) or such earlier date, if any, as the
Administrative Agent gives notice to the Guarantors of reinstatement by the
Required Lenders, in the Required Lenders’ sole discretion;

     (iii) If any Guarantor receives any payment on the Borrower Debt in
violation of this Guaranty, such Guarantor will hold such payment in trust for
the Lenders and will immediately deliver such payment to the Administrative
Agent; and

     (iv) In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law against the Borrower or any other Loan Party (an “Insolvency
Proceeding”) and subject to court orders issued pursuant to the Bankruptcy Code,
the Guarantied Obligations shall first be paid, discharged and performed in full
before any payment or performance is made upon the Loan Party Debt
notwithstanding any other provisions which may be made in such Insolvency
Proceeding. In the event of any Insolvency Proceeding, each Guarantor will at
any time prior to the Release Date (A) file, at the request of any Guarantied
Party, any claim, proof of claim or similar instrument necessary to enforce the
Borrower’s or such other Loan Party’s obligation to pay the Loan Party Debt, and
(B) hold in trust for and pay to the Guarantied Parties any and all monies,
obligations, property, stock dividends or other assets received in any such
proceeding on account of the Loan Party Debt in order that the Guarantied
Parties may apply such monies or the cash proceeds of such other assets to the
Guarantied Obligations.

     SECTION 18. Guarantor Insolvency. Should any Guarantor voluntarily seek,
consent to, or acquiesce in the benefits of any Debtor Relief Law or become a
party to or be made the subject of any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of any Guarantied Party granted hereunder,
then, the obligations of such Guarantor under this Guaranty shall be, as between
such Guarantor and such Guarantied Party, a fully-matured, due, and payable
obligation of such Guarantor to such Guarantied Party (without regard to whether
there is an Event of Default under the Credit Agreement or whether any part of
the Guarantied Obligations is then

Page - 9
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



due and owing by the Borrower to such Guarantied Party), payable in full by such
Guarantor to such Guarantied Party upon demand, which shall be the estimated
amount owing in respect of the contingent claim created hereunder.

     SECTION 19. Rate Provision. It is not the intention of any Guarantied Party
to make an agreement violative of the laws of any applicable jurisdiction
relating to usury. Regardless of any provision in this Guaranty, no Guarantied
Party shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Maximum
Rate. In no event shall any Guarantor be obligated to pay any amount in excess
of the Maximum Rate. If from any circumstance the Administrative Agent or any
Guarantied Party shall ever receive, collect or apply anything of value deemed
excess interest under Applicable Law, an amount equal to such excess shall be
applied to the reduction of the principal amount of outstanding Revolving Loans,
Swing Line Loans and L/C Borrowings, and any remainder shall be promptly
refunded to the payor. In determining whether or not interest paid or payable
with respect to the Guarantied Obligations, under any specified contingency,
exceeds the Maximum Rate, the Guarantors and the Guarantied Parties shall, to
the maximum extent permitted by Applicable Law, (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(b) amortize, prorate, allocate and spread the total amount of interest
throughout the full term of such Guarantied Obligations so that the interest
paid on account of such Guarantied Obligations does not exceed the Maximum Rate
and/or (c) allocate interest between portions of such Guarantied Obligations;
provided that if the Guarantied Obligations are paid and performed in full prior
to the end of the full contemplated term thereof, and if the interest received
for the actual period of existence thereof exceeds the Maximum Rate, the
Guarantied Parties shall refund to the payor the amount of such excess or credit
the amount of such excess against the total principal amount owing, and, in such
event, no Guarantied Party shall be subject to any penalties provided by any
laws for contracting for, charging or receiving interest in excess of the
Maximum Rate.

     SECTION 20. Guarantor’s Covenants. Guarantor covenants to and agrees with
Administrative Agent and Lenders that as long as the Guaranteed Obligations or
any part thereof is outstanding or any Lender has any commitment under the
Credit Agreement, Guarantor will comply with all covenants set forth in the
Credit Agreement specifically applicable to Guarantor, the terms of which are
incorporated herein by reference.

     SECTION 21. Severability. Any provision of this Guaranty which is for any
reason prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

Page - 10
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



     SECTION 22. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER
HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS. OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

Page - 11
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its duly authorized officer on the date first above
written.

                  EWC GP CORP.
 
           

  By:                

--------------------------------------------------------------------------------

 

      Name:    

         

--------------------------------------------------------------------------------

 

      Title:    

         

--------------------------------------------------------------------------------

 
 
                EWC LP CORP.
 
           

  By:                

--------------------------------------------------------------------------------

 

      Name:    

         

--------------------------------------------------------------------------------

 

      Title:    

         

--------------------------------------------------------------------------------

 
 
                EWC AVIATION CORP.
 
           

  By:                

--------------------------------------------------------------------------------

 

      Name:    

         

--------------------------------------------------------------------------------

 

      Title:    

         

--------------------------------------------------------------------------------

 

Page - 12
Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



 



Schedule 6.7

Subsidiary Information

                      State of                 Incorporation   Authorized  
Outstanding         /Formation   Capital   Capital   Ownership
Encore Wire Limited
  Texas   N/A   N/A   99% EWC LP Corp.
 
               
EWC GP Corp.
  Delaware   1,000 shares of Common Stock, par value $.01   1,000 shares of
Common Stock, par value $.01   1% EWC GP Corp. 100% by Encore Wire Corporation
 
               
EWC LP Corp.
  Delaware   1,000 shares of Common Stock, par value $.01   1,000 shares of
Common Stock, par value $.01   100% by Encore Wire
Corporation
 
               
EWC Aviation Corp.
  Texas   50,000 shares of Common Stock, par value $.01   1,000 share of Common
Stock, par value $.01   100% by Encore Wire
Corporation

 



--------------------------------------------------------------------------------



 



Schedule 6.12

Pending Litigation

     None.

 



--------------------------------------------------------------------------------



 



Schedule 6.15

Tax Returns or Filings

     None.

 



--------------------------------------------------------------------------------



 



Schedule 11.2

Addresses for Notices

Borrower:

Encore Wire Limited
1410 Millwood Road, P.O. Box 1149
McKinney, Texas 75069-0545
Telecopy: 972-562-4744
Telephone: 972-562-9473
Attention: Frank Bilban

Agent:

Bank of America, N.A.
231 S LA SALLE ST, 8th Floor
CHICAGO IL 60604
Attn: Rosanne Parsill

Issuing Bank:

Bank of America, N.A.
Trade Operations-Los Angeles #22621
333 S. Beaudry Avenue, 19th Floor
Mail Code: CA9-703-19-23
Los Angeles, CA 90017-1466
Attention: Sandra Leon

Vice President
Telephone: 213.345.5231
Telecopier: 213.345.6694
Electronic Mail: Sandra.Leon@bankofamerica.com

 